 

Exhibit 10.1

 



Dated                                                                  November
2015

 

 

 

(1)           The PERSONS NAMED IN SCHEDULE 1

 

and

 

(2)           Longbridge recruitment 360 limited

 

and

 

(3)           Staffing 360 solutions, Inc.

 



 

 

 

AGREEMENT TO BUY THE SHARES IN jm group LIMITED

 

 

Mishcon de Reya LLP

Africa House

70 Kingsway

London WC2B 6AH

Tel: 020 7440 7000

Fax: 020 7404 5982

Ref: NMD/SB/44694.4

E-mail: nick.davis@mishcon.com

 



 

 



 

TABLE OF CONTENTS

 



No. Heading Page       1. DEFINITIONS AND INTERPRETATION 1 2. SALE AND PURCHASE
6 3. Purchase Price 7 4. COMPLETION Accounts 8 5. REFERENCES TO EXPERT 10 6.
WARRANTIES 11 7. COMPLETION 12 8. Right of set-off 12 9. Announcements and
CONFIDENTIALITY 13 10. RESTRICTIve covenants 14 11. RELEASE OF GUARANTEES AND
INDEMNITIES 16 12. TAX COVENANT 16 13. Employment Stock Plan 16 14. SELLERS'
REPRESENTATIVEs 16 15. notices and SERVICE of proceedings 17 16. Costs 18 17.
Assignment and Successors 18 18. Continuing agreement 18 19. Further assurance
18 20. Entire agreement 18 21. remedies, variation and waiver 19 22. Severable
provisions 19 23. Payments 19 24. THIRD PARTY RIGHTS 20 25. Counterparts 20 26.
Law and jurisdiction 20 Schedule 1 - The Sellers 21 Schedule 2 - The Company and
the Subsidiaries 22 Schedule 3 – buyer shares 24 Schedule 4 – Completion
accounts 28 Schedule 5 – earn out 31 Schedule 6 - warranties 37 Schedule 7 –
sellers' limitations 65 Schedule 8 - completion 68 Schedule 9 – the property 71
Schedule 10 – tax schedule 72

 



  i 

 

  

THIS AGREEMENT is dated
                                                                       November
2015

 

PARTIES

 

(1)The persons whose names and addresses are set out in column (1) of Part 2 of
Schedule 1 (the Sellers, each a Seller).

 

(2)LONGBRIDGE RECRUITMENT 360 LIMITED a company registered in England and Wales
under number 06745176 whose registered office is at 18 King William Street,
London EC4N 7BP (the Buyer).

 

(3)Staffing 360 Solutions, Inc., a company registered in State of Nevada under
number 4447620 whose registered office is at 641 Lexington Ave, Suite 1526, New
York, NY 10022, United States of America (Staffing 360).

 

BACKGROUND

 

(A)The Sellers, together with the Minority Shareholders, are the legal and
beneficial owners of, and have agreed to sell to the Buyer, the entire issued
share capital of JM Group Limited (excluding the Deferred Shares) (the Company).

 

(B)More details of the Company are set out in Part A of Schedule 2.

 

AGREED TERMS

 

1.DEFINITIONS AND INTERPRETATION

 

1.1In this agreement the following definitions apply:

 

Accountants means the Sellers' Accountants and the Buyer's Accountants;

 

Accounts means the audited financial statements of the Company and the
Subsidiaries as at and to the Accounts Date, comprising the individual accounts
of the Company and the Subsidiaries, and in the case of the Company the
consolidated group accounts of the Company and the Subsidiaries, including in
each case the balance sheet, profit and loss account, the notes, the cash flow
statement and the auditor's and directors' reports;

 

Accounts Date means 31 August 2014;

 

Agreed Form means, in relation to any document, in the form agreed by the
parties to this agreement and signed or initialled or confirmed by email for the
purpose of identification by or on behalf of the parties;

 

Anniversary Date has the meaning given to it in clause 3.8;

 

Anniversary TTM Gross Profit means the Gross Profit for the 12 month period
ending on the Anniversary Date calculated in accordance with Schedule 5;

 

Associate means, in relation to any person, a person who is connected with that
person determined in accordance with section 1122 of the Tax Act;

 

Auditors mean the auditors of the Company specified in Part A of Schedule 2;

 

Business Day means any day on which clearing banks generally are open for
business in the City of London excluding Saturdays or Sundays;

 



 1 

 

 

Buyer's Accountants means such firm of chartered accountants appointed by the
Buyer for the purposes of this agreement;

 

Buyer Shares means the Initial Buyer Shares and the Earn-out Shares;

 

Buyer's Solicitors means Mishcon de Reya LLP, Africa House, 70 Kingsway, London
WC2B 6AH or their successors in business or any other firm of solicitors
appointed by the Buyer for the purposes of this agreement;

 

Buyer's Solicitors Bank Account means National Westminster Bank plc, sort code:
60-30-06 and account number: 36933112;

 

Claim for Tax has the meaning given to it in the Tax Schedule;

 

Companies Act means the Companies Act 2006;

 

Completion Accounts means the accounts prepared in accordance with clause 4.2
and Schedule 4;

 

Completion Amount has the meaning given in clause 3.2.2;

 

Completion means the performance by the parties of the obligations (to the
extent not previously waived under this agreement) assumed by them under clause
7;

 

Completion TTM Gross Profit means the Gross Profit for the twelve month period
ending on 31 October 2015;

 

Conduct Regulations means the Conduct of Employment Agencies and Employment
Businesses Regulations 2003;

 

Confidential Information means secret or confidential, commercial, financial,
marketing, technical or other information of any Group Company and know-how
relating to the Group's projects, or the working of any of the processes or
inventions it owns or uses including details of its research projects or its
business (including its organisation and staff involved), lists, databases and
details of clients, prices, terms and commissions, commercial relationships and
negotiations and any information in respect of which any Group Company is bound
by an obligation of confidence to a third party, in each case together with any
reproductions of the information in any form or medium or any part(s) of it;

 

Deferred Shares means the 2,011,952 deferred shares of the Company held by JM
Group Trustee Limited;

 

Disclosure Bundle means the bundle of documents annexed to, or forming the
bundle of documents referred to in, the Disclosure Letter (and which forms part
of the Disclosure Letter);

 

Disclosed means fairly and accurately disclosed in the Disclosure Letter in a
manner and with sufficient detail to enable the Buyer to identify the nature and
scope of the matter disclosed and to make a reasonably informed assessment of
the matter disclosed and disclose, disclosure or any similar expression will be
interpreted accordingly;

 

Disclosure Letter means the letter dated today in the Agreed Form from the
Founders to the Buyer and which is delivered to the Buyer's Solicitors
immediately before the execution of this agreement (and which includes the
Disclosure Bundle);

 



 2 

 

 

Earn-out Consideration means that part of the Purchase Price to be determined
and paid after Completion as provided in clause 3.1 and Schedule 5;

 

Earn-out Shares means the shares of nominal value US$0.00001 each in the capital
of Staffing 360 issued and allotted to the relevant persons referred to in Parts
2 and 3 of Schedule 1 and in accordance with Schedule 3 and Schedule 5;

 

Encumbrance means and includes any right, claim, interest or equity of any
person (including any right to acquire, option, right of pre-emption or right of
conversion) or any mortgage, charge (whether fixed or floating), pledge, lien or
assignment or any other encumbrance, priority or security interest or
arrangement over or in the relevant property;

 

Event has the meaning given to it in the Tax Schedule;

 

Expert has the meaning given in clause 5;

 

Founders means Stuart Milton and Louise Smith, whose details are set out in
column 1 of Part 2 of Schedule 1, each a Founder;

 

GAAP means all Statements of Standard Accounting Practice, Financial Reporting
Standards and Urgent Issues Task Force Abstracts issued or adopted by the
Financial Reporting Council of the United Kingdom;

 

group in relation to an undertaking, means that undertaking, any subsidiary
undertaking or parent undertaking of that undertaking and any subsidiary
undertaking of any parent undertaking of that undertaking and member of the
group includes any undertaking in the group;

 

the Group means the Company and the Subsidiaries and Group Company means any of
them;

 

Gross Profit means Revenue less direct costs of services, consisting of
contractor costs and reimbursable expenses;

 

Initial Buyer Shares means the 40,000 shares of nominal value US$0.00001 each in
the capital of Staffing 360 issued and allotted to the Sellers as set out in
Part 2 of Schedule 1 in accordance with clauses 3.4.2 and 7.3 and Schedule 3;

 

Initial Cash Payment means £750,000;

 

Initial Consideration has the meaning given in clause 3.2;

 

Insolvency Proceedings means any formal insolvency proceedings whether in or out
of court, including proceedings or steps leading to any form of bankruptcy,
liquidation, administration, receivership, arrangement or scheme with creditors,
moratorium, stay or limitation of creditors' rights, interim or provisional
supervision by a court or court appointee or any distress, execution or other
process levied; or any winding up, striking off or dissolution (whether or not
due to insolvency); or any event analogous to any of those events in any
jurisdiction;

 

Joint Announcement means the joint announcement by the Sellers and the Buyer of
the execution of this agreement in the Agreed Form;

 



 3 

 

 

Minority Shareholders means Julie-Anne Brooks and Sylvia Bennett whose
respective addresses are set out in Part 3 of Schedule 1, each a Minority
Shareholder;

 

Minority Shareholder Sale Agreements means the share sale agreements between the
Buyer, Staffing 360 and each Minority Shareholder in the Agreed Form, each a
Minority Shareholder Sale Agreement;

 

Minority Shareholder Shares means the 31,399 ordinary shares of the Company held
by Julie-Anne Brooks, the 120,000 ordinary shares of the Company held by Sylvia
Bennett;

 

NASDAQ means the NASDAQ stock market;

 

NAV Estimate means the amount of £300,000;

 

Net Asset Value or NAV means the amount, by which the aggregate amount of the
fixed and current tangible assets of the Group exceeds the aggregate amount of
the liabilities of the Group each as shown in the Completion Accounts;

 

Optionholders means each of Anna Piatnoczka, Fiona Eddy, Simon Girven and Adam
Drew, whose respective addresses are set out in Part 3 of Schedule 1, each an
Optionholder;

 

Pension Scheme has the meaning given in paragraph 24.1 of Schedule 6;

 

Purchase Price has the meaning given in clause 3.1;

 

Prescribed Rate means the base rate of National Westminster Bank plc from time
to time plus five (5) per cent;

 

Promissory Notes means the promissory notes in the Agreed Form promising to pay
the sum of £500,000 in aggregate to the holders of such promissory notes, each a
Promissory Note;

 

Property has the meaning given in paragraph 25 of Schedule 6;

 

Respective Proportion means, in relation to the relevant Seller and Minority
Shareholder, the proportion which the number of ordinary shares held by it in
the Company bears to the total number, excluding any Deferred Shares, of issued
ordinary shares of the Company;

 

Revenue means the revenue of the Group, determined as follows: (i) revenue for
temporary services (recognised at the time that the service is provided and
revenue is recorded on a time and materials basis); (ii) temporary contracting
revenue (recognised as gross when the Group Company acts as principal in the
transaction and is at risk for collection); (iii) revenue that does not meet the
criteria for gross revenue reporting (reported on a net basis); (iv) revenue
generated when the Group Company permanently places an individual with a client
on a contingent basis (recorded at the time of commencement of employment); and
(v) revenue generated when the Group Company is engaged to place an individual
with a client on a retained basis (recorded when the relevant client is
invoiced), in a manner as consistently applied by the Group;

 

Second Payment means £500,000;

 

Sellers' Accountants means the Auditors or their successors in business or any
other firm of chartered accountants appointed by the Sellers and notified to the
Buyer for the purposes of this agreement;

 



 4 

 

 

Sellers' Representatives means Stuart Milton and Louise Smith or any other
person with a postal address in the United Kingdom as the Sellers or the
Sellers' Solicitors notifies to the Buyer by at least 15 Business Days prior
written notice with express reference to this agreement;

 

Sellers' Solicitors means Boodle Hatfield LLP, 240 Blackfriars Road, London SE1
8NW, or their successors in business or any other firm of solicitors appointed
by the Sellers for the purposes of this agreement;

 

Sellers' Solicitors' Bank Account means the Boodle Hatfield LLP Client Account
held with Coutts & Co. 440 Strand, London WC2R 0QS, sort code: 18-00-02 and
account number: 04695887;

 

Shares means the founder shares, ordinary shares and B shares in the capital of
the Company registered in the name of the Sellers as set out in column 2 of the
table in Part 2 of Schedule 1 (but, for the avoidance of doubt, not the Deferred
Shares);

 

Subsidiaries means the subsidiaries of the Company at the date of this
agreement, details of which are set out in Part B of Schedule 2;

 

Taxation or Tax has the meaning given to it in the Tax Schedule;

 

Tax Act means the Corporation Tax Act 2010;

 

Tax Covenant has the meaning given to it in the Tax Schedule;

 

Tax Schedule means Schedule 10;

 

Tax Statute has the meaning given to it in the Tax Schedule;

 

Tax Warranty means any warranty set out in Part C of the Tax Schedule;

 

TCGA has the meaning given to it in the Tax Schedule;

 

undertaking, subsidiary undertaking and parent undertaking have the meanings set
out in sections 1161 and 1162 of the Companies Act;

 

US$ means the lawful currency of the United States of America;

 

Warranties means the warranties contained in clause 6.1, the Tax Schedule and
Schedule 6.

 

1.2References in this agreement to statutory provisions are references to those
provisions as amended, extended, consolidated or re-enacted from time to time
and include the corresponding provisions of any earlier legislation and any
orders, regulations, instruments or other subordinate legislation made under the
statute concerned except to the extent that any amendment enacted after the date
of this agreement would increase or extend the liability of any party.

 

1.3General words are not to be given a restrictive meaning because they are
preceded or followed by words indicating a particular class of acts, matters or
things.

 



 5 

 

 

1.4Unless otherwise specified, words importing the singular include the plural,
words importing any gender include every gender and words importing persons
include bodies corporate and unincorporate and (in each case) vice versa.

 

1.5References to clauses, Schedules and other provisions are references to
clauses and other provisions of and Schedules to this agreement. The Schedules
are part of this agreement as if set out in the main body of it.

 

1.6The headings are for ease of reference only and do not affect the
interpretation of this agreement.

 

1.7References to this agreement or any other document are, where the context
admits, references to this agreement or that other document as varied,
supplemented, novated and/or replaced in any manner from time to time.

 

1.8Obligations and liabilities assumed by more than one person are assumed
severally unless otherwise stated.

 

1.9References to any English legal or accounting term for any action, remedy,
method of judicial proceeding, legal or accounting document, legal or accounting
status, court, governmental or administrative authority or agency, accounting
body, official or any legal or accounting concept practice or principle or thing
in respect of any jurisdiction other than England are deemed to include what
most approximates in that jurisdiction to the English legal or accounting term
concerned.

 

1.10References to time are to London time.

 

2.SALE AND PURCHASE

 

2.1Each Seller will sell and the Buyer will buy the full legal and beneficial
ownership in the Shares shown opposite each such Seller's name in column (3) of
Part 2 of Schedule 1 with effect from Completion together with all rights
attaching or accruing to them now or in future.

 

2.2Each of the Sellers covenant that:

 

2.2.1the Shares are fully paid (or credited as fully paid) and, together with
the Minority Shareholder Shares and the Deferred Shares, constitute the whole of
the allotted and issued share capital of the Company;

 

2.2.2the Sellers have full power and authority and the right to transfer the
legal and beneficial title to the Shares on the terms of this agreement; and

 

2.2.3on Completion the Shares will be free from any Encumbrance (whether or not
known about by the Sellers or the Buyer).

 

2.3Each of the Sellers waives and agrees to procure the waiver by any third
party of any pre-emption or similar right which may exist in relation to the
sale and purchase of the Shares under the articles of association of the Company
(including, but not limited to, article 14.9) or otherwise.

 

2.4For the avoidance of doubt, each of the Sellers hereby gives any and all
consents required under the articles of association of the Company (including,
but not limited to, article 9) in relation to the sale and purchase of the
Shares.

 



 6 

 

 

2.5The Buyer's rights under this clause will not be affected by part payment of
the Purchase Price at Completion in accordance with this agreement.

 

3.Purchase Price

 

3.1The aggregate consideration to be paid by the Buyer to the Sellers and the
Minority Shareholders (the Purchase Price) for the Shares will be in aggregate
the sum of the Initial Consideration and the Earn-out Consideration.

 

3.2The Initial Consideration will be:

 

3.2.1the Initial Cash Payment; plus

 

3.2.2the Initial Buyer Shares (together with the Initial Cash Payment, the
Completion Amount); plus

 

3.2.3the Second Payment;

 

minus

 

3.2.4if Net Asset Value is less than the NAV Estimate, the amount of the
shortfall.

 

3.3The Net Asset Value will be calculated in accordance with clause 4. After the
date on which Net Asset Value becomes final and binding in accordance with
clause 4, the Sellers will pay to the Buyer the amount of any adjustment to the
Purchase Price under clause 3.2.4, together with interest on that amount,
calculated daily from (but not including) the date of Completion, at the base
rate of National Westminster Bank plc from time to time in force. Any payment
made by the Sellers under this clause will be satisfied by a reduction in the
amount of the Second Payment under the Promissory Notes, such reduction to be
borne by each Seller and Minority Shareholder's in his/her Respective
Proportion.

 

3.4The Completion Amount shall be paid or satisfied on Completion by the Buyer:

 

3.4.1paying the Initial Cash Payment in accordance with clause 7.3; and

 

3.4.2issuing and allotting the Initial Buyer Shares to the Sellers in accordance
with clause 7.3.

 

3.5The Second Payment shall be satisfied by the Buyer on Completion by the Buyer
issuing to the Sellers and the Minority Shareholders the Promissory Notes,
credited as fully paid at par, in accordance with Parts 2 and 3 of Schedule 1.

 

3.6The Earn-out Consideration will be determined and will be paid or satisfied
in accordance with Schedule 5.

 

3.7The Earn-out Payment will carry interest from the due date for payment up to
the date of actual payment at the annual base rate of National Westminster Bank
plc plus 10 percent, both before as well as after any judgment for payment of
that amount or the liquidation of the paying party. The interest will be
calculated daily.

 

3.8If, on the date which is the first anniversary of the date of Completion (the
Anniversary Date), the value of each Buyer Share issued and allotted to the
Sellers (or, in the case of the Earn-out Shares, due to be issued and allotted
to the Sellers and the Optionholders) is less than US$10, then the Buyer shall
pay to the Sellers an amount equal to the difference between the average value
of each Buyer Share for the 90 Business Days preceding the Anniversary Date
(including the Anniversary Date itself) and US$10. For the purposes of this
clause 3.8, the value of each Buyer Share on the Anniversary Date shall be a sum
equal to the average of the middle market quotations for a Buyer Share on NASDAQ
for such day or, if the Anniversary Date is not a Business Day, the next
Business Day. Any payment made to the Sellers and the Optionholders (if
applicable) under this clause will be made by telegraphic transfer of
immediately available funds to the Sellers' Solicitors' Bank Account (in the
case of the Initial Buyer Shares) on the date which is 5 Business Days after the
Anniversary Date and (in the case of Earn-out Shares), the date which is 5
Business Days after the date on which the number of Earn-out Shares becomes
final and binding in accordance with Schedule 5. If the Sellers and the Buyer
dispute the amount to be paid under this clause 3.8, the matters in dispute must
be referred to the Expert for final decision in accordance with clause 5 of this
agreement.

 



 7 

 

 

3.9Staffing 360, as primary obligor, irrevocably and unconditionally:

 

3.9.1guarantees, by way of a continuing guarantee to the Sellers, the payment
and performance by the Buyer, when due, of the amounts due and payable under
this agreement; and

 

3.9.2undertakes to pay within 14 Business Days of demand by the Sellers, any
part of the Purchase Price which the Buyer is due and liable to pay under this
agreement, if the Buyer fails to pay such part of the Purchase Price when due
and liable to pay it in accordance with this agreement, in the manner prescribed
in this agreement as if it were the Buyer.

 

3.10The obligations of Staffing 360 under clause 3.9 will not, in any way, be
released, prejudiced, diminished or affected by any of the following:

 

3.10.1any amendment to this agreement;

 

3.10.2any time, forbearance or indulgence granted to the Buyer or any other
person;

 

3.10.3the taking, variation, renewal or release of, or refusal or neglect to
perfect or enforce, any right, remedy or security against the Buyer or any other
person; or

 

3.10.4any legal limitation, disability or other circumstance relating to the
Buyer or any unenforceability or invalidity of any obligation of the Buyer under
this agreement.

 

3.11The guarantee contained in clause 3.9 will remain in full force and effect
until all the amounts and obligations referred to in clause 3.9 have been
irrevocably paid and discharged in full.

 

4.COMPLETION Accounts

 

4.1As soon as possible after Completion and in any event on or before the date
falling 10 Business Days after Completion (the Completion Accounts Deadline),
the Sellers will procure that the Completion Accounts are prepared and sent to
the Buyer.

 

4.2The Completion Accounts must be prepared in accordance with Part A of
Schedule 4 and include:

 

4.2.1a consolidated balance sheet of the Group as at the close of business on
the date of Completion and a consolidated profit and loss account of the Group
for the period from and excluding the Accounts Date up to and including the date
of Completion in the format set out in Part B of Schedule 4;

 



 8 

 

 

4.2.2a calculation and identification of the amount of the Net Asset Value, a
pro forma for which is included in Part B of Schedule 4. If there is any
inconsistency or conflict between the definition of Net Asset Value and the
proforma, the definition will prevail;

 

4.2.3a calculation and identification of the amount of the Completion TTM Gross
Profit, a pro forma for which is included in Part B of Schedule 4. If there is
any inconsistency or conflict between the definition of Completion TTM Gross
Profit and the proforma, the definition will prevail,

 

4.3The Buyer may on or before the date falling 10 Business Days after submission
to the Buyer of the Completion Accounts (the Response Deadline), notify the
Sellers in writing (the Response Notice) that the Buyer does not agree the
Completion Accounts, setting out in reasonable detail the items in dispute and
the adjustments (with a suitable explanation) which, in the opinion of the Buyer
are required to be made. The items not identified in the Response Notice as
being in dispute will be deemed to be agreed. If no Response Notice is received
by the Sellers on or before the Response Deadline, the Buyer will be deemed to
have accepted the Completion Accounts as being in accordance with this
agreement, and the Completion Accounts and the amount of the Net Asset Value and
the amount of Completion TTM Gross Profit stated in them will be final and
binding on the parties.

 

4.4If a Response Notice is received by the Sellers on or before the Response
Deadline, the Sellers and the Buyer will have until the date falling 10 Business
Days after the date on which the Response Notice is received (the Resolution
Date) to agree the items in dispute and therefore the amount of the Net Asset
Value and/or Completion TTM Gross Profit. The amount of the Net Asset Value
and/or Completion TTM Gross Profit so agreed will (in the absence of fraud or
manifest error) be final and binding on the parties.

 

4.5If a Response Notice is given and the amount of the Net Asset Value and/or
Completion TTM Gross Profit does not become final and binding under clause 4.4
by the Resolution Date then the matters outstanding or in dispute must be
referred to the Expert for final decision in accordance with clause 5 of this
agreement. The Expert will decide:

 

4.5.1the matters outstanding or in dispute and therefore what revisions (if any)
are required to be made to the Completion Accounts in order for them to comply
with this clause 4; and

 

4.5.2the amount of the Net Asset Value and/or Completion TTM Gross Profit.

 

4.6Each party must procure (so far as such party is able) that the Sellers and
the Buyer and the Accountants are given any documents and information as are
reasonably required by the other (but not including advice on the Completion
Accounts given to a party by its own Accountants) for the purpose of preparing
or reviewing the Completion Accounts and access on reasonable notice and during
normal working hours to relevant personnel, records and information in the
control of the relevant party.

 

4.7The Sellers and the Buyer will each pay the costs of their own Accountants.

 

4.8No claim which the Buyer or the Company may have against the Sellers in
respect of any breach of any of the Warranties or any other provision of this
agreement will be affected, waived or limited by the determination of the Net
Asset Value and/or Completion TTM Gross Profit under this agreement except to
the extent provided in paragraph 5.1.1 of Schedule 7.

 



 9 

 

 

5.REFERENCES TO EXPERT

 

5.1Any matter or dispute which, under the terms of this agreement, is to be
determined under this clause 5 will be determined by an independent firm of
chartered accountants appointed under this clause (the Expert).

 

5.2The Sellers and the Buyer will use reasonable endeavours to agree the
identity of the Expert and terms of engagement complying with this agreement
with that person by no later than the date 20 Business Days after either of the
Buyer or the Sellers first requests the other to approve a named firm for the
purpose and provides draft terms of engagement of that firm. If terms of
engagement have not been signed by or on behalf of that firm, the Sellers and
the Buyer by that date, either the Buyer or the Sellers may apply to have the
Expert chosen by the President of the Institute of Chartered Accountants in
England and Wales. The Sellers and the Buyer will cooperate in good faith to
agree terms of engagement complying with this agreement with the firm chosen
(Terms) by no later than 15 Business Days after the date on which the terms of
engagement of the firm chosen by the President are received by both of them.
Neither will unreasonably withhold consent to the terms of engagement of the
firm chosen.

 

5.3The Expert will act on the following basis:

 

5.3.1as an expert and not as an arbitrator and his written determination will be
final and binding on the parties (save in the event of fraud or manifest error,
in which case the error must be rectified as soon as practical);

 

5.3.2the Expert need only decide the matters which this agreement provides
should be decided by the Expert under this clause and not any additional or
separate issues subsequently raised by the parties;

 

5.3.3the Expert will provide his decision and any calculation, statement or
accounts to be provided by the Expert in writing to the parties on or before the
date falling 20 Business Days after the date of the Expert's engagement;

 

5.3.4the Sellers and the Buyer may make representations to the Expert in writing
(and each will copy their representations to the other party); and

 

5.3.5except as set out in this clause 5, the Expert may decide on the procedure
to be followed in reaching his decision.

 

5.4The parties will each use all reasonable endeavours to co-operate with the
Expert to enable the decision to be reached in the time provided in this
agreement. They will give, and so far as they are able to do so will procure
that each Group Company will give, the Expert all facilities, information and
access to their respective premises and personnel, papers, books, accounts and
records as the Expert may reasonably require for the purposes of the Expert's
decision. If any party does not comply with any request within any time
specified by the Expert, the Expert may make any assumption for the purposes of
giving a decision under this agreement.

 

5.5The costs of the Expert (including the costs and fees of any advisers
appointed by the Expert) will be shared equally by the Buyer on the one hand and
the Sellers on the other.

 



 10 

 

 

6.WARRANTIES

 

6.1Except as Disclosed, the Founders severally warrant to the Buyer as set out
in Schedule 6 and Part C of the Tax Schedule.

 

6.2Unless the context otherwise expressly requires, any reference in Schedule 6
or Part C of the Tax Schedule to the Company means the Company and each of the
Subsidiaries separately so that the Warranties are given in respect of each
company separately.

 

6.3Any warranty or reference made in the Disclosure Letter or any reply to
enquiries raised by the Buyer's Solicitors which is qualified by the expression
"to the best of the knowledge, information and belief of the Founders" or "so
far as the Founders are aware" or similar expression is deemed to be given to
the best of the knowledge, information and belief of the Sellers after the
Sellers have made due and careful enquiries.

 

6.4Except as Disclosed and except as set out in clause 6.5, nothing of which the
Buyer may have knowledge (including constructive, implied or imputed knowledge)
will prejudice any claim which the Buyer may bring or reduce any amount
recoverable by the Buyer under the Warranties.

 

6.5The Buyer may not bring a claim for breach of the Warranties if and to the
extent that the Buyer is, at the date of this agreement, actually aware of any
fact, matter, event or circumstance as a result of which it is, at the date of
this agreement, reasonably apparent to the Buyer that the Buyer would be
entitled to bring that claim after Completion. For the purposes of this clause,
the knowledge of the Buyer will be deemed to be the actual knowledge of Brendan
Flood. For the purposes of this clause 6.5, the Buyer confirms to the Founders
that Brendan Flood has read in full all due diligence reports prepared both by
the Buyer and/or Staffing 360, or by their respective advisers in relation to
the Group.

 

6.6No right of the Buyer in respect of the Warranties will be waived by
Completion.

 

6.7The Sellers waive any claim the Sellers may have against any Group Company or
any of their officers, agents or employees in relation to the completeness or
accuracy of any information supplied (or failure to supply information) to the
Sellers, the Buyer or their respective advisers in connection with this
agreement or any document executed or delivered under it.

 

6.8Each Warranty is separate and, unless specifically otherwise provided, is not
limited or affected by any other Warranty.

 

6.9The provisions of Schedule 7 will limit the liability of the Founders as
provided in that Schedule.

 

6.10Any liability of St Cross Trustees Limited under this agreement shall not be
personal but shall at all times and in all circumstances be limited to the value
of the Helpsonic Limited Pension Fund.

 

7.COMPLETION

 

7.1Completion will take place at the offices of the Buyer's Solicitors (or such
other place as the parties may agree) immediately after execution of this
agreement.

 

7.2On Completion, the Sellers will deliver to the Buyer's Solicitors the
documents and evidence listed in Part A of Schedule 8 and procure that decisions
of the board of each Group Company are passed dealing with the matters set out
in Part B of Schedule 8.

 



 11 

 

 

7.3Following compliance with clause 7.2 and the provisions of Schedule 8, on
Completion the Buyer will (and in the case of clause 7.3.1 and 7.3.4, Staffing
360 shall procure that the Buyer will):

 

7.3.1remit the Initial Cash Payment by telegraphic transfer of immediately
available funds to the Sellers' Solicitors' Bank Account;

 

7.3.2issue and allot the Initial Buyer Shares to the Sellers in accordance with
Schedule 3;

 

7.3.3issue to the Sellers and the Minority Shareholders, credited as fully paid
at par, the Promissory Notes in accordance with Part 2 and Part 3 of Schedule 1;
and

 

7.3.4deliver to the Sellers' Solicitors the documents and evidence listed in
Part D of Schedule 8.

 

7.4If all the events referred to in clause 7.2 do not take place within 18 hours
after the execution of this agreement, then this agreement will be of no effect
and no party will have any claim against or liability to any other under this
agreement except for breach of its obligations under that clause 7.2 and except
that this clause 7.4 and clauses 1, 9 and 14 to 27 inclusive will continue to
have effect.

 

8.Right of set-off

 

8.1If at any time before the date or dates on which any amount payable by the
Buyer to the Sellers under this agreement is due to be paid, the Buyer and/or
any Group Company has made any claim against the Sellers under this agreement
(whether under the Warranties or otherwise) (a Claim) and the Claim has not at
that date been paid or satisfied by the Sellers under this agreement:

 

8.1.1if the Claim has been both settled and an amount payable determined by the
settlement in question in accordance with clauses 8.4 to 8.6 in favour of the
Buyer and/or any Group Company, the Buyer may deduct from any payment due to the
Sellers (including, without limitation, any amounts outstanding in respect of
Promissory Notes issued to those Sellers) the amount determined as payable in
respect of the Claim;

 

8.1.2if the amount of the Claim has not been fully settled in accordance with
clauses 8.4 to 8.6, and the Buyer has obtained and provided the Sellers with an
opinion from an English counsel of at least 10 years' call that the Claim has a
better than 50% chance of success, the Buyer will on the due date for payment
place on cash deposit in a separate account opened by the Buyer's Solicitors and
the Sellers' Solicitors an aggregate amount equal to the alleged amount of the
Claim which has not been settled in accordance with clauses 8.4 to 8.6 and any
amount which has not been deducted by the Buyer under clause 8.1.1 and that
payment will satisfy the same amount of the obligation of the Buyer to make the
relevant payment.

 

8.2When any Claim in respect of which a payment has been placed on cash deposit
under this clause 8 has been both settled and an amount payable determined by
the settlement in question in accordance with clauses 8.4 to 8.6 in favour of
the Buyer and/or any Group Company, an amount of the cash deposit equal to the
amount determined as payable will promptly be paid to the Buyer.

 

8.3Where all Claims have been both fully settled and the amount payable to the
Buyer and/or any Group Company, if any, determined by a settlement or
settlements in accordance with clauses 8.4 to 8.6 and the amount determined as
payable to the Buyer and/or any Group Company has been paid to the Buyer and/or
any Group Company, the balance (if any) of the cash deposit will be released to
the Sellers. Any money payable to the Sellers under this clause will be paid to
the Sellers' Solicitors on behalf of the Sellers.

 



 12 

 

 

8.4For the purposes of this clause 8 a Claim is deemed to be settled if:

 

8.4.1it is agreed in writing by the Buyer to be withdrawn or discontinued;

 

8.4.2the Sellers and the Buyer agree in writing that it is settled;

 

8.4.3subject to clause 8.3, it is decided by a court of competent jurisdiction;

 

8.4.4the Buyer files a notice of acceptance of an offer made by the Sellers
under Part 36 of the Civil Procedure Rules 1998 or a notice of acceptance of an
offer made by the Buyer under Part 36 of the Civil Procedure Rules 1998 is filed
by the Sellers; or

 

8.4.5subject to clause 8.3, it is subject to an award of an arbitration
tribunal.

 

8.5For the purposes of this clause 8 a Claim is only settled if either no right
of appeal lies or the time allowed for appeals has elapsed.

 

8.6For the purpose of clauses 8.1 and 8.2, a Claim may be "settled" more than
once for example (without limitation) where only part of the Claim is settled in
one way and the rest continues to be dealt with another way or if damages or
quantum are determined, but not costs or costs are determined, but not quantum.
Clauses 8.1 and 8.2 will apply each time that part of the Claim is settled,
provided that an amount is determined as being payable to the Buyer and/or any
Group Company by the settlement in question. References in this clause 8 to
"fully settled" are to the whole Claim (and not part only of it) being settled
so that no costs order or award of damages is awaited and no part of the Claim
awaits decision or resolution in any way.

 

8.7The release of any amount from the cash deposit in satisfaction of any Claim
will be made first out of principal and then out of interest. Subject to that,
and to the retention of any interest on cash deposit on account of any Claim
which has not at the relevant time been fully settled, any interest earned on a
principal amount released from cash deposit will be paid to the person receiving
it at the same time as the principal is released.

 

9.Announcements and CONFIDENTIALITY

 

9.1Save for the Joint Announcement, no party will make any announcement relating
to the existence, terms or subject matter of this agreement without prior
written approval, in the case of the Sellers, by the Buyer or, in the case of
the Buyer, by the Sellers.

 

9.2The Sellers will not (and will procure that none of the Sellers' Associates
will) disclose to any person or make use of any Confidential Information.

 

9.3The Sellers will keep confidential all information acquired by the Sellers
about the Buyer’s group (as such group is constituted immediately before
Completion) and will use the information only for the purposes contemplated by
this agreement.

 

9.4The Buyer will keep confidential all information acquired by the Buyer about
the Sellers (and will use the information only for the purposes contemplated by
this agreement).

 



 13 

 

 

9.5The obligations of confidence set out in clauses 9.1, 9.2, 9.3 and 9.4 do not
apply to the extent that disclosure is required by law or any competent
regulatory authority, to give effect to this agreement, where the information in
question has become public otherwise than as a result of its wrongful disclosure
to any person or, in the case of the Buyer, to disclosures to bona fide
prospective assigns under clause 18.3. The Sellers undertake to supply the Buyer
or any Group Company with any information about the Sellers or the Group as the
Buyer or any Group Company may reasonably require for the purposes of complying
with any legal or regulatory requirement.

 

10.RESTRICTIve covenants

 

10.1In this clause 10:

 

Capacity means as agent, consultant, director, employee, owner, shareholder or
in any other capacity;

 

Covenantors means each of the Founders;

 

Customer means any Person who or which at any time during the Relevant Period,
to the Covenantor's knowledge, (i) was provided with goods or services by any
Group Company; or (ii) was in the habit of dealing with any Group Company;

 

Investment means any holding as a bona fide investment of not more than five per
cent of the total issued share capital in any company, whether or not its shares
are listed or dealt in on any recognised investment exchange, as defined in
section 285 of the Financial Services and Markets Act 2000 provided that company
does not carry out a business similar to or competitive with any business at the
relevant time carried on by any Group Company;

 

Key Employee means each of Simon Girven, Fiona Eddy, Anna Piatnoczka, Adam Drew
and Duncan Shaw;

 

Person means any person, firm, company or entity;

 

Prospective Customer means any Person to whom or which, during the period of six
months before Completion, to the Covenantor's knowledge, any Group Company had
submitted a tender, made a pitch or presentation or with whom or which it was
otherwise negotiating for the supply of goods or services;

 

Relevant Period means the period of 24 months ending on Completion;

 

Restricted Business means the business of providing recruitment services in the
information technology sector, and any other business carried out by any Group
Company at Completion; and

 

Supplier means any Person who or which, to the Covenantor's knowledge was at any
time during the Relevant Period a supplier of services or goods (other than
utilities and goods or services supplied for administrative purposes) to any
Group Company.

 

10.2Each Covenantor covenants with the Buyer that the Covenantor will not:

 

10.2.1for 24 months following Completion be engaged, concerned or involved in
any Capacity with any business which is (or intends to be) in competition with
any Restricted Business;

 



 14 

 

 

10.2.2for 24 months following Completion solicit or endeavour to entice away
from any Group Company the business or custom of a Customer or Prospective
Customer;

 

10.2.3for 24 months after Completion be involved with the provision of goods or
services to, or otherwise have any business dealings with, any Customer or
Prospective Customer in the course of any business which is in competition with
any Restricted Business;

 

10.2.4for 24 months after Completion be involved with the receipt of goods or
services from any Supplier where that receipt would adversely affect the ability
or willingness of the Supplier to meet the requirements of any Group Company;

 

10.2.5for 24 months following Completion offer to employ or engage or otherwise
endeavour to entice away from any Group Company any Key Employee (whether or not
that person would breach their contract of employment or engagement);

 

10.2.6for 24 months following Completion employ or engage or facilitate the
employment or engagement of any Key Employee (whether or not that person would
breach their contract of employment or engagement) in any business which is in
competition with any Restricted Business;

 

10.2.7at any time after Completion indicate a connection or continuing interest
in the business of any Group Company which may be misleading or use any
registered names or trading names associated with any Group Company; or

 

10.2.8at any time after Completion, use:

 

(a)the words "JM"; or

 

(b)any trade or service mark, business or domain name, design, logo, style or
get-up which, at Completion, was or had been used by any Group Company; or

 

(c)anything which is, in the reasonable opinion of the Buyer, capable of
confusion with such words, mark, name, design, logo, style or get-up.

 

10.2.9The covenants in clause 10.2 are intended for the benefit of the Buyer and
each Group Company and apply to actions carried out by the Covenantor in any
capacity and whether directly or indirectly, on the Covenantor's own behalf, on
behalf of any other person or jointly with any other person.

 

10.3No restriction in clause 10.2 will prevent the Covenantor from:

 

10.3.1holding an Investment;

 

10.3.2being engaged or concerned in any business carried on in geographical
areas where that business is not in competition with any Restricted Business; or

 

10.3.3being a shareholder of the Buyer.

 

10.4The restrictions in clause 10.2 are separate from any service agreement,
contract of employment or other agreement or arrangement with the Covenantor and
termination of any of those agreements or arrangements will not affect the
enforceability of the restrictions in clause 10.2.

 



 15 

 

 

11.RELEASE OF GUARANTEES AND INDEMNITIES

 

11.1To the extent that a Seller or any of such Seller's Associates has the
benefit of any guarantee and/or indemnity which any Group Company has given
(whether alone or jointly with others) in respect of any obligations of such
Seller or such Seller's Associates ("Guarantee and/or Indemnity"), the Sellers
will use reasonable endeavours to (which will include procuring a bank or other
person to act as substitute guarantor or indemnifier) to secure the release of
each Group Company with effect from Completion from any and all such Guarantees
and/or Indemnities. Until that release, the Sellers will pay to the Buyer (for
itself and as agent and trustee for each Group Company) on demand the amount of
all costs and expenses which may arise under or in connection with any such
Guarantee and/or Indemnity or be incurred because of a requirement that any such
Guarantee and/or Indemnity be honoured or enforced.

 

11.2The Sellers irrevocably and unconditionally waives, releases and discharges
(and, as the case may be, undertakes to procure such waivers, releases and
discharges from each of its Associates for) each Group Company from any and all
claims any Seller and each of its Associates has now, or may have at any time in
the future, against any Group Company pursuant to the terms of the articles of
association of any Group Company, any other agreement and in respect of any
indebtedness owing to any such Seller or any of his Associates.

 

12.TAX COVENANT

 

The Tax Covenant will come into effect at Completion.

 

13.Employment Stock Plan

 

Staffing 360 agrees that, after the date of Completion, it will work with the
Sellers to introduce and implement, as soon as reasonably practicable, a Group
employee stock plan to allow certain agreed named employees of the Group to be
awarded in aggregate 10,000 shares of nominal value US$0.00001 each in the
capital of Staffing 360 ("Employee Shares").

 

14.SELLERS' REPRESENTATIVEs

 

14.1Any notice, consent, agreement, direction or waiver required or permitted to
be given or made by all or some of the Sellers (as the case may be) under this
agreement will be validly given or made on their behalf if given or made by the
Sellers' Representatives for the purposes of this agreement and will be binding
on the relevant Sellers.

 

14.2The Sellers authorise the Sellers' Representatives to act in the way
contemplated by this agreement and to take any decision as he may decide in his
absolute discretion and, provided he acts in good faith, the Sellers'
Representatives will have and accepts no liability to the Sellers or to any
other person other than the Buyer in connection with or as a result of anything
which the Sellers' Representatives does, refrains from doing or neglects or
omits to do in connection with any matter relating to this agreement.

 

15.notices and SERVICE of proceedings

 

15.1Any notice or other communication given or made in connection with this
agreement must be in writing, signed by or on behalf of the party giving it and
in English.

 

15.2Other than as expressly permitted in this agreement, any such notice or
communication must be served by delivering it personally or sending it by
pre-paid recorded or special delivery post (or in relation to any notice or
communication for the purpose of agreeing the Completion Accounts and the Gross
Profit Statement only, by email) to the address and for the attention of the
relevant party set out in clause 15.3. Provided that it has been correctly
addressed as set out in clause 15.3, the notice or communication will (in the
absence of earlier receipt) be deemed to have been received:

 

15.2.1if delivered personally, at the time of delivery;

 



 16 

 

 

15.2.2in the case of pre-paid first class post, two Business Days after the date
of posting

 

15.2.3in the case of email, when received in legible form and in any event
within one hour of the notice being sent.

 

If receipt would under this clause be deemed to occur outside 9.30 a.m. to 5.30
p.m. (London time) on a Business Day (Working Hours) the notice or communication
will instead be deemed to have been received at the start of the next period of
Working Hours.

 

15.3The addresses for service of the parties are as set out below (or any other
as may be notified by at least five Business Days' notice in writing from time
to time by the relevant party to the other parties in accordance with this
clause 15):

 

15.3.1Buyer: For the attention of: Brendan Flood, at address: 18 King William
Street, London, EC4N 7BP (email: brendan@staffing360solutions.com);

 

With a copy to: Mishcon de Reya LLP, Africa House, 70 Kingsway, London WC2B 6AH,
marked for the attention of Nick Davis; and

 

15.3.2Sellers and the Sellers' Representatives: their respective details as set
out in Part 2 of Schedule 1,

 

With a copy to: Boodle Hatfield LLP, 240 Blackfriars Road, London SE1 8NW,
marked for the attention of Richard Beavan.

 

15.4Other than as expressly permitted by this agreement, for the avoidance of
doubt, notice given under this agreement will not be validly given if sent by
electronic means or in electronic form (each as defined in section 1168 of the
Companies Act).

 

15.5Each party irrevocably consents to service of any pre-action process
(including any applications to the courts) and/or proceedings arising in
relation to this agreement and any papers or documents in relation to those
proceedings (Service Documents) on it in accordance with the provisions of this
clause 15, without prejudice to the right of any party to serve Service
Documents in any other manner permitted by law.

 

16.Costs

 

Except as otherwise expressly provided in this agreement, each party will pay
its own costs and expenses incurred in relation to the negotiation, preparation
and implementation of this agreement and the documents referred to in it.

 

17.Assignment and Successors

 

17.1This agreement is binding on and will enure for the benefit of the parties'
personal representatives and successors in title.

 



 17 

 

 

17.2Subject to clause 17.3, the parties may not assign, sub-contract, hold on
trust or otherwise transfer all or any part of the benefit of this agreement.

 

17.3The Buyer may at any time assign, sub-contract, hold on trust or otherwise
transfer all or any part of its rights and benefits under this agreement to:

 

17.3.1to any member of the Buyer's group for so long as that member remains part
of the Buyer's group; and

 

17.3.2by way of security to any bank or third party acting as lender to any
Group Company, any member of the Buyer's group or any nominee of that bank or
third party lender.

 

17.4Any assignee permitted under clause 17.3 may in its own right enforce any
term of this agreement in accordance with the terms of the agreement as if it
were a party and may recover under this agreement as if it had acquired the
Shares for the Purchase Price and on the other terms of this agreement and had
sustained all diminutions of value, losses and expenses in consequence of the
acquisition as may have been sustained by the Buyer and any subsequent holder of
the Shares.

 

18.Continuing agreement

 

This agreement (other than obligations which have already been performed) will
remain in effect after Completion.

 

19.Further assurance

 

The Sellers agrees to promptly execute and deliver any document or do anything
which the Buyer may reasonably require at or after Completion to give full
effect to the provisions of this agreement. This will include: vesting in the
Buyer (or as it directs) the legal and beneficial ownership of the Shares; and
vesting in the Group, or the other member of the Buyer's group as the Buyer may
direct, ownership and title and all rights of the Sellers in respect of all
intellectual property owned by or vested in the Sellers, which relates to the
business of the Group.

 

20.Entire agreement

 

This agreement (together with the documents referred to in it) constitutes the
entire agreement between the parties with respect to the matters dealt with in
it and supersedes any previous agreement between the parties in relation to
them.

 

21.remedies, variation and waiver

 

21.1Except as expressly otherwise provided in this agreement, the rights and
remedies of any party under it or in any document referred to in it are in
addition to and will not affect any other right or remedy available to that
party, whether under this agreement or otherwise.

 

21.2No party may change this agreement or any Agreed Form document without the
written consent of all the parties.

 

21.3The failure to exercise or delay in exercising a right or remedy provided by
this agreement or by law does not constitute a waiver of the right or remedy or
a waiver of other rights or remedies and no single or partial exercise of any
right or remedy provided under this agreement will prevent or restrict the
further exercise of that or any other right or remedy.

 



 18 

 

 

21.4A waiver of a breach of any of the terms of this agreement or of a default
under this agreement does not constitute a waiver of any other breach or default
and will not affect the other terms of this agreement.

 

21.5Except as expressly provided otherwise in this agreement, Completion will
not constitute a waiver of any breach of this agreement whether or not known at
the time of Completion.

 

22.Severable provisions

 

22.1If any provision of this agreement (including under clause 10) is void or
unenforceable in any jurisdiction then it will be severed from this agreement
insofar as it relates to that jurisdiction only and that invalidity or
unenforceability will not affect the other provisions of this agreement or the
relevant provision in any other jurisdiction which will remain in full effect.

 

22.2If any provision of this agreement (including under clause 10) is so found
to be invalid or unenforceable but would be valid or enforceable if some part of
the provision were deleted or the period, area or scope of application of the
provision were reduced, the provision in question will apply with any
modification(s) that may be necessary to make it valid and enforceable in the
relevant jurisdiction but will continue to apply without any modification in all
other relevant jurisdictions.

 

22.3The parties agree, in the circumstances referred to in clause 22.1 and if
clause 22.2 does not apply to attempt to substitute for any invalid or
unenforceable provision in respect of any jurisdiction in which it has been held
to be invalid or unenforceable a valid and enforceable provision which achieves
to the greatest extent possible the same effect as would have been achieved by
the provision which is invalid or unenforceable in that jurisdiction. The
obligations of the parties in the relevant jurisdiction under any invalid or
unenforceable provision of this agreement will be suspended while the parties
attempt to agree the substitution.

 

23.Payments

 

23.1Other than as expressly stated otherwise, if any payment to be made under
this agreement is not paid on the due date, it will carry interest calculated on
a daily basis, after as well as before any judgment for it or the liquidation of
the paying party, at the Prescribed Rate from the due date until the date of
actual payment (both dates inclusive). That interest will be paid by the payer
on demand to the person entitled to payment.

 

23.2Any payment made to the Sellers' Solicitors under the terms of this
agreement will be deemed to be made to the Sellers (or other persons entitled to
the payment) and will absolutely discharge the Buyer from the payment
obligation. The Buyer need not see to its application.

 

23.3Where a provision in this agreement provides that a payment be made by the
Sellers to the Buyer, that payment will be treated as a reduction in the
consideration for the Shares. Subject to limitations set out in this agreement,
this does not affect the liability of the Sellers to make any payment which, in
aggregate, exceeds the purchase consideration for the Shares.

 

24.THIRD PARTY RIGHTS

 

The provisions of clauses 6.7, 9 and 10 are intended to benefit (but may be
enforced only with the prior written consent of the Buyer by) each Group
Company, and (in the case of clause 6.7), also its officers, agents and
employees. Otherwise, only a party to this agreement has a right under the
Contracts (Rights of Third Parties) Act 1999 to rely on or enforce any term of
it. The parties may rescind, amend or vary any term of this agreement without
the consent of any third party.

 



 19 

 

 

25.Counterparts

 

The parties may execute this agreement in any number of copies and on separate
copies. Each executed copy will be an original and all the executed copies
together form one agreement.

 

26.Law and jurisdiction

 

This agreement and any non-contractual obligations arising out of or in
connection with it will be governed by and construed in accordance with English
law. The parties irrevocably submit to the exclusive jurisdiction of the English
Courts.

 



 20 

 

 

Schedule 1- The Sellers

 

 

 

 


 

 

 



 21 

 

  

Schedule 2 - The Company and the Subsidiaries

 

Part A – the company

 

1.Registered number: 03045015

 

2.Place of incorporation: England and Wales

 

3.Date of incorporation: 11 April 1995

 

4.Issued share capital: 7,045,155 ordinary shares of £0.01 each, 86,750 Founder
shares of £0.01 each and 400,000 B shares of £0.01 each and 2,011,952 deferred
shares of £0.01 each.

 

5.Registered office: 3A London Wall Buildings, London Wall, London, EC2M 5SY

 

6.Directors: Stuart Milton, Louise Smith and Dave Pye

 

7.Company secretary: Adam Drew

 

8.Accounting reference date: 31 August

 

9.Auditors: PricewaterhouseCoopers LLP of 1 Embankment Place, London, WC2N 6RH

 

10.Date of latest accounts filed: 31 August 2014

 

 

 

 

Part B - The Subsidiaries

 

The JM Group (IT Recruitment) Limited

 

1.Name: The JM Group (IT Recruitment) Limited

 

2.Registered number: 02979206

 

3.Place of incorporation: England and Wales

 

4.Date of incorporation: 14 October 1994

 

5.Issued share capital: 2 ordinary shares of £2 each

 

6.Beneficial owner and registered holder of the issued share capital: The JM
Group Limited

 

7.Registered office: 3A London Wall Buildings, London Wall, London, EC2M 5SY

 

8.Directors: Adam Drew, Fiona Eddy, Simon Girven, Stuart Milton and Louise Smith

 

9.Company secretary: Adam Drew

 

10.Accounting reference date: 31 August

 

11.Auditors: PricewaterhouseCooper LLP of 1 Embankment Place, London, WC2N 6RH

 

12.Date of latest accounts filed: 31 August 2014

 



 22 

 

 

The JM Group Trustee Limited

 

 

1.Name: The JM Group Trustee Limited

 

2.Registered number: 04004595

 

3.Place of incorporation: England and Wales

 

4.Date of incorporation: 31 May 2000

 

5.Issued share capital: 2 ordinary shares of £2 each

 

6.Registered holder of the issued share capital: The JM Group Limited

 

7.Registered office: 3A London Wall Buildings, London Wall, London, EC2M 5SY

 

8.Directors: Stuart Milton and Louise Smith

 

9.Company secretary: Adam Drew

 

10.Accounting reference date: 31 August

 

11.Auditors: PricewaterhouseCooper LLP of I Embankment Place, London, WC2N 6RH

 

12.Date of latest accounts filed: 31 August 2014

 



 23 

 

 

Schedule 3 – buyer shares

 

1.DEFINITIONS

 

For the purposes of this Schedule 3, the following words and expressions will
have the following meanings:

 

Buyer's Common Stock means the common stock in the capital of Staffing 360,
having a par value per share of US$0.00001;

 

Regulation S means Regulation S under the Securities Act.

 

SEC Documents means all reports filed by Staffing 360 under the Securities Act.

 

Securities Act means the United States Securities Exchange Act of 1933 and the
rules and regulations promulgated thereunder.

 

2.ISSUE AND ALLOTMENT OF BUYER SHARES

 

Staffing 360 shall issue the Buyer Shares free and clear of all Encumbrances and
the Buyer's Shares will have all rights attached to the Buyer’s Common Stock
issued to or held by all the other shareholders of Staffing 360 as at the date
of issue of the relevant Buyer’s Shares.

 

3.REPRESENTATIONS AND WARRANTIES

 

3.1Representations and Warranties of Staffing 360

 

3.1.1Staffing 360 hereby represents and warrants to the Sellers the following as
of the date of Completion:

 

(a)It has all due authority to issue the Buyers Shares to the Sellers under this
agreement;

 

(b)Neither Staffing 360 nor any of its “affiliates” (as defined in Regulation
501 under the Securities Act) nor any person acting on its or their behalf has
engaged or will engage in any “directed selling efforts” (as defined in
Regulation S under the Securities Act) in connection with the offering of the
Buyer Shares and it has complied and will comply with the offering restriction
requirements of Regulation S under the Securities Act.

 

3.2Representations and Warranties of the Sellers

 

3.2.1Each Seller to whom Buyer Shares are issued hereby represents and warrants
the following as of the date of Completion:

 

(a)it has not (and its “affiliates” (as defined in Regulation 501 under the
Securities Act) have not) engaged or will engage in any “directed selling
efforts” (as defined in Regulation S under the Securities Act) with respect to
the Buyer Shares issued to him, and it and they have complied and will comply
with the offering restrictions requirements of Regulation S.

 

(b)it is not a U.S. Person (as defined under Regulation S) and is located
outside the United States.

 



 24 

 

 

(c)it will be acquiring the Buyer Shares for his own account for investment and
not with a view toward the resale, transfer or distribution thereof and has no
present intention of selling or distributing any of such Buyer Shares or any
arrangement or understanding with any other persons regarding the sale or
distribution of such Buyer Shares. Each Seller will not, directly or indirectly,
offer, sell, pledge, transfer or otherwise dispose of (or solicit any offers to
buy, purchase or otherwise acquire or take a pledge of) any of the Buyer Shares
except in compliance with applicable US securities laws.

 

(d)it has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of an
investment in the Buyer Shares, and has so evaluated the merits and risks of
such investment. Each Seller is able to bear the economic risk of an investment
in the Buyer Shares and is able to afford a complete loss of such investment.

 

(e)it would not be acquiring the Buyer Shares as a result of any form of general
solicitation or general advertisement within the meaning of Rule 502(c) under
the Securities Act.

 

(f)it has been afforded (i) the opportunity to ask such questions as he has
deemed necessary of, and to receive answers from, representatives of Staffing
360 concerning the terms and conditions of the offering of the Buyer Shares and
the merits and risks of investing in the Buyer Shares; (ii) access to
information about Staffing 360 and its financial condition, results of
operations, businesses, properties, management and prospects sufficient to
enable it to evaluate its investment, including, without limitation, the SEC
Documents, and the Seller has had the opportunity to review the SEC Documents;
and (iii) the opportunity to obtain such additional information that Staffing
360 possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Any materials provided to the Seller prior to the date hereof do not
constitute representations or warranties by Staffing 360.

 

(g)it understands and acknowledges that no US federal or state agency has passed
upon or made any recommendation or endorsement of the Buyer Shares or an
investment therein.

 

(h)it has not offered or sold, and will not offer and sell any Buyer Shares (i)
provided that subject to further restrictions in paragraph 3.4, as part of their
distribution at any time and (ii) otherwise until six months after the date of
Completion, except in accordance with Regulation S (or otherwise in accordance
with, or pursuant to, an applicable exemption from the registration requirements
of the Securities Act), and it has not and will not engage in any hedging
transactions involving the Buyer Shares unless in compliance with the Securities
Act.

 

3.3Share Certificates

 

3.3.1The Buyer Shares have not been and will not be registered under the
Securities Act, and may not be offered or sold within the United States or to,
or for the account or benefit of, U.S. persons except in accordance with
Regulation S or pursuant to an exemption from the registration requirements of
the Securities Act. All certificates (or other applicable evidence of Buyer
Shares) representing the Buyer Shares shall have endorsed thereon legends in
substantially the following forms and each Seller to whom Buyer Shares are to be
issued agrees to comply with the following restrictions:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933 AS AMENDED (THE “SECURITIES ACT”). THEY MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED OR SOLD WITHIN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS (I) AS PART
OF THEIR DISTRIBUTION AT ANY TIME OR (II) OTHERWISE UNTIL SIX MONTHS AFTER THE
DATE OF ISSUANCE, EXCEPT IN EITHER CASE IN ACCORDANCE WITH REGULATION S UNDER
THE SECURITIES ACT, OR OTHERWISE IN ACCORDANCE WITH, OR PURSUANT TO, AN
APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
NO HEDGING TRANSACTION CAN BE CONDUCTED WITH REGARD TO THE SECURITIES EXCEPT AS
PERMITTED BY THE SECURITIES ACT. TERMS USED ABOVE HAVE THE MEANINGS GIVEN TO
THEM BY REGULATION S.

 



 25 

 

 

3.4Lock-in

 

3.4.1This paragraph 3.4 applies to the Initial Buyer Shares but not to the
Earn-out Shares.

 

3.4.2Each Seller undertakes to the Buyer and Staffing 360 that he shall not,
during the period of 12 months following the date of issue and allotment to him
of any Initial Buyer Shares (the Lock-in Period), sell, transfer of otherwise
dispose of, or create any Encumbrance over, any of the Initial Buyer Shares (or
any interest in them), or enter into any agreement to do so, except in
accordance with clause 3.4.3.

 

3.4.3Nothing in clause 3.4.2 shall prevent a Seller from selling, transferring
or otherwise disposing of any Initial Buyer Shares (or any interest in them):

 

(a)in acceptance of a general offer made by any third party for the whole of the
ordinary share capital of Staffing 360 (other than any ordinary share capital
owned by the offeror or any concert party of the offeror) which is recommended
by a majority of the board of directors of Staffing 360; or

 

(b)pursuant to an irrevocable commitment to accept any offer made for the whole
of the ordinary share capital of Staffing 360 (other than any ordinary share
capital owned by the offeror or any concert party of the offeror) which is
recommended by a majority of the board of directors of Staffing 360; or

 

(c)where such disposal is made pursuant to an offer by Staffing 360 to purchase
its own shares which is made on identical terms to all holders of ordinary
shares in Staffing 360 and otherwise complies with the registration requirements
of the Securities Act and the rules of the NASDAQ Stock Market Rules; or

 



 26 

 

 

(d)with the prior written consent of Staffing 360; or

 

(e)where the disposal is made (whether inter vivos or by testamentary
disposition or on intestacy) to a member of any Seller's family or to trustees
of any trust, the principal beneficiaries of which are exclusively any Seller
and/or members of his family and provided that the disposal is made after notice
in writing has been given to Staffing 360 and the proposed recipient of the
Initial Buyer Shares has entered into an agreement with Staffing 360 (in terms
reasonably acceptable to Staffing 360) to be bound by the terms of clause 3.4.2
in respect of the remainder of the Lock-in Period.

 

3.4.4For the purposes of clause 3.4.2, the Initial Buyer Shares shall include
any shares held by each Seller arising out of the consolidation, conversion or
subdivision of any of the Initial Buyer Shares and any shares acquired by
reference to the Initial Buyer Shares, whether by way of bonus or rights issue,
pre-emption right or otherwise or in exchange or substitution for any such
Initial Buyer Shares.

 

3.4.5Staffing 360 shall not unreasonably withhold its consent to any sale,
transfer or other disposal of any Initial Buyer Shares to the extent that the
sale proceeds (net of incidental costs) are required to meet any liability of
the Sellers arising under any Claim (including any claim under the Tax
Covenant).

 



 27 

 

  

Schedule 4 – Completion accounts

 

Part A

 

1.The Completion Accounts must be prepared:

 

1.1in accordance with the specific instructions set out in paragraph 1;

 

1.2subject to paragraph 1.1, using the same accounting principles, policies,
practices, methods, categorisations and estimation techniques including in
relation to the exercise of accounting discretion and judgement as were adopted
in the preparation of the Accounts; and

 

1.3subject to paragraph 1.2, in accordance with GAAP, applicable at Completion.

 

2.The specific instructions referred to in paragraph 1.1 are:

 

2.1Account must be taken of all events occurring and information becoming
available up until the date on which the draft Completion Accounts are submitted
by the Buyer to the Sellers in accordance with clause 4.1 to the extent that
they provide additional information about the conditions which existed at
Completion. No account will be taken of events occurring and information
becoming available after that date;

 

2.2No value will be attributed to goodwill, patents, trademarks, service marks
or any other intangible asset;

 

2.3No asset or liability will be included more than once;

 

2.4No account will be taken of any event, transaction or matter to the extent it
results from the action or actions of the Buyer otherwise than in the ordinary
course of business or known to the Sellers before Completion;

 

2.5An accrual must be made in relation to current period corporation tax as if
the period starting on the day after the Accounts Date and ending on Completion
were an accounting period for Tax purposes. Full provision will be made for any
possible deferred Taxation liability;

 

2.6Full provision will be made for the liability of the Group for all wages,
salaries, pension contributions, national insurance contributions, PAYE, taxes,
holiday pay accrual and all other payments in respect of the employees of the
Group (apportioned where necessary for all periods before the date of
Completion);

 

2.7Fixed assets will be included at the value at which they were included in the
Accounts less depreciation to the date of Completion;

 

2.8No value will be attributed to any sums owing to the Group by any employee
(other than for season ticket loans);

 

2.9Full provision will be made for rebates or discounts that will fall due and
fees and commissions that will become payable in each case after Completion in
each case in respect of sales or other transactions that took place before
Completion;

 

2.10Provisions for bad and doubtful debts shall be consistent with current
treatment operated by the Company;

 



 28 

 

 

2.11The Group shall not be liable for any bonuses or fees paid to any employee,
director, officer or consultant as a result of Completion occurring or for any
work carried out in furtherance of the sale and purchase under this Agreement
(for the avoidance of doubt, this shall include any success fees) and no account
shall be taken in respect of any such bonuses or fees. Notwithstanding the
aforesaid, full provision shall be made (including PAYE and NI contributions)
for the bonus in the sum of £8,000 to be paid to Adam Drew.

 



 29 

 

 

Part B - Format of the Completion Accounts

 

 

 

 



 30 

 

 

Schedule 5 – earn out

 

1.DEFINITIONS

 

The following definitions apply in this Schedule:

 

Buyer's Group, for the purposes of this Schedule 5 means the Buyer's group of
companies, of which Staffing 360 is the holding company (excluding the Company
and the Subsidiaries);

 

Earn-out Period means the twelve-month period ending on the Anniversary Date;

 

Earn-out Payment means an amount equal to:

 

(a)if the Anniversary TTM Gross Profit is equal to 90% or more of the Completion
TTM Gross Profit, the sum of £850,000;

 

(b)if the Anniversary TTM Gross Profit is less than 90% of the Completion TTM
Gross Profit, a sum equal to £a

 

where a = z multiplied by £850,000 and z = Anniversary TTM Gross
Profit/Completion TTM Gross Profit

 

Gross Profit Statement has the meaning given in paragraph 2.2 of this Schedule 5
for the Earn-out Period;

 

Relevant Date means the last day of the Earn-out Period;

 

2.DETERMINING ANNIVERSARY TTM GROSS PROFIT AND THE EARN-OUT CONSIDERATION

 

2.1As soon as possible after the end of the Earn-out Period (and in any event on
or before the date falling 20 Business Days after the end of the Earn-out
Period) the Buyer will procure that a draft of the Gross Profit Statement is
prepared and sent to the Sellers together with supporting relevant background
information.

 

2.2The Gross Profit Statement must state the amount of the Anniversary TTM Gross
Profit, the amount of the Earn-out Payment and the number of Earn-out Shares to
be allotted, as calculated in accordance with paragraph 3 of Schedule 5, and the
calculation of those amounts and number following the pro forma set out in Part
B of this Schedule 5.

 

2.3The Sellers may on or before the date falling 20 Business Days after
submission to them of the draft Gross Profit Statement (the Response Deadline),
notify the Buyer in writing (the Response Notice) that they do not agree the
amount of Anniversary TTM Gross Profit and/or the Earn-out Payment and/or the
number of Earn-out Shares as stated in the draft Gross Profit Statement. The
Response Notice must set out in reasonable detail the area(s) of disagreement
and the adjustments (with a suitable explanation) which, in the opinion of the
Sellers, are required to be made (and/or further supporting information
requested to verify the draft Gross Profit Statement). The items not identified
in the Response Notice as being in dispute will be deemed to be agreed. If no
Response Notice is received by the Buyer on or before the Response Deadline, the
Sellers will be deemed to have accepted the draft Gross Profit Statement and the
amount of the Gross Profit, the Earn-out Payment and the number of Earn-out
Shares set out in the draft Gross Profit Statement and those amounts and number
will (in the absence of fraud or manifest error) be final and binding on the
parties.

 



 31 

 

 

2.4If a Response Notice is received by the Buyer on or before the Response
Deadline, the Sellers and the Buyer will have until the date falling 10 Business
Days after the date on which the Response Notice is received (the Resolution
Date) to agree the items in dispute and therefore the amounts of the Anniversary
TTM Gross Profit, the Earn-out Payment and the number of Earn-out Shares. The
amounts so agreed will (in the absence of fraud or manifest error) be final and
binding on the parties.

 

2.5If a Response Notice is given and the amounts of the Anniversary TTM Gross
Profit and the Earn-out Payment and the number of Earn-out Shares do not become
final and binding under paragraph 2.4 of this Schedule 5 by the Resolution Date
then the matters outstanding or in dispute must be referred to the Expert for
final decision in accordance with clause 5 of this agreement. The Expert will
decide:

 

2.5.1matters outstanding or in dispute and therefore what revisions (if any) are
required to be made to the draft Gross Profit Statement in order for it to
comply with this agreement; and

 

2.5.2the amount of the Anniversary TTM Gross Profit and/or the Earn-out Payment
and/or the number of Earn-out Shares.

 

2.6Subject to the limitations on liability set out in Schedule 7 of this
agreement, no claim which the Buyer may have against the Sellers in respect of
any breach of any of the Warranties or any of the other provisions of this
agreement or under the Tax Covenant will be affected, waived or limited by the
amount of the Anniversary TTM Gross Profit, the Earn-out Payment and the number
of Earn-out Shares becoming binding on the Buyer under this Schedule 5 or clause
5 of this agreement..

 

2.7Each party must procure (so far as they are able) that Sellers and the Buyer
and their respective Accountants are given any documents and information as are
reasonably required by the other (and not including advice on the Gross Profit
Statement given to a party by its own Accountants) for the purpose of preparing
or reviewing the draft Gross Profit Statement and are given access on reasonable
notice and during normal working hours to relevant personnel, records and
information in the control of the relevant party.

 

2.8The Sellers and the Buyer will each pay the costs of their own Accountants.

 

3.SATISFACTION OF THE EARN-OUT CONSIDERATION

 

3.1On or before the date falling 5 Business Days after the date on which the
Earn-out Payment becomes final and binding in accordance with this Schedule 5,
the Buyer will pay the Earn-out Payment to the Sellers and the Minority
Shareholders by telegraphic transfer of immediately available funds to the
Sellers' Solicitors' Bank Account.

 

3.2On or before the date falling 5 Business Days after the date on which the
number of Earn-out Shares to be allotted becomes final and binding in accordance
with this Schedule 5, Staffing 360 shall issue and allot to the Sellers and the
Optionholders the Earn-out Shares as follows:

  

3.2.120,000 Earn-out Shares, if the Anniversary TTM Gross Profit is 100% or more
of the Completion TTM Gross Profit; or

  

3.2.2b Earn-out Shares, if the Anniversary TTM Gross Profit is equal to 75% or
more (but less than 100%) of the Completion TTM Gross Profit,

  

where b = z multiplied by 20,000 and z = Anniversary TTM Gross Profit/
Completion TTM Gross Profit; or

  

3.2.3no Earn-out Shares shall be allotted and the Sellers and the Optionholders
shall have no entitlement whatsoever to receive any Earn-Out Shares, if the
Anniversary TTM Gross Profit is less than 75% of the Completion TTM Gross
Profit.

 



 32 

 

 

3.3The Buyer will issue and allot the Earn-out Shares to the Sellers and the
Optionholders in the proportions referred to parts 2 and 4 of Schedule 1 and in
accordance with and Schedule 3.

 

4.CONDUCT OF THE COMPANY'S BUSINESS

 

4.1The parties agree that, having regard to the way in which the Purchase Price
for the Shares has been calculated, the Sellers have a legitimate interest in
ensuring that the Anniversary TTM Gross Profit is as high as may fairly and
reasonably be achieved by the Company, whilst having due regard to the Buyer's
legitimate interest in establishing a stable and secure business for the Group
in the long term.

 

4.2The Sellers agree that during the Earn-out Period, they will use their
reasonable endeavours:

 

4.2.1not to do anything or allow anything to be done which they are reasonably
able to prevent which is likely to or intended artificially to inflate the
amount of the Gross Profit in the Earn-out Period or artificially accelerating
the profits or income of the Company into the Earn-out Period or defer any
expenditure of the Company beyond the end of the Earn-out Period; and

 

4.2.2(at all times in the performance of their duties and in the management of
the business and operations of the Company) not to act other than in the best
interests of the Company.

 

4.3The Buyer agrees that, except as provided in accordance with paragraph 4.4,
during the Earn-out Period, it will use its reasonable endeavours:

 

4.3.1not to do anything or allow anything to be done which it is reasonably able
to prevent which is intended artificially to limit or reduce the amount of Gross
Profit;

 

4.3.2at least maintain the level of resource made available to the Group so as
to facilitate the potential for maximising Gross Profit;

 

4.3.3promote the business of the Group and its relationships with its customers;

 

4.3.4not to do anything the sole intention (or intentionally with the probable
result) of which is to reduce the amount of the Gross Profit in the Earn-out
Period;

 

4.3.5not to pass any resolution for members' voluntary winding up of the
Company;

 

4.3.6not (in respect of goods or services sold, supplied or delivered by the
Group) to seek to transfer or divert any existing or potential customers to any
company in the Buyer's Group; and

 

4.3.7to procure (so far as it is able) that no business opportunity which
becomes available to the Group and of which it could reasonably take advantage
in the conduct of its business will be transferred or diverted to any company in
the Buyer's Group other than on arm's length terms.

 



 33 

 

 

4.4The provisions of paragraphs 4.2 will:

 

4.4.1cease to have effect if the Gross Profit of any member of the Group as
shown by any relevant management profit and loss account of that member of the
Group for any quarter period during the Earn-out Period is less than half the
Gross Profit of that member of the Group for the comparative quarter in the
preceding year;

 

4.4.2not apply to any step reasonably undertaken by the Company in an emergency
or disaster situation with the intention of minimising any adverse effect on the
Company (provided that the party who would otherwise be in breach notifies the
others as soon as reasonably practicable after the occurrence of any that
matter);

 

4.4.3not apply to the completion or performance of any obligations required to
be undertaken pursuant to any agreement or arrangement entered into by the
Company before the date of this agreement or which is contemplated in this
agreement or any Agreed Form document or which is reasonably necessary to give
effect to any of them;

 

4.4.4not apply to any action necessary (in the reasonable belief of the Buyer or
the Company acting in each case in good faith) in order to comply with any
requirement of applicable law or regulation (including any rules or requirements
of any stock exchange or other regulatory authority) (and the Buyer undertakes
to the Sellers to consult with the Sellers in relation to that action as far in
advance as is reasonably practicable in the circumstances or, if advance
consultation is not reasonably practicable, to notify the Sellers as soon as
reasonably practicable after such action has been taken); or

 

4.4.5not apply to any matter undertaken at the written request of or with the
consent of the Sellers.

 

4.5Until the Anniversary Date, the Buyer shall procure that a copy of the
monthly management accounts of the Group are provided to the Sellers within 2
Business Days of such management accounts being finalised.

 

4.6For the purposes of this paragraph 4 and as the context otherwise requires,
the expression "the Company" includes each of the Subsidiaries.

 

Part A – basis of preparation of the Gross profit statement

 

1.The Gross Profit Statement must be prepared:

 

1.1in accordance with the specific instructions set out in paragraph 2;

 

1.2subject to paragraph 1.1, using the same accounting principles, policies,
practices, methods, categorisations and estimation techniques including in
relation to the exercise of accounting discretion and judgement as were adopted
in the preparation of the Accounts; and

 

1.3subject to paragraph 1.2, in accordance with GAAP, as consistently applied
prior to Completion.

 

2.The specific instructions referred to in paragraph 1.1 are:

 



 34 

 

 

2.1Account must be taken of all events occurring and information becoming
available up until the date on which the draft Gross Profit Statement is
submitted by the Buyer to the Sellers in accordance with clause 2.1 to the
extent that they provide additional information about the conditions which
existed at the date to which the Gross Profit Statement is prepared. No account
will be taken of events occurring and information becoming available after that
date.

 



 35 

 

  

Part B– form of gross profit statement

 

 

 

 



 36 

 

 

Schedule 6 - warranties

 

1.POWER TO SELL THE SHARES

 

1.1The Sellers have taken all action necessary (including by obtaining all
necessary consents) to, and the Sellers have full power and authority to, enter
into and perform the obligations to be performed by the Sellers under this
agreement and any agreement to be entered into by the Sellers under this
agreement. Those agreements, when executed, will constitute binding and
enforceable obligations in accordance with their terms.

 

1.2The execution and delivery of and the performance by the Sellers of the
Sellers' obligations under this agreement will not breach or constitute a
default under any agreement, instrument or arrangement or any applicable law,
rule or regulation or order, judgement or decree of any court or governmental
agency by which any Seller is bound.

 

1.3No Insolvency Proceedings have been commenced against the Sellers. There are
no circumstances which would entitle any person to commence such Insolvency
Proceedings.

 

1.4No one is entitled to receive from the Company a finder's fee, brokerage or
other commission in connection with the sale and purchase of the Shares under
this agreement.

 

2.SHARE CAPITAL

 

2.1Each Share, Minority Shareholder Share and Deferred Share has been properly
allotted and issued.

 

2.2The Sellers are the absolute legal and beneficial owner of (or otherwise has
full power and authority to sell and transfer to the Buyer full legal and
beneficial ownership of) the Shares shown opposite each Seller's name in column
(3) of Schedule 1 on the terms set out in this agreement.

 

2.3No person has the right (whether exercisable now or in the future and whether
contingent or not) to call for the allotment, conversion, issue, sale or
transfer of any share or loan capital or any other security giving rise to a
right over the capital of the Company. There are no Encumbrances on the shares
of the Company or any arrangements or obligations to create any Encumbrance.

 

2.4The Company has not exercised nor purported to exercise or claim any lien
over the Shares or any of them and no call on any of the Shares is outstanding.

 

2.5None of the Shares was, or represents assets which were, the subject of a
transfer at an undervalue (within the meaning of sections 238 or 239 of the
Insolvency Act 1986) within the past five years.

 

3.GROUP

 

The particulars of the Subsidiaries set out in Part B of Schedule 2 are true,
accurate and complete and the shares of the Subsidiaries are held and owned as
shown in Part B of Schedule 2 free from any Encumbrance and with all current and
future rights attaching to them. All the shares in the Subsidiaries are fully
paid. Apart from the Subsidiaries, the Company does not have, and has never had,
any subsidiaries or subsidiary undertakings. The Company does not have, and has
never had, a holding company.

 



 37 

 

 

4.CONSTITUTIONAL MATTERS

 

4.1The statutory books and registers of the Company have been properly kept, are
up to date, in the possession of the Company and contain a true, complete and
accurate record of all matters which should be contained in them. No notice or
allegation has been received that any of them are incorrect or should be
rectified.

 

4.2A copy of each resolution passed by the members of the Company or any class
of them is kept with the statutory books of the Company.

 

4.3All returns, particulars, resolutions and documents required by the Companies
Act or any other legislation to be filed with the Registrar of Companies or any
other authority in respect of the Company have been filed on time and were
correct.

 

4.4The copy of the articles of association of the Company contained in the
Disclosure Bundle is complete, accurate and up to date and has attached to it a
copy of every resolution which is referred to in section 29 of the Companies
Act. The Company has at all times carried on its business and affairs in
accordance with its memorandum and articles of association.

 

4.5The Company has not at any time repaid, redeemed or repurchased any of its
own shares, reduced its share capital or capitalised any reserves or profits (or
agreed to do the same).

 

5.EFFECT OF AGREEMENT

 

5.1Compliance with the terms of this agreement and the Agreed Form documents
will not:

 

5.1.1cause the Company to lose any right or benefit which it presently owns or
enjoys;

 

5.1.2relieve any person of any obligation to the Company (whether contractual or
otherwise) or enable any person to determine a right or benefit enjoyed by the
Company, or to exercise a right in respect of the Company;

 

5.1.3so far as the Founders are aware (having made no direct equiry of any of
the Group's customers, suppliers, employees (other than the Optionholders) or
other persons), adversely affect the attitudes or actions of customers,
suppliers, employees and other persons towards the Company or affect the terms
on which any of them are willing to deal with the Company; or

 

5.1.4result in the creation, imposition, crystallisation or enforcement of any
Encumbrance on or over any of the assets of the Company or the Shares.

 

6.INFORMATION

 

The facts set out in the Background section of this agreement and in Schedule 2
are complete and accurate and not misleading.

 

7.ACCOUNTS

 

7.1In this paragraph 7, unless the context otherwise requires:

 

Management Accounts means the management accounts of the Company for the period
commencing on 1 October 2014 and ended on the Management Accounts Date, a copy
of which is contained in the Disclosure Bundle; and

 



 38 

 

 

Management Accounts Date means 30 September 2015.

 

7.2The Accounts have been prepared in accordance with the Companies Act, and all
other applicable legislation, on a proper basis consistent with that adopted in
preparing the accounts of the Company for the previous three financial periods
and in accordance with GAAP applicable at the Accounts Date.

 

7.3The Accounts give a true and fair view of the assets, liabilities, capital
commitments and the state of affairs of the Company and the Subsidiaries (and,
in relation to the consolidated accounts of the Group, of the Group as a whole)
as at the Accounts Date and of the profits and losses of the Company and the
Subsidiaries, and of the Group, for the accounting period ended on the Accounts
Date.

 

7.4As at the Accounts Date, the Accounts:

 

7.4.1make proper provision for (or contain full particulars in notes in respect
of) all known liabilities (whether contingent or otherwise);

 

7.4.2make proper and adequate provision for all bad and doubtful debts and all
financial commitments; and

 

7.4.3provide or reserve, in accordance with the principles set out in the notes
to the Accounts, for all Taxation liable to be assessed on the Company, or for
which it may be accountable, in respect of the period ended on the Accounts
Date.

 

7.5The results shown by the Accounts have not (save as expressly disclosed in
them) been affected by any inconsistency in accounting policies and practices
adopted, any unusual or non-recurring item or transaction entered into otherwise
than on normal commercial terms or by any other circumstance rendering the
profits or losses for the period covered by the Accounts unusually high or low.

 

7.6The Management Accounts have been prepared with all due care and on a basis
consistent with the management accounts of the Company prepared in the preceding
year and are not materially misleading.

 

7.7All the accounts, books, registers, ledgers and financial and other material
records of any kind of the Company, whether or not held in written form:

 

7.7.1are in the exclusive ownership and possession of the Company;

 

7.7.2have been fully, properly and accurately kept and completed; and

 

7.7.3are sufficient to show and accurately explain the Company's transactions
and to disclose the financial position of the Company at the date of this
agreement.

 

7.8The accounting reference date of the Company is, and always has been, 31
August.

 

8.POSITION SINCE THE ACCOUNTS DATE

 

8.1Since the Accounts Date:

 

8.1.1the Company has carried on its business in the ordinary course, and in the
same manner (including nature and scope), at a profit and so as to maintain it
as a going concern;

 



 39 

 

 

8.1.2there has been no material adverse change in the Company's turnover or in
its financial or trading position, performance or prospects;

 

8.1.3the Company has not assumed or incurred, nor agreed to assume or incur, any
liabilities (including contingent liabilities) otherwise than in the ordinary
course of business;

 

8.1.4the Company has not disposed of or acquired, or agreed to dispose of or
acquire, any business or any material asset;

 

8.1.5the Company has not, by doing or omitting to do anything, materially
prejudiced its goodwill;

 

8.1.6no donation or covenant for charitable or political purposes or any
ex-gratia payment has been made or agreed to be made by the Company;

 

8.1.7no debtor has been released on terms that he pays less than the full book
value of his debt (except for settlement discounts on the usual terms which have
been disclosed to the Buyer) and no debt owing to the Company has been deferred,
subordinated or written off or has proved to any extent irrecoverable or is now
regarded as irrecoverable;

 

8.1.8the Company has paid its creditors within the times agreed with those
creditors and there has been no change in the manner or time of issue of
invoices or the collection of debts;

 

8.1.9the Company has not disposed of any material asset or supplied any material
service or business facility of any kind (including, without limitation, a loan
of money or the letting, hiring or licensing of any property whether tangible or
intangible) in circumstances where the consideration actually received or
receivable for that disposal or supply was less than the consideration which
would be deemed to have been received for tax purposes;

 

8.1.10none of the amounts secured by the mortgages, charges, liens or
encumbrances disclosed in the Accounts has been increased beyond the amount
shown in the Accounts and no Encumbrance has been created;

 

8.1.11no payment has been made by the Company which will not be deductible for
corporation tax purposes either in computing the profits or chargeable gains of
the Company or in computing the corporation tax chargeable on the Company;

 

8.1.12the Company has not offered or agreed to offer price reductions or
discounts or allowances on sale of goods or services, nor provided them or
agreed to provide them at less than cost, to an extent that may materially
affect the profitability of the Company and no negotiations for any of these are
current and none of these have been requested by customers;

 

8.1.13no material changes have occurred in the assets or liabilities (actual or
contingent) of the Company as shown in the Accounts and there has been no
reduction in the value of the net tangible assets of the Company (using the same
accounting policies as those applied in the Accounts);

 

8.1.14no shareholders' resolutions or decisions have been passed; and

 



 40 

 

 

8.1.15no loan or loan capital or redeemable share capital of the Company has
been issued or repaid or redeemed in whole or in part or has become liable to be
repaid or redeemed.

 

9.DISTRIBUTIONS

 

9.1The Company has not, in respect of any accounting period, declared or paid
any dividend or made any other distribution (as defined in section 1119 of the
Tax Act), whether a capital distribution or otherwise, other than those (if any)
provided for in its audited accounts for that period.

 

9.2All dividends and distributions declared, made or paid by the Company were
declared, made or paid in accordance with its articles of association and the
applicable provisions of the Companies Act.

 

9.3No balance (if any) shown credited to any reserve or profit and loss account
in the Accounts includes any sum which is not legally available for distribution
by way of dividend on income account.

 

10.FINANCIAL MATTERS

 

10.1Except as disclosed in the Accounts, the Company:

 

10.1.1has no outstanding capital commitments and is not engaged in any scheme or
project requiring capital expenditure;

 

10.1.2has no outstanding loan capital, has no arrangements with its bankers or
others relating to overdraft, borrowing or other financial facilities, has not
factored its debts and has not borrowed any money which it has not repaid;

 

10.1.3has not engaged in financing of a type which need not be shown or
reflected in its audited accounts; and

 

10.1.4has not lent any money which has not been repaid to it and does not own
the benefit of any debt other than debts accrued to it in the ordinary course of
its business or owing to it by its bankers.

 

10.2A statement of the Company's bank accounts and of the credit or debit
balances on them as at the close of business on the last Business Day
immediately before the date of this agreement has been supplied to the Buyer and
is complete and accurate. The Company has no other bank or deposit accounts.
Since the bank account statement there have been no payments out of any of those
accounts except for routine payments and the present balances on those accounts
are not now materially different from the balances shown on the statement.

 

10.3There are no unpresented cheques drawn by the Company in the normal course
of business for amounts exceeding in aggregate £1,000 or otherwise than in the
normal course of business.

 

10.4Full particulars of all money borrowed by the Company (including full
particulars of the terms on which the money has been borrowed) and all financial
facilities available to the Company (including full particulars of the terms on
which the facilities are available) are contained in the Disclosure Bundle.

 



 41 

 

 

10.5The aggregate amount outstanding of all borrowing by the Company does not
exceed any limitation on the Company's borrowing contained in the Company's
constitution, any loan stock, overdraft facilities or otherwise.

 

10.6Neither the Company nor any Seller has received notice for the Company to
repay any indebtedness which is repayable by the Company on demand. The Company
is not in default under any instrument constituting any indebtedness or under
any guarantee of any indebtedness. There is no reason why any indebtedness or
guarantee should be called or the liabilities under it accelerated before their
due date (if any) or any loan or other financial facilities terminated.

 

10.7No part of the amount shown in the Accounts in respect of debtors is
represented by debts which were, at that time, more than three months overdue
for payment and all debts owed to the Company at Completion (as recorded in the
Company's books and records) will materially realise their full face value and
collectable in the ordinary course of business and are not subject to any
dispute, right of set-off or counter-claim.

 

10.8The Company is not the subject of any Insolvency Proceedings and has not had
any Insolvency Proceedings commenced in relation to any of its assets, chattels,
property or undertaking. There are no circumstances which would entitle any
person to commence such Insolvency Proceedings. The Company is solvent and is
able to pay (and has not stopped or suspended paying) its debts as and when they
fall due.

 

10.9So far as the Founders are aware, the Company has not been party to any
transaction with any third party or parties which, in the event of a third party
going into liquidation or an administration order or a bankruptcy order being
made in relation to it or him, is likely to constitute (in whole or in part) a
transaction at an undervalue, a preference, an invalid floating charge or an
extortionate credit transaction or part of a general assignment of debts under
sections 238 to 245 and/or sections 339 to 344 of the Insolvency Act 1986.

 

10.10The Company has not made any loan, which remains outstanding, on terms
entitling it to receive either a rate of interest varying with, or a share of,
the profits of a business.

 

10.11Full details of all grants, allowances and other financial assistance
provided to the Company or due to be made to it are Disclosed. The Company
and/or the Sellers have not done or failed to do anything which could result in
(and performance of this agreement will not result in) all or any part of those
grants, allowances or assistance becoming repayable or being forfeited by the
Company in whole or in part.

 

10.12No expenses or liabilities have been incurred or assumed by the Company
otherwise than exclusively for the purposes of the Company's business.

 

10.13All costs incurred by the Company have been charged to the Company and not
borne by any other person.

 

10.14No mortgage or charge granted in favour of the Company is void or voidable
for want of registration.

 

11.ASSETS AND ENCUMBRANCES

 

11.1The assets included in the Accounts, together with any assets acquired by
the Company since the Accounts Date (except for those disposed of since the
Accounts Date in the normal course of business) and all other assets used by the
Company in connection with its business:

 

11.1.1are legally and beneficially owned by the Company, free from Encumbrance
or any other third party right, and the Company has good and marketable title to
those assets;

 



 42 

 

 

11.1.2are not the subject of any hire purchase, credit sale, leasing, rental or
similar agreement;

 

11.1.3are, where capable of possession, in the possession of the Company; and

 

11.1.4comprise all those assets necessary or desirable for the continuation of
the business of the Company as carried on at the date of this agreement.

 

11.2Any assets of the Company which will not be situated at the Property at
Completion are specified in the Disclosure Letter and are clearly identified as
assets of the Company.

 

11.3Nothing has occurred or is likely to occur, by which the rental payable in
relation to an asset held by the Company under a lease or similar agreement, has
been, or is likely to be, increased.

 

11.4A maintenance contract is fully effective in respect of all assets of the
Company which it is normal or prudent to have maintained by outside or
specialist contractors or which the Company is obliged to maintain or repair
under any leasing or similar arrangement.

 

11.5All the title deeds relating to the assets of the Company and the original
copies of all other documents which are owned by, or which ought to be in the
possession of, the Company are in its possession.

 

11.6The Disclosure Letter contains full details of the Company's records,
systems and data which are recorded, stored, maintained or otherwise wholly or
partly dependent on or held by means (including all means of access to and from
them) which are not under the exclusive ownership and direct control of the
Company.

 

12.TRADING

 

12.1The Company has carried on business and conducted its affairs in compliance
with the Companies Act and all other statutory obligations and in accordance
with its memorandum and articles of association and all other documents to which
it is, or has been, a party. The Company has the power and is duly qualified to
carry on business in all jurisdictions in which it carries on business.

 

12.2During the three years before the date of this agreement the business of the
Company has not been materially and adversely affected by the loss of any
important contract or customer or source of supply or by any abnormal factor not
affecting similar businesses to a similar extent and the Founders are not aware
of any facts likely to give rise to any of these whether before or after
Completion.

 

12.3During the three years before the date of this agreement no important
customer (being a customer which is among the top 10 revenue producing customers
of the Group) ("Top10 Revenue Customer") has significantly reduced its orders
for any of the products or services of the Company and there has been no
significant change in the basis or terms on which any person is prepared to
enter into contracts or do business with the Company (apart from normal price
changes) and no change mentioned above is anticipated.

 



 43 

 

 

12.4Save as expressly mentioned in this agreement, the Company is not and has
not since its incorporation been, nor has it agreed to become, the holder or
beneficial owner of any share (other than shares in the Subsidiaries),
debenture, mortgage or security (or interest in them) or a member of any joint
venture, consortium, partnership or other unincorporated association or a party
to any arrangement for sharing commission or income.

 

12.5The Company does not have any branch office, agency, place of business or
permanent establishment outside England nor does it have any significant assets
outside the United Kingdom.

 

12.6The Company has not carried on business under or used on or in its
notepaper, advertising, documents or vehicles, any name other than its full
corporate name.

 

12.7The work in progress is at its normal level for the time of year having
regard to current orders and to orders reasonably anticipated from customers of
the Company.

 

12.8The equipment used in connection with the business is in good repair and
satisfactory working order given its age.

 

12.9The Company has not given any guarantee or warranty or made any
representation in respect of any goods, products or trading stock sold or
supplied or contracted to be sold or supplied, or services supplied or
contracted to be supplied, by it save for any guarantee or warranty implied by
law and (save as stated above) has not accepted any liability or obligation to
service, repair, maintain, take back or otherwise do or not do anything in
respect of any goods, products, stock or services which would apply after any of
those goods, products, stock or services have been delivered or supplied by it.

 

12.10The Company has not, nor has it received any allegation that it may have,
manufactured, acquired, sold or supplied products or services which are or were
or will become in any material respect faulty or defective or which do not
comply in any material respect with any warranties or representations expressly
or impliedly made by it or with all applicable regulations, standards and
requirements in respect of them.

 

12.11All the standard terms and conditions on which the Company supplies its
goods and/or services are contained in the Disclosure Bundle.

 

12.12All the standard terms and conditions on which the Company customarily buys
or contracts for goods and/or services are contained in the Disclosure Bundle.

 

12.13No single customer of or supplier to the Company has accounted for more
than 10 per cent of the invoiced amount of sales of or supplies to the Company
of goods and/or services in any accounting reference period of the Company or is
likely to in the current accounting reference period of the Company.

 

12.14The Company is not in the habit of giving to any customer any discount
(whether present, future or retrospective), price reduction or other financial
incentive dependent on the level of purchases from the Company other than those
Disclosed.

 

12.15The Company is not dependent on the supply of any raw materials, components
or services from a single source of supply which are not readily obtainable from
another source of supply on comparable terms.

 



 44 

 

 

13.CONTRACTS AND OTHER OBLIGATIONS

 

13.1In this paragraph 13, Material Contract means any contract, arrangement or
obligation with a Top 10 Revenue Customer (as defined in paragraph 12.3 above).

 

13.2The Disclosure Bundle contains particulars of all subsisting Material
Contracts to which the Company is a party and an original of each of those
contracts which is in writing is in the possession of the Company.

 

13.3The Company has not entered into or undertaken, or agreed to enter into or
undertake, and has no subsisting or contingent liability under, any Material
Contract which:

 

13.3.1is in the nature of a capital commitment;

 

13.3.2is for a fixed term;

 

13.3.3is incapable of complete performance in accordance with its terms within
six months after the date on which it was entered into or undertaken;

 

13.3.4cannot be terminated in accordance with its terms, by the Company without
payment of compensation, on 60 days' notice or less;

 

13.3.5is of a loss-making nature (that is to say, known to be likely to result
in a material loss to the Company on completion of performance);

 

13.3.6cannot readily be fulfilled or performed by the Company on time and
without undue or unusual expenditure of money or effort;

 

13.3.7involves or is likely to involve obligations, expenditure or receipts of
an unusual or exceptional nature and not in the ordinary course of the Company's
business;

 

13.3.8involves an aggregate outstanding expenditure by the Company of more than
£5,000;

 

13.3.9is linked to the Index of Retail Prices or any other index or the rate of
exchange for any currency;

 

13.3.10contains currency or commodity re-negotiation or re-determination
clauses;

 

13.3.11depends on the continuation of the connection (whether as an officer or
employee of, consultant to or shareholder in the Company or otherwise) of any
person with the Company;

 

13.3.12is a contract for the sale of shares or assets which contains warranties
or indemnities or provides for them;

 

13.3.13involves, or is likely to involve, the supply of goods or services the
aggregate sales value of which will be more than five per cent of its turnover
for the preceding financial year;

 

13.3.14contains a provision or term that it is liable to be terminated, or under
which rights are liable to arise or be affected, as a result of any change in
control, management or shareholders of the Company;

 

13.3.15is in any way otherwise than in the ordinary and usual course of the
Company's business or is not at arm's length; or

 

13.3.16involves, or is likely to involve, other obligations or liabilities which
ought reasonably to be made known to an intending buyer of the Sale Shares.

 



 45 

 

 

13.4The Company has not entered into any contract to buy foreign currency or
made any forward sales of foreign currency which in either case remains
outstanding.

 

13.5So far as the Founders are aware, the Company has good working relationships
with the other contracting parties under all of its Material Contracts.

 

13.6The Company has not given any guarantee, indemnity or security for, or
otherwise agreed to become directly or contingently liable for, any present or
future obligation of any other person and no person has given any guarantee of
or indemnity or security for any obligation of the Company.

 

13.7There are no agreements or arrangements in force restricting the freedom of
the Company to carry on any activity, including to provide or take goods and
services, by such means and to or from such persons as it may from time to time
think fit, in any part of the world.

 

13.8The Company is not a party to any agency, distributorship, franchising,
marketing or similar agreement or arrangement.

 

13.9None of the Company, any Seller or the directors of the Company has any
knowledge of the invalidity of or grounds for rescission, avoidance or
repudiation of any agreement or other transaction to which the Company is or has
been a party and none of the Company, the Sellers or the directors of the
Company has received any notice of any intention to terminate any of those
agreements or to repudiate or disclaim any other transaction.

 

13.10So far as the Founders are aware, no party to a Material Contracts with the
Company is in default, being a default which would be material in the context of
the Company's financial or trading position, and there are no circumstances
likely to give rise to a default.

 

13.11The Company has made all payments due under all Material Contracts to which
it is a party and observed and performed in all material respects its
obligations under them.

 

13.12There is in force no power of attorney or other authority (express or
implied) given by the Company and no person, as agent or otherwise, is entitled
or authorised to bind or commit the Company to any obligation not in the
ordinary course of the Company's business.

 

13.13No tender or offer which is capable of being converted into an obligation
of the Company by an acceptance or other act of some other person is
outstanding.

 

13.14Complete and accurate details of all trade or business associations of
which the Company is a member are Disclosed and the Company is complying and has
at all material times complied in all material respects with the regulations or
guidelines laid down by any of those trade associations and copies of those
regulations and guidelines are contained in the Disclosure Bundle.

 

13.15The Disclosure Letter contains full details of all accreditations,
approvals and registrations the Company has been awarded in respect of the
conduct of the whole or any part of its business under any recognised standard
and the Company complies with the requirements of those standards and neither
the Company nor any Seller knows of any reason why any of those accreditations,
approvals or registrations might be revoked, qualified or impaired in whole or
in part. None of the tenders, contracts, rights or privileges to which the
Company is a party or which it enjoys is in any way dependent on any of those
accreditations, approvals or registrations continuing in existence.

 



 46 

 

 

14.RELATED PARTIES

 

14.1In this paragraph 14, the Sellers will also include reference to any
Associate of any Seller or any present or former director of the Company or any
other person or persons beneficially interested in the Company's share capital.

 

14.2Except as expressly contemplated by this agreement or for remuneration and
expenses properly due to its directors in the ordinary course:

 

14.2.1there are no amounts owing by the Company to any Seller or by any Seller
to the Company;

 

14.2.2there are no guarantees, suretyships, indemnities or similar obligations
given by or binding on the Company in respect of liabilities or obligations
(whether actual or contingent) of any Seller; and

 

14.2.3the Company is not under any liability or obligation (actual or contingent
or otherwise) because of any transaction entered into by it with, or any payment
or benefit provided by it for the benefit of, any Seller.

 

14.3No Seller has any interest, direct or indirect, in any agreement or
arrangement to which the Company is a party or in any Intellectual Property
Rights (as defined in paragraph 15) used by the Company or in any business which
has a close trading relationship with that of the Company or which is or is
likely to compete with the business of the Company.

 

14.4The Company does not depend upon, or derive any benefit from, any assets,
facilities or services owned or supplied by any Seller.

 

14.5No person is or has been a shadow director of the Company.

 

15.INTELLECTUAL PROPERTY RIGHTS

 

15.1In this paragraph 15, unless the context otherwise requires Intellectual
Property Rights means all right, title and interest in any patents, trade marks
(whether registered or unregistered), domain names, registered and unregistered
designs, copyright (including any rights in a database or software), database
rights, goodwill, know how and all other intellectual property rights, in each
case whether registered or unregistered, including all applications to apply for
them, and all rights having the same or equivalent effect to any of the above
anywhere in the world.

 

15.2Complete and accurate particulars of all registered Intellectual Property
Rights including applications for those rights which are owned by the Company,
the details of those registrations or applications and all material unregistered
Intellectual Property Rights which are owned by the Company are set out in the
Disclosure Letter.

 

15.3The Company has applied for registered protection for all Intellectual
Property Rights owned by it that are capable of that protection and for which a
reasonably prudent business should seek protection.

 



 47 

 

 

15.4The Disclosure Letter sets out full and accurate details of, or there are
contained in the Disclosure Bundle full copies of, all material licences and
agreements (the IP Licences) under which:

 

15.4.1the Company uses or exploits Intellectual Property Rights owned by any
third party; or

 

15.4.2the Company has licensed or agreed to license Intellectual Property Rights
to, or otherwise permitted the use of any Intellectual Property Rights by, any
third party.

 

15.5All the IP Licences are in full force and effect, no notice having been
given to terminate any of them, and the obligations of all parties in respect of
them have been fully complied with and no disputes have arisen in respect of
them.

 

15.6Except as Disclosed, none of the IP Licences in favour of the Company are
liable to be terminated or otherwise materially affected by a change of control
of the Company or otherwise as a result of this transaction.

 

15.7All the Intellectual Property Rights used by the Company in the course of
its business in the period before Completion are either:

 

15.7.1owned legally and beneficially and free from any Encumbrance by the
Company; or

 

15.7.2licensed under a valid and enforceable IP Licence to the Company.

 

15.8The Intellectual Property Rights owned by the Company are subsisting and
enforceable and all Confidential Information has been kept confidential and
nothing has been done or not been done as a result of which any of them has
ceased or might cease to be subsisting or enforceable or confidential. In
particular:

 

15.8.1all renewal fees in respect of all registered Intellectual Property Rights
owned by the Company have been duly paid, all steps required for the maintenance
or protection of those rights have been taken and there are no grounds on which
any person is or will be able to seek cancellation, rectification or any other
modification of any registration;

 

15.8.2all Confidential Information and trade secrets owned or used by the
Company has been kept confidential and not disclosed to third parties;

 

15.8.3so far as the Founders are aware, no mark, trade name or domain name
identical or similar to any of those rights has been registered, or is being
used by any person in the same or a similar business to that of the Company in
any country in which the Company has registered or is using that mark, trade
name or domain name; and

 

15.8.4there are and have been no claims, actions, disputes or proceedings
ongoing, pending or threatened, challenging or threatening the title, validity
or enforceability of those rights, or claiming any right or interest in those
rights.

 

15.9So far as the Founders are aware, there is, and has been, no infringement by
any third party of any of the Intellectual Property Rights owned by the Company
and none is pending or threatened.

 

15.10So far as the Founders are aware, the activities of the Company do not and
the carrying on of its business (as carried on in the previous twelve months)
does not infringe, has not infringed and will not result in any claim that they
do infringe any Intellectual Property Rights of any third party.

 



 48 

 

 

15.11The Company has had no claim, notice or information that the activities of
the Company infringe or are likely to infringe the Intellectual Property Rights
of any third party.

 

15.12Full details of all domain names, websites and other electronic addresses
in connection with the Internet or World Wide Web (including e-mail addresses)
which are held by, or registered on behalf of, or have been used in respect of
the Company have been Disclosed.

 

15.13So far as the Founders are aware, no claim under sections 39 to 43 of the
Patents Act (or similar provision in any applicable territory across the world)
has been made and no assertion of any moral rights under the Copyright Designs
and Patents Act 1988 or otherwise has been made in relation to any Intellectual
Property Rights owned by the Company.

 

15.14The Company has in its possession all necessary documentation or evidence
to establish the ownership of any of the Intellectual Property Rights that it
claims to own.

 

16.INFORMATION TECHNOLOGY

 

16.1In this paragraph 16, unless the context otherwise requires:

 

IT Contracts means all arrangements and agreements relating to the IT System (or
any part of it) under which any third party (including any source code deposit
agent) provides any element of, or services relating to, the IT System,
including, without limitation, leasing, hire purchase, licensing, maintenance,
outsourcing and services agreements; and

 

IT System means all computer hardware (including network and telecommunications
equipment, cabling, power supplies, printing facilities, work stations and
related components) and software (including associated preparatory materials,
user manuals and other related documents, outsourcing arrangements and any zero
disaster recovery management arrangements) and any other items that connect with
any of the above, owned, used, licensed or leased by the Company.

 

16.2Complete and accurate particulars of the IT System and all IT Contracts are
set out in the Disclosure Bundle.

 

16.3Save to the extent Disclosed, the Company owns the IT System free from any
Encumbrance. The Company has obtained all necessary rights from third parties to
enable it to make unrestricted use of the IT System for the purposes for which
it is being used.

 

16.4So far as the Founders are aware, all IT Contracts are in full force and
effect, the obligations of all parties in respect of them have been fully
complied with and no disputes have arisen in respect of them.

 

16.5None of the IT Contracts is liable to be terminated (except upon expiry in
accordance with the particulars Disclosed) and the Sellers have no reason to
believe that any IT Contracts will not be renewed on the same or substantially
the same terms when they expire.

 

16.6None of the IT Contracts is liable to be terminated or otherwise affected by
a change of control of the Company.

 



 49 

 

 

16.7The Disclosure Bundle contains a full, complete and accurate list of all
software developed by or for the Company or in respect of which rights have been
assigned to the Company in writing.

 

16.8The IT System (and each part of it):

 

16.8.1is functioning properly and materially in accordance with all applicable
specifications;

 

16.8.2includes sufficient user information to enable any skilled personnel in
the relevant field to use and operate it without the need for further assistance
or training;

 

16.8.3has not suffered any material failure at any time during the last three
years and will not need replacing in whole or in part for at least two years
following Completion;

 

16.8.4has not within the last two years been infected by any software virus
which has had a material impact on the operation of the IT System or been
accessed by any unauthorised person;

 

16.8.5has sufficient capacity, capability and performance to meet the current
and foreseeable business requirements of the Company; and

 

16.8.6has been satisfactorily and regularly maintained and has benefited (and
will continue in the future to benefit) from appropriate maintenance and support
agreements, complete and accurate particulars of which are set out in the
Disclosure Bundle.

 

16.9The Company has a sufficient number of technically competent and trained
employees to ensure the proper operation, handling, monitoring and use of the IT
System.

 

16.10The Company has implemented appropriate and adequate procedures (including
in relation to off-site working where applicable) to ensure internal and
external security of the IT System and the confidentiality and integrity of all
data stored in or processed on the IT System including procedures for taking and
storing, on-site and off-site, back-up copies of programs and data.

 

16.11The Company has in place disaster recovery plans which are fully documented
and which, in the event that there is any damage to or destruction of some or
all of the IT System:

 

16.11.1will enable the business of the Company to continue; and

 

16.11.2will ensure that the IT System can be replaced or substituted without
disruption to the business of the Company.

 

16.12Complete and accurate details of all expenditure by the Company on the IT
System (including capital and operational expenditure) in the three financial
years before the date of this agreement together with the actual and budgeted
expenditure for the current financial year have been Disclosed.

 



 50 

 

 

17.CONSENTS AND COMPLIANCE

 

17.1The Company has the benefit of and has complied with all permits,
authorities, licences and consents necessary for the Company to carry on its
business effectively in the manner and in the places in which its business is
now carried on, all of which are Disclosed and contained in the Disclosure
Bundle. So far as the Founders are aware, there are no circumstances which might
lead to the suspension, alteration or cancellation of any of those permits,
authorities, licences or consents.

 

17.2The Company and its directors have conducted the business of the Company in
accordance with all applicable laws and regulations, including, without
limitation, the Employment Agencies Act 1973, the Conduct Regulations and the
Agency Workers Regulations 2010.

 

17.3Neither the Company nor any of the directors of the Company is subject to
any investigation, inquiry or proceeding by the Employment Agency Standards
Inspectorate in connection with any actual or alleged infringement of the
Employment Agencies Act 1973 or the Conduct Regulations. No such investigation,
inquiry or proceeding has been threatened or is pending and, so far as the
Founders are aware, there are no circumstances likely to give rise to any of
those investigations, inquiries or proceedings.

 

17.4Neither the Company nor any of the directors of the Company has given any
undertakings or commitments to the Employment Agency Standards Inspectorate
which affect the conduct of the Company's business.

 

17.5Any notice given to the Company of agreement that paragraphs (1) to (8) of
the Conduct Regulations shall not apply was given to the Company in accordance
with Regulation 32(9) of the Conduct Regulations and the Company informed the
relevant client of the Company of such agreement in accordance with that
Regulation.

 

17.6The Company does not carry on any regulated activity within the meaning of
the Financial Services and Markets Act 2000.

 

18.DISPUTES AND LITIGATION

 

18.1There is no outstanding arbitral award, or decision of a court, tribunal,
arbitrator or government agency against the Company.

 

18.2Neither the Company nor any of its officers nor any person for whose acts or
defaults the Company may be vicariously liable is involved in any civil,
criminal, arbitration or mediation proceedings or dispute resolution process
(Proceeding). None of those Proceedings and no claim of any nature is pending or
threatened by or against the Company or any of those persons or in respect of
which the Company is liable to indemnify any party concerned.

 

18.3So far as the Founders are aware, there are no facts likely to give rise to
any Proceeding or Claim described in paragraph 18.2.

 

18.4The Company is not party to any undertaking or assurance given to a court,
tribunal, regulatory authority, governmental agency or to any other person in
connection with any Proceedings or claim.

 

18.5The Company is not the subject of, and there are no facts or circumstances
likely to cause it to be the subject of any investigation, enquiry or
disciplinary proceeding (whether judicial, quasi-judicial or otherwise).

 



 51 

 

 

18.6So far as the Founders are aware, no employee or officer has been convicted
of or is awaiting trial in relation to or is alleged to have committed an
offence in relation to the Company or that otherwise reflects upon the
reputation of the Company or their suitability for holding the position they
hold in the Company.

 

19.INSURANCE

 

19.1Each insurable asset of the Company is insured to its respective full
replacement or reinstatement value and all risks and liabilities which are
normally insured against by prudent companies carrying on business similar to
that carried on by the Company are adequately insured against by the Company. In
particular the assets of the Company are insured against fire to their full
replacement value, its computer systems and data are insured for all foreseeable
risks to their full replacement value together with incidental expenses
including costs and expenses of data recovery and reconstruction and the Company
is now, and has at all times been, adequately covered against accident, damage,
injury, third party loss (including product liability) and loss of profits.

 

19.2The Company has taken out all insurance policies which it is required by law
to take out and all those policies are fully effective.

 

19.3The Company's policies of insurance are fully effective and all premiums
have been paid on time and receipts for the latest premiums payable are
contained in the Disclosure Bundle. Complete and accurate details of those
policies are contained in the Disclosure Bundle.

 

19.4No claim under any of those policies is outstanding and, so far as the
Founders are aware, no event has occurred which might be the subject of a claim
under any of those policies or which would or might be required under any of
those policies to be notified to the insurers under the terms of the policy.
Where any claims or events mentioned above have been Disclosed, the amount of
liability of those claims or events will not exceed the limit of insurance cover
in place relating to those claims or events.

 

19.5Nothing has been done or omitted to be done which might prejudice any
prospective claim or which might render any of those policies void or voidable
or which might result in the increase of any premium payable in respect of them
and none of those policies is subject to any special or unusual terms,
restrictions or rates of premium.

 

20.ANTI-CORRUPTION

 

20.1The Company has not at any time engaged in any activity, practice or conduct
which at the relevant time amounted to an offence under the Bribery Act 2010 or
which constituted or constitutes an offence under any other bribery or
anti-corruption law in any jurisdiction.

 

20.2No employee, agent, subsidiary or other person who performs or has performed
services for or on behalf of the Company has at any time bribed another person
(within the meaning of section 7(3) of the Bribery Act 2010) intending to obtain
or retain business or an advantage in the conduct of business for the Company.
The Company has in place adequate procedures full details of which are Disclosed
designed to prevent those persons from undertaking bribery as described.

 

20.3None of the Company or any employee, agent or subsidiary or so far as the
Company or the Founders are aware other person who performs or has performed
services for or on behalf of the Company is or has been the subject of any
investigation, enquiry or enforcement proceedings in relation to any offence
relating to corruption or bribery.

 



 52 

 

 

20.4No investigation, enquiry or proceeding mentioned above has been threatened
and there are no circumstances which mean any of those investigations, enquiries
or proceedings are likely to arise.

 

20.5The Company has not been debarred, suspended or rendered ineligible from
bidding for public contracts by reason of any law or decision of any public
agency or authority.

 

21.COMPETITION

 

21.1In this paragraph 21, unless the context otherwise requires Competition Law
means the national and directly effective legislation of any jurisdiction in
which the Company conducts business which governs the conduct of companies or
individuals in relation to restrictive or other anti-competitive agreements or
practices (including cartels, pricing, resale pricing, market sharing, bid
rigging, terms of trading, purchase or supply and joint ventures), dominant or
monopoly market positions (whether held individually or collectively) and the
control of acquisitions or mergers.

 

21.2The Company is not engaged in any agreement, arrangement, practice or
conduct which amounts to an infringement of any Competition Law and no director
of the Company is engaged in any activity which would be an offence or
infringement under any Competition Law.

 

21.3The Company is not subject to any investigation, inquiry or proceeding by
any relevant government body, agency or authority in connection with any actual
or alleged infringement of any Competition Law. No investigation, inquiry or
proceeding mentioned above has been threatened or are pending and there are no
circumstances likely to give rise to any of those investigations, inquiries or
proceedings.

 

21.4The Company is not affected by any existing or pending decisions, judgments,
orders or rulings of any relevant government body, agency or authority
responsible for enforcing the Competition Law and the Company has not given any
undertakings or commitments to those bodies which affect the conduct of the
Company's business.

 

21.5The Company has not received any payment, guarantee, financial assistance or
other aid from the government or any state body which was not, but should have
been, notified to the European Commission under Article 88 of the EC Treaty or
Article 108 of the Treaty on the Functioning of the European Union for a
decision declaring that aid to be compatible with the Internal Market.

 

22.DATA PROTECTION

 

22.1In this paragraph 22, the terms data processor, processing and personal data
will have the meanings given in the Data Protection Act 1998 (the DPA).

 

22.2The Company has notified registrable particulars under the DPA of all
personal data held or processed by it and:

 

22.2.1has renewed those notifications and has notified any changes occurring in
between those notifications as required by the DPA;

 

22.2.2has paid all fees payable in respect of those notifications;

 

22.2.3the contents of those notifications are complete and accurate;

 



 53 

 

 

22.2.4copies of those notifications are contained in the Disclosure Bundle; and

 

22.2.5there has been no unauthorised disclosure of personal data outside the
terms of those notifications.

 

22.3No personal data has been transferred outside the European Economic Area.

 

22.4The Company has in all material respects:

 

22.4.1complied in all respects with the Data Protection Act 1984 whilst it was
in force and the DPA;

 

22.4.2satisfied any requests for access to personal data;

 

22.4.3established the procedures necessary to ensure continued compliance with
the DPA; and

 

22.4.4complied with the requirements of the seventh principle of the DPA in
respect of any processing of data carried out by a data processor on behalf of
the Company, including by entering into a written contract with the data
processor confirming that the data processor will only act on the instructions
of the Company and copies of all such contracts are contained in the Disclosure
Bundle.

 

22.5The Company has not received any:

 

22.5.1notice or complaint under the DPA alleging non-compliance with the DPA
(including, without limitation, any information or enforcement notice, monetary
penalty notice or any transfer prohibition notice); or

 

22.5.2claim for compensation for loss or unauthorised disclosure of data; or

 

22.5.3notification of an application for rectification or erasure of personal
data,

 

and the Company and/or the Sellers is/are not aware of any circumstances which
may give rise to the giving of any such notice or the making of any such
notification.

 

22.6So far as the Founders are aware, the Company has complied with its
obligations under the Privacy and Electronic Communications (EC Directive)
Regulations 2003 in respect of the use of electronic communications (including
e-mail, text messaging, fax machines, automated calling systems and
non-automated telephone calls) for direct marketing purposes and the use of
cookies.

 

23.EMPLOYEES AND CONSULTANTS

 

23.1The Disclosure Bundle fully and accurately sets out in tabular form details
of all the employees and workers of the Company together with full particulars
of their terms and conditions of employment, including the following:

 

23.1.1those particulars of employment that an employer is obliged to give to an
employee pursuant to section 1 of the Employment Rights Act 1996;

 

23.1.2gender;

 

23.1.3date of birth;

 



 54 

 

 

23.1.4bonus, commission, incentive arrangements and all other benefits (whether
contractual or discretionary);

 

23.1.5type of contract (whether full or part-time or other);

 

23.1.6retirement age, if any; and

 

23.1.7pensions and pension schemes.

 

23.2The Disclosure Bundle includes anonymised details of all persons who are not
employees or workers and who are providing services to the Company and the
particulars of the terms on which the individual provides services, including:

 

23.2.1the company which engages them, if any;

 

23.2.2the remuneration of each individual and any benefits to which they are
entitled;

 

23.2.3the type of services provided by the individual;

 

23.2.4the number of hours each week committed to the Company;

 

23.2.5the length of notice required to terminate each agreement or, if a fixed
term, the expiry date of the fixed term and details of any previous renewals;
and

 

23.2.6any country other than the United Kingdom in which the individual is
required to provide services, the law governing that contract, the currency in
which that individual is remunerated and any terms and conditions relating to
additional remuneration.

 

23.3The Disclosure Bundle contains:

 

23.3.1copies of all contracts which apply to any person employed or engaged by
the Company or in its business;

 

23.3.2handbooks and any other policies, procedures or rules (including
disciplinary and grievance procedures) and a summary of any unwritten policies
or procedures, whether or not contractual, which apply to any person employed or
engaged by the Company or in its business; and

 

23.3.3copies of all agreements or arrangements with any trade union, employee
representatives or body of employees or their representatives (whether binding
or not) and details of any unwritten agreements or arrangements which may affect
any employees or workers of the Company.

 

23.4The Disclosure Bundle includes anonymised details of all employees and
workers of the Company who are on secondment, maternity, paternity, adoption,
parental or other leave or who are absent due to ill health or for any other
reason.

 

23.5There are no home-working, part-time, job share, flexitime or flexible
working arrangements or early retirement schemes applicable to any of the
Company's employees or workers and the Company does not employ any employee
shareholders pursuant to section 205A of the Employment Rights Act 1996.

 



 55 

 

 

23.6No offer of employment or engagement has been made by the Company that has
not yet been accepted, or which has been accepted but where the employment or
engagement has not yet started.

 

23.7No former employee or worker is currently subject to post termination
restrictions for the protection of the Company (save in relation to
confidentiality).

 

23.8There are no benefits provided by the Company to any person employed or
engaged by the Company or in its business which could not be transferred to or
(without significant additional cost) replicated by the Buyer.

 

23.9There is no existing or proposed bonus, commission, profit-sharing scheme,
share option scheme, share incentive scheme or any other scheme or arrangement
under which any employee or other worker is or would be entitled to participate
in the profits of the business of the Company or acquire shares in the Company.

 

23.10No employment-related securities or securities options (as defined in Part
7 of the Income Tax (Earnings and Pensions) Act 2003) (without limitation,
including shares in the Company and options over them) have been issued, granted
or transferred by any person in connection with any current, former or proposed
employment or office with the Company.

 

23.11There are no securities, options over securities or interests in securities
in respect of which the Company may have to account for income tax or national
insurance contributions liabilities (or equivalent obligations in any
jurisdiction) issued, granted or transferred to any current or former officer,
employee or worker or any of their nominees or Associates by any person.

 

23.12There are no employee benefit trusts, family benefit trusts or similar
arrangements under which any current or former officer, employee or worker or
any of their nominees or Associates may benefit in any form.

 

23.13There is no existing or proposed scheme (whether contractual or not) or any
custom or practice to provide payments or benefits:

 

23.13.1on redundancy (in addition to statutory redundancy pay) or other
termination or on a change of control; or

 

23.13.2in excess of the statutory minimum in relation to maternity, paternity or
adoption or shared paternal leave.

 

23.14There are no loans made to employees or other workers or guarantees
provided by the Company for the benefit of an employee or other worker.

 

23.15No variation has been made in the last 12 months to any of the terms of
employment or engagement of any of the Company's officers, employees or workers
nor has any future variation been offered, promised, or agreed.

 

23.16No employee, worker or any other person engaged by the Company or in its
business has received or has given notice, or is likely to receive notice, to
terminate their employment or engagement with the Company, (whether as a result
of the parties entering into this agreement or otherwise).

 

23.17All contracts of employment or engagement with any employee, worker or
officer of the Company (and all contracts for services with any individual or
company providing the services of an individual or individuals) are terminable
at any time on not more than three months' notice without giving rise to any
claim for damages or compensation (other than a statutory redundancy payment or
for unfair dismissal) or any liability on the part of the Company other than
wages or commission.

 



 56 

 

 

23.18No employee or any other person engaged by the Company or in its business
has been off sick for a period of 21 days or more in any six-month period within
the last three years (whether or not consecutive) or is receiving or is due to
receive payment under any sickness, disability or permanent health insurance
scheme and there is no pending, threatened or likely claim for that payment and
all such claims are covered by insurance.

 

23.19No employee has any accrued but untaken or unsatisfied annual leave from
previous holiday years.

 

23.20There are no existing or likely disputes, claims or legal proceedings in
which the Company is involved or, so far as the Founders are aware, likely to be
involved in relation to employees, workers, candidates, consultants,
contractors, former employees, former workers, former candidates, former
consultants, former contractors or trade unions, staff associations, staff
councils, works councils or other organisations formed for a similar purpose.

 

23.21No disciplinary action has been taken by the Company against any of the
Company's employees, workers, former employees or former workers within the
previous two years.

 

23.22No grievance has been raised by any employee, worker, former employee or
former worker within the previous two years.

 

23.23There are no amounts outstanding or promised to any employees, workers,
consultants or contractors (other than reimbursement of expenses and wages for
the current salary period) or any liability incurred by the Company which
remains un-discharged for breach of any employment (or other) contract,
redundancy payment (statutory or otherwise, including protective awards),
compensation under any employment legislation or regulations or for wrongful
dismissal, unfair dismissal, equal pay, discrimination or otherwise or for
failure to comply with any order for the re-instatement or re-engagement of any
employee.

 

23.24The Company has not incurred any liability for any failure to provide
information or to consult with employees, representatives of employees, staff
associations, staff councils, works councils or any trade union.

 

23.25The Company has not made or agreed to make a payment or provided or agreed
to provide a benefit to any current or former director, officer, employee or
worker or to their dependants in connection with the actual or proposed
termination or suspension of employment or variation of employment contract.

 

23.26No questionnaire has been served on the Company under any discrimination
legislation.

 

23.27There are no existing, pending or threatened inquiries or investigations
into the Company or affecting any person employed or engaged by the Company or
in its business by the Equality and Human Rights Commission or other similar
authority and there are no facts that the Founders are aware of that might give
rise to any of those inquiries or investigations.

 

23.28The Company has, in relation to each of its current and former employees,
officers, workers and consultants, complied with all its obligations and duties
whether arising under contract, statute, statutory instrument, code of practice,
collective agreement, at common law or in equity or under any European treaty or
law, whether legally binding or not.

 



 57 

 

 

23.29All contracts between the Company and its directors and employees comply
with any relevant requirements of section 188 of the Companies Act (or section
319 of the Companies Act 1985).

 

23.30The Company has no agreement or arrangement with, and does not recognise,
any trade union or any other body representing its employees or workers.

 

23.31The Company has not received a request for recognition pursuant to the
Trade Union and Labour Relations (Consolidation) Act 1992 or to negotiate an
agreement pursuant to the Information and Consultation of Employees Regulations
2004 and neither the Company nor the Founders are aware of any facts or
circumstances that might give rise to any of those requests.

 

23.32The Company has not been the subject of any strike action or industrial
action short of strike or other industrial dispute in the last five years.

 

23.33During the year before the date of this agreement, the Company has not
given notice of any redundancies to the relevant Secretary of State or started
consultations under Part IV of the Trade Union and Labour Relations
(Consolidation) Act 1992.

 

23.34So far as the Founders are aware, the Company has maintained up-to-date,
full, accurate and suitable records regarding the employment or engagement of
each of its employees or workers and termination of employment or engagement.

 

23.35Within five years ending on the date of this agreement, the Company has not
been a party to a relevant transfer (as defined in the Transfer of Undertakings
(Protection of Employment) Regulations 2006).

 

23.36No right to an early retirement pension on redundancy or other dismissal
existing before any relevant transfer to the Company under the Transfer of
Undertakings (Protection of Employment) Regulations 1981 or the Transfer of
Undertakings (Protection of Employment) Regulations 2006 affects any person
currently or previously employed by the Company or in its business.

 

23.37The Company has in relation to each of its employees or workers discharged
fully its obligations to pay the minimum wage under the National Minimum Wage
Regulations 1999.

 

23.38All employees, and any other person who performs or has performed services
for or on behalf of the Company, subject to immigration control are employed in
accordance with the Immigration, Asylum and Nationality Act 2006 and where
relevant the Asylum and Immigration Act 1996 and any amendments to them; as well
as the prevailing UK Immigration Rules and Policies.

 

23.39There are no agreements or arrangements with third parties for the
provision of staff to the Company.

 

23.40No request for information has been served on the Company under the Agency
Workers Regulations 2010.

 

23.41All current and former employees and workers engaged or employed by the
Company or any Group Company have been paid holiday pay in accordance with the
principles of Lock v British Gas Trading Limited C-539/12 for the duration of
their employment or engagement and/or on termination of such employment or
engagement including, for the avoidance of doubt any commission or other payment
intrinsically linked to their employment or engagement that they would otherwise
have earned in the normal course of their duties in respect of such period.

 



 58 

 

 

23.42The Company does not directly engage, and has not directly engaged, any of
the individuals it has placed on a temporary assignment with any of the
Company's clients and the Company engages, and has engaged, all such individuals
via a limited company, each such company being either the individual's own
personal service company or an umbrella company.

 

23.43Each individual whom the Company has placed on a temporary assignment with
any of the Company's clients, and the company via which the Company engages or
engaged each such individual, have agreed that the Conduct Regulations should
not apply and all such agreements have been given in accordance with Regulation
32(9) of the Conduct Regulations.

 

23.44The Company has engaged all individuals currently working on temporary
assignments with its clients via companies that have contracted with the Company
under the Company's standard contractor contract (namely the "Agreement for
Provision of Services (Supplier Version) ver 260413") contained in the
Disclosure Bundle.

 

24.PENSIONS

 

24.1Other than the stakeholder pension scheme previously provided by the Company
(the Pension Scheme) the Company has never sponsored, designated, participated
in, assumed responsibility for or contributed to any arrangement (whether or not
closed, funded or tax registered) for providing pension or other benefits on, or
in anticipation of, the retirement, death, accident or sickness of any current
or former director or employee of the Company (together Employees), nor has it
agreed or announced any proposal to enter into or establish any such
arrangement.

 

24.2All material particulars of the Pension Scheme required to permit the Buyer
to form a true and fair view of the Pension Scheme, the benefits (including
contingent benefits) provided, or to be provided under them and the Company's
obligations in relation to them have been Disclosed to the Buyer.

 

24.3The Pension Scheme has no members and no Group Company has any outstanding
liabilities under the Pension Scheme.

 

24.4There are no practices relating to benefits from the Pension Scheme which
are not reflected in the documentation Disclosed.

 

24.5No undertaking or assurance (whether or not constituting a legally binding
commitment) has been given to any Employee about:

 

24.5.1the continuation of the Pension Scheme or any alteration to or exception
from its terms or the increase or improvement of benefits or the exercise of any
discretion; or

 

24.5.2the introduction of, or a contribution towards, any new or alternative
pension or life assurance arrangement.

 

24.6The Company has not granted any ex gratia pension or other similar payment
to any Employee or their dependants.

 

24.7The Pension Scheme only provides money purchase benefits, as defined in
section 181 of the Pension Schemes Act 1993. No assurance, promise or guarantee
has been made or given to an Employee of a particular level or amount of benefit
to be provided for or in respect of him under that scheme on death, retirement
or leaving service.

 



 59 

 

 

24.8The Pension Scheme is registered pension schemes for the purpose of section
150(2) of the Finance Act 2004 and there is no matter or matters which might
give HM Revenue & Customs reason to de-register them.

 

24.9All Tax due for or in respect of the Employees from the trustees of the
Pension Scheme to HM Revenue & Customs has been paid.

 

24.10No claim (other than routine claims for benefits) concerning the Pension
Scheme (including, without limitation, contact with the Pensions Regulator, the
Pensions Advisory Service or the Pensions Ombudsman) has been made against any
Seller, the Company, the trustees, managers or administrators of the Pension
Scheme or any other person whom the Company or such trustees, managers or
administrators is or may be liable to indemnify or compensate, and none is
pending or threatened. The Sellers are not aware of any matter which might give
rise to such a claim.

 

24.11The Company has complied with automatic enrolment obligations as required
by the Pensions Act 2008 and associated legislation. Full details of this
compliance have been Disclosed, including any documents relating to the
Company's staging date, copies of any correspondence between the Company and the
Pensions Regulator regarding auto-enrolment, copies of any records kept in
accordance with regulations 5 to 8 of the Employers' Duties (Registration and
Compliance) Regulations 2010 in respect of the Employees and details of any
Employees who have opted out and copies of any opt-out letters in respect of the
Employees.

 

24.12Before 1 October 2012, the Company complied with its duty to facilitate
access to a stakeholder pension scheme under section 3 of the Welfare Reform and
Pensions Act 1999.

 

24.13The Pension Scheme was administered in accordance with all applicable laws,
regulatory requirements and the provisions of its governing documentation.

 

24.14No Employee was been excluded from membership of the Pension Scheme or
provided with different benefits under the Pension Scheme because of their age,
sex, disability, marital status, religion or belief, sexual orientation or
because they are or were employed on a part-time or fixed-term basis and no
transfer payment has been received from another pension arrangement which
provided different benefits for such a reason; nor has the pensionable
remuneration of any Employee been calculated by reference to a set off or
deduction.

 

24.15All contributions, (including fees, charges and expenses of whatever
nature) which are payable by the Company under the Pension Scheme and all
contributions due from members of the Pension Scheme have been duly made and
remitted on time and the Company has fulfilled all of its obligations in respect
of the Pension Scheme.

 

24.16No Employee (or former employee of the Company) was a member (whether
active or deferred) of an occupational pension scheme immediately before the
transfer of the related employment under the Transfer of Undertakings
(Protection of Employment) Regulations 1981 or the Transfer of Undertakings
(Protection of Employment) Regulations 2006.

 

24.17No contribution notice, financial support direction or restoration order
has been served on the Company or any person connected to or associated with the
Company by the Pensions Regulator in accordance with its powers under the
Pensions Act 2004 and there is no reason why such a contribution notice,
financial support direction or restoration order may be served on the Company.

 

25.PROPERTY – GENERAL

 



 60 

 

 

25.1In paragraphs 25 to 30, unless the context otherwise requires:

 

Incumbrance means:

 

(a)any covenant, restriction, stipulation, easement, customary or public right,
local land charge, mining or mineral right, franchise, manorial right and any
other right or interest in or over land in each case whether or not registered;
and

 

(b)any interest not included in paragraph (a) above that will override either
first registration (where appropriate) or any registrable disposition;

 

to which the Property is subject;

 

Leasehold Property means the leasehold property described in Schedule 9;

 

Lease means the lease under which the Leasehold Property is held (together with
any document varying, supplemental or collateral to it);

 

Property means the Leasehold Property; and

 

rent includes licence fee, tenancy includes licence and tenant includes
licensee.

 

25.2The Property and the fixtures and fittings in it comprise the only land and
buildings that have ever been owned, occupied, or used by the Company in the
last 8 years or in relation to which the Company has ever had any right,
interest, or liability (whether actual or contingent).

 

25.3The Company is in actual occupation of the whole of the Property none of
which are vacant or is entitled to occupy them on an exclusive basis and no
other person has any right (actual or contingent) to possession, occupation or
use of or interest in the Property.

 

25.4The details of the Property set out in Schedule 9 are complete and accurate
in all material respects and are not misleading.

 

25.5The Company has not at any time given any guarantee or indemnity for the
performance by any person of any obligation concerning the Property or any other
land and buildings or entered into any agreement to do so.

 

26.PROPERTY - TITLE

 

26.1All original documents or properly examined extracts relating to the
Company’s title to the Property (including originals of the Leases) are in the
possession or under the control of the Company and have been disclosed to the
Buyer’s Solicitors.

 

26.2The Company is solely legally and beneficially entitled to the Property.

 

26.3The Buyer has been provided with true and complete copies of all documents,
surveys and reports relating to the Property which are within the knowledge of
the Sellers together with such other information in the possession of the
Sellers or the Company as is material.

 



 61 

 

 

26.4All fixtures and fittings at the Property other than those belonging to any
statutory undertaking or (in the case of the Leasehold Property) landlord’s
fixtures are owned absolutely by the Company free from Incumbrances except any
disclosed to the Buyer’s Solicitors by the Sellers' Solicitors before the date
of this agreement.

 

27.PROPERTY – RIGHTS AND INTERESTS

 

27.1There are no mortgages, charges or liens, legal or equitable, specific or
floating, affecting the Property nor is there any agreement or commitment to
create any.

 

27.2There are no agreements for sale, estate contracts, options, rights of
pre-emption or similar matters affecting the Property the provisions of which
remain to be observed or performed and there are no obligations binding on the
Property to make future payments in respect of overage, clawback, deferred
consideration or other payments of a similar nature.

 

28.PROPERTY - OUTGOINGS

 

The Property is not subject to the payment of any outgoings other than uniform
business rates or water rates and, in the case of the Leasehold Property, sums
due under the Lease and no payments in respect of them are outstanding or
disputed.

 

29.PROPERTY - COMPLAINTS, NOTICES AND DISPUTES

 

29.1The Company has not had occasion to make any claim or complaint in relation
to any neighbouring properties or its use or occupation. No notices materially
affecting the Property have been given or received by any Seller or the Company.

 

29.2There are no notices, disputes, claims, actions, demands or complaints in
respect of the Property which are outstanding or which are expected by either
the Company or any Seller nor (so far as the Founders are aware) are there any
circumstances rendering any of them likely.

 

29.3The Company has not (nor has anyone on its behalf) expressly or by
implication waived any breach by any person of any covenant, agreement,
restriction or other obligation relating to the Property or of which the
Property has the benefit.

 

30.LEASEHOLD PROPERTY

 

30.1Relevant details of the Lease (and any documents supplemental to it) are
fairly summarised in Schedule 9.

 

30.2None of the terms of the Lease have been varied.

 

30.3All sums (including rent, insurance rent and service charge) due under the
Lease have been paid and the last instalment of rent was paid to and was
accepted by the landlord or its agents without qualification.

 

30.4Where there are any provisions for rent review:

 

30.4.1all steps in rent reviews have been duly taken and no rent reviews are
currently under negotiation or the subject of a reference to an expert or
arbitrator or the courts;

 



 62 

 

 

30.4.2where the current annual rent is not the same as the annual rent
originally reserved by the Lease, evidence of its agreement or determination has
been placed with the documents of title; and

 

30.4.3so far as the Sellers are aware no building, alteration or improvement to
the Leasehold Property has been carried out pursuant to an obligation to the
landlord.

 

30.5No alterations or additions have been made to the Leasehold Property which
the tenant is required to remove on yielding up the Property at the expiration
or sooner determination of the term.

 

30.6So far as the Sellers are aware, no collateral assurances, undertakings or
concessions have been made by any party to the Lease.

 

30.7Any consents (other than consents which may have been required under any
mortgages or other documents which are no longer subsisting) required for the
grant of the Lease or any other matter which required the landlord’s consent
under the terms of the Lease have been obtained along with evidence of the
registration of any such grant or vesting where requisite. There are no
applications for consent by the Company which are currently being considered.

 

30.8The Sellers are not aware of any subsisting material breach of the covenants
or conditions contained in the Lease, whether on the part of the landlord or the
tenant, or any other event of a material nature which could give rise to
forfeiture of the Lease.

 

30.9No notice alleging any breach of the covenants or conditions contained in
the Lease, whether on the part of the landlord or the tenant, remains
outstanding. So far as the Founders are aware, no breach of covenant has been
waived or acquiesced in.

 

31.ENVIRONMENTAL AND HEALTH AND SAFETY MATTERS

 

31.1In this paragraph 31, unless the context requires otherwise:

 

Environment means the natural and man-made environment including all or any of
the following media, namely air, water and land (including air within buildings
and other natural or man-made structures above or below the ground) and any
living organisms (including man) or systems supported by those media;

 

EHS Laws means all laws, statutes, regulations, secondary legislation, common
law, directives, judgments and decisions of any court or tribunal, and legally
binding codes of practice and guidance notes in so far as they relate to or
apply to the Environment or health and safety of any person;

 

EHS Matters means all matters relating to:

 

(a)pollution or contamination of the Environment or the creation of any nuisance
including by noise, vibration or odour;

 

(b)the health and safety of any person, including any accidents, injuries,
illnesses and diseases;

 

(c)the disposal, carrying or treatment (including recycling) of Waste; or

 

(d)the condition, protection, maintenance, remediation, reinstatement,
restoration or replacement of the Environment or any part of it;

 



 63 

 

 

EHS Permits means any permits, licences, consents, certificates, registrations,
notifications or other authorisations required under any EHS Laws for the
operation of the Company's business or in relation to the Property;

 

Harm means harm to the Environment, and in the case of man includes offence
caused to any of his senses or harm to his property;

 

Hazardous Substances means any material, substance or organism which, alone or
in combination with others, is capable of causing Harm, including radioactive
substances and materials containing asbestos;

 

Historic Property means property formerly owned, occupied or held by the
Company; and

 

Waste means any waste, including any by-product of an industrial process and
anything which is discarded, disposed of, spoiled, abandoned, unwanted or
surplus, irrespective of whether it is capable of being recovered or recycled or
has any value.

 

31.2So far as the Founders are aware, the Company has at all times operated in
compliance with all EHS Laws. There are no facts or circumstances which may lead
to any breach of or liability under any EHS Laws or any claim or liability in
respect of EHS Matters.

 

31.3So far as the Founders are aware, there are no Hazardous Substances at, on
or under, nor have any Hazardous Substances been emitted, escaped or migrated
from, the Property.

 

31.4There are, and have been, no claims, investigations, prosecutions or other
proceedings against or threatened against the Company or any of its directors,
officers or employees in respect of Harm or accidents, injuries, illness or
disease or any other harm to the health and safety of employees, contractors or
any other persons arising from the operation of the Company's business or for
any breach or alleged breach of any EHS Permits or EHS Laws and there are, so
far as the Founders are aware, no facts or circumstances which may lead to any
of those claims, investigations, prosecutions or other proceedings. At no time
has the Company or any Seller received any notice, communication or information
alleging any liability in relation to any EHS Matters or that any remediation
works are required.

 

31.5Neither the Company nor any Seller has received any enforcement,
prohibition, stop, remediation, improvement or any other notice from any
enforcement authority, including in the UK the Environment Agency, the Health
and Safety Executive or the relevant local authority and their equivalents in
any other jurisdiction, with regard to any breach of EHS Laws in respect of the
Company's business.

 

31.6The Company has not given or received any warranties or indemnities or any
other agreement in respect of any liabilities, duties or obligations that arise
under EHS Laws including in relation to Historic Property.

 



 64 

 

 

Schedule 7 – sellers' limitations

 

1.FINANCIAL LIMITS

 

1.1No liability will attach to the Founders in respect of any claim under the
Warranties (other than a Tax Warranty) (a "Warranty Claim") unless the amount of
the Warranty Claim, or a series of connected Warranty Claims of which that
Warranty Claim is one, exceeds £5,000 and the aggregate amount of the liability
of the Founders in respect of all Warranty Claims exceeds £50,000, in which
event the Founders will (subject to the limitations set out in this agreement)
be liable for the whole of that liability and not merely the excess.

 

1.2The aggregate liability of the Founders in respect of all Warranty Claims and
all claims under the Tax Warranties and all claims brought under the Tax
Covenant (collectively, "Claims") will not exceed the aggregate amount of the
Initial Cash Payment, the Second Payment and the Earn-out Payment paid and to be
paid to all of the Sellers (and not just the Founders) under this agreement. In
the event of a Warranty Claim being paid by the Founders and then repaid (in
whole or in part) under the provisions of paragraph 3 of this Schedule then, to
the extent repaid, the Warranty Claim will not constitute a Warranty Claim for
the purpose of this paragraph 1.2 with effect from the date of repayment to the
Founders.

 

1.3The maximum liability of Louise Smith in respect of all Claims shall not
exceed the aggregate amount of the Initial Cash Payment, the Second Payment and
the Earn-out Payment paid and to be paid to Louise Smith and The Poppy Trust
together.

 

1.4In relation to each separate Claim, Louise Smith shall be liable for 50% of
the amount of such Claim.

 

1.5The maximum liability of Stuart Milton in respect of all Claims shall not
exceed the aggregate amount of the Initial Cash Payment, the Second Payment and
the Earn-out Payment paid and to be paid to Stuart Milton and Helpsonic Ltd
Pension Fund together.

 

1.6In relation to each separate Claim, Stuart Milton shall be liable for 50% of
the amount of such Claim.

 

2.TIME LIMITS

 

2.1A claim will be wholly barred and unenforceable unless the Buyer gives the
Founders notice in writing of it, summarising in reasonable detail the nature of
the claim and giving an estimate of its value, within:

 

2.1.1four years from the date of Completion in the case of any claim under the
Tax Warranties or the Tax Covenant, and the Founders may not plead the
Limitation Act 1980 in respect of that claim to the extent that it is reasonably
able to do so; or

 

2.1.218 months from the date of Completion in the case of any other Warranty
Claim.

 

2.2All and any liability of the Founders in respect of any Warranty Claim (other
than any claim for breach of any Tax Warranty) shall be extinguished (if such
claim has not been previously satisfied, settled or withdrawn) if legal
proceedings in respect of such claim have not been commenced within nine months
of the notification of the claim pursuant to paragraph 2.1 above and for this
purpose proceedings shall not be deemed to have been commenced unless they shall
have been properly issued and validly served on the Founders, except in the case
of a claim based upon a liability which is contingent or otherwise not capable
of being quantified, in which case the nine month period shall (subject to the
overall time limits referred to in paragraph 2.1 above) commence on the date
that the liability ceases to be contingent or becomes capable of being
quantified, as the case may be.

 



 65 

 

 

2.3All and any liability of the Founders in respect of any claims made for
breach of any Tax Warranty shall be extinguished (if such claim has not been
previously satisfied, settled or withdrawn) if legal proceedings in respect of
such claim have not been commenced within 18 months of the notification of the
claim pursuant to paragraph 2.1 above and for this purpose proceedings shall not
be deemed to have been commenced unless they shall have been properly issued and
validly served on the Founders, except in the case of a claim based upon a
liability which is contingent or otherwise not capable of being quantified, in
which case the 18 month period shall (subject to the overall time limits
referred to in paragraph 2.1 above) commence on the date that the liability
ceases to be contingent or becomes capable of being quantified, as the case may
be.

 

2.4For the purposes of paragraphs 2.2 and 2.3 above, proceedings in respect of a
Warranty Claim (other than any claim for breach of any Tax Warranty) or a claim
for breach of any Tax Warranty (as the case may be) will be deemed to have been
(a) "issued" on the date entered on the claim form issued by the court at the
request of the relevant claimant; and (b) "served" when the claim form has been
deemed served in accordance with the Civil Procedure Rules.

 

3.RECOVERY FROM THIRD PARTIES

 

If a payment in respect of a Warranty Claim is made to the Buyer by the Founders
and the Buyer subsequently recovers from a third party (other than any taxation
authority) a sum which is referable to that Warranty Claim, the Buyer must
promptly repay to the Founders an amount as is equal to the lesser of the amount
recovered from the third party and the amount the Founders paid to the Buyer
minus all costs and expenses incurred by the Buyer in recovering that amount
from the third party and minus any Tax payable by the Buyer on the amount
recovered.

 

4.CONDUCT OF THIRD PARTY CLAIMS

 

If the Buyer becomes aware of any matter which may give rise to a Warranty Claim
(not including any Claim for Tax):

 

4.1the Buyer will as soon as reasonably practicable notify the Founders in
writing of that matter but the Buyer will not incur any liability for failure to
do so;

 

4.2the Buyer or the relevant Group Company will have the conduct of the matter
which is the subject of the Warranty Claim; and

 

4.3the Founders will, and will procure that all of the agents and advisers of
the Founders (if any) will, keep confidential all information which they receive
about the Group and/or the Buyer or its affairs or business as a result of this
paragraph 4.

 

5.OTHER EXCLUSIONS

 

The Founders will not be liable for any Warranty Claim to the extent that:

 

5.1.1the matter giving rise to the Warranty Claim is attributable to or a
consequence of any change of accounting policy of the Group on or after
Completion, except where effected in order to conform to generally accepted
accounting principles and policies not previously adopted by the Group;

 



 66 

 

 

5.1.2the Warranty Claim or subject matter of it has been made good or is
otherwise compensated for (otherwise than by the Buyer or any member of the
Buyer's group at no cost, nor any other detriment, to the Buyer or any Group
Company) or is provided for in the Completion Accounts;

 

5.1.3which occurs as a result of or in connection with any change in the nature
of the business of the Group as carried on at Completion or the manner of
conducting it at Completion at the request, or with the approval, of the Buyer
(other than where such change has been requested or approved by a Seller); or

 

5.1.4the Warranty Claim is caused or increased by the Company or any other Group
Company ceasing to carry on their respective businesses after Completion as
going concerns.

 

6.CUSTOMER OVERPAYMENTS

 

6.1If the Company or any Group Company receives notice from any customer validly
claiming that it overpaid for any services provided by the Group at any time
before Completion with the result that such overpayment is refunded to such
customer then the return of such overpayment (a "Repayment") shall first be set
off against the combined total of (i) the overpayment provision included in the
Completion Accounts and (ii) any amount recovered from debtors against which a
provision is specifically included in the Completion Accounts provision for bad
debt is in place at Completion (collectively, the "Overpayment Provision"). No
Claim may be brought by the Buyer to recover an amount relating to any and all
such Repayments until such time as the Overpayment Provision has been exhausted.

 

6.2Nothing in paragraph 6.1 above shall in any way restrict the application of
the other limitations on liability set out in this Schedule 7.

 

7.GENERAL

 

7.1Nothing contained in the Disclosure Letter will limit the liability of the
Founders in respect of, and none of the limitations contained in this Schedule 7
will apply to, any breach of any of the Warranties contained in paragraphs 1 to
3 of Schedule 6.

 

7.2None of the limitations contained in this Schedule 7 will apply to, any
breach of any of the Warranties contained in paragraph 14 of Schedule 6.

 

7.3The Buyer will not be entitled to recover any loss or amount more than once
under this agreement.

 

7.4Nothing in this agreement shall limit the general obligation at law of the
Buyer or any member of the Group to mitigate any loss or damage which it may
suffer in consequence of any breach of the Warranties.

 

 

 67 

 

 

Schedule 8 - completion

 

Part A - Documents to be delivered by the Sellers

 

1.Transfers of the Shares and Minority Shareholder Shares duly executed by the
respective registered holders of the Shares and Minority Shareholder Shares in
favour of the Buyer or its nominees together with the relevant share
certificates (or an indemnity in any form requested by the Buyer in relation to
any missing certificates).

 

2.Consultancy agreement in the Agreed Form between the Company and Louise Smith,
duly executed by Louise Smith.

 

3.Settlement agreement in the Agreed Form between the Company and Louise Smith,
duly executed by Louise Smith.

 

4.Settlement agreement in the Agreed Form between the Company, Helpsonic Limited
and Stuart Milton, duly executed by Helpsonic Limited and Stuart Milton.

 

5.Any waiver or consent which the Buyer may require to enable the Buyer or its
nominees to be registered as holders of the Shares.

 

6.The written resignations (executed as a deed) of each of Stuart Milton, Louise
Smith, Dave Pye, Adam Drew, Fiona Eddy and Simon Girven (each an Officer) from
their respective offices as set out in Schedule 2 with each Group Company in
each case confirming that the Officer has no claim against the relevant Group
Company for remuneration, fees or expenses or compensation or damages for loss
of office or otherwise.

 

7.An acknowledgement and release in the Agreed Form from the Sellers releasing
each Group Company from:

 

7.1any claims any Seller or any Associate of any Seller may have against any
Group Company;

 

7.2any sums due, owing or outstanding between any Seller or any Associate of any
Seller and any Group Company; and

 

7.3any commitments, liabilities and obligations which may be owing to any Seller
or an Associate of any Seller by any Group Company.

 

8.The statutory books and registers, certificate(s) of incorporation (including
any on change of name) and common seal, statutory minute books and registers
(made up to the date of Completion) of each Group Company. Companies House
WebFiling security and authentication codes for each Group Company, if any.

 

9.Certificates in respect of all issued shares in the capital of each of the
Subsidiaries and transfers of any shares in a Subsidiary which are not held by a
Group Company in favour of those persons as the Buyer may direct.

 

10.All title deeds and other deeds and documents (including plans and consents)
relating to the Property.

 

11.A certified copy of any power of attorney under which any document delivered
on Completion has been executed on behalf of any Seller or Minority Shareholder.

 



 68 

 

 

12.For each Group Company, online statements from each bank at which any Group
Company has an account giving the balance at close of business on the last
Business Day before Completion; all cheque books in current use and written
confirmation that no cheque has been written since those statements were
prepared; details of their cash book balances; and reconciliation statements
reconciling the cash book balances and the cheque books with the bank
statements.

 

13.All charges, mortgages, debentures, guarantees and/or indemnities to which
any Group Company is a party together with, in respect of each of them (and any
covenant connected with any of them):

 

13.1all applicable duly executed discharges or releases in the Agreed Form; and

 

13.2if requested by the Buyer in respect of any of them which is registered at
Companies House, duly signed Companies House forms confirming their satisfaction
in full or in part.

 

14.An irrevocable power of attorney in the Agreed Form executed by each Seller
and each Minority Shareholder in favour of the Buyer and its directors to enable
the Buyer (pending registration of the transfers of the Shares and the Minority
Shareholder Shares) to exercise all voting and other rights attaching to the
Shares and the Minority Shareholder Shares and to appoint proxies for this
purpose.

 

15.Certified copy evidence of the decisions of the directors to be taken at
Completion by the directors of the each Group Company referred to in Part B of
this Schedule.

 

16.Each Minority Shareholder Sale Agreement duly executed by the relevant
Minority Shareholder(s).

 

17.A termination deed in the Agreed Form between the Sellers and the Minority
Shareholders terminating the shareholders agreement dated 7 November 2003 duly
executed by each party to such termination deed.

 

18.Letters to each of the Optionholders from Staffing 360, the Buyer and the
Company in the Agreed Form terminating his/her options in the shares of the
Company and agreeing the conditional award of shares to him/her in the capital
of Staffing 360, each letter duly executed by the relevant Optionholder and the
Company.

 

Part B - Decisions to be taken at Completion by the directors of the Group
Companies

 

1.Any persons who the Buyer may nominate will be appointed as additional
officers.

 

2.The registered office of each Group Company will be changed to any address
that the Buyer may direct.

 

3.The transfers of the Shares referred to in paragraph 1 of Part A of this
Schedule will be approved for registration (subject to stamping).

 

4.The transfers referred to in paragraph 10 of Part A of this Schedule will be
approved for registration (subject to stamping).

 

5.The consultancy agreement referred to in paragraph 2 of Part A of this
Schedule will be approved and executed by the relevant Group Company.

 



 69 

 

 

6.The settlement agreements referred to in paragraph 3 and 4 of Part A of this
Schedule will be approved and executed by the relevant Group Company.

 

7.Any resolutions and actions about bankers as the Buyer may require will be
passed and taken.

 

8.The resignations of the officers referred to in paragraph 7 of Part A of this
Schedule will be accepted with immediate effect, or with effect from the meeting
closing if it would mean the meeting would cease to be quorate if those
resignations took effect immediately.

 

9.Any other Agreed Form documents which any Group Company is a party to will be
approved and executed by the relevant Group Company.

 

10.Any other business which the Buyer may reasonably require will be transacted.

 

Part C - Other action to be taken by the Sellers and other items to be delivered
by the Sellers

 

1.To the extent there are outstanding loans to the Sellers or their Associates,
the Sellers will repay and procure the Associates of the Sellers to repay all
amounts then owing by any of them to any Group Company whether due for payment
or not.

 

2.The Sellers will deliver to the Company (or procure the delivery to the
Company of) all motor vehicles belonging to any Group Company (together with all
documentation relating to the motor vehicles) and all papers, books, records and
all other assets of any Group Company which are used by or in the possession or
under the control of the Sellers or any of the Associates of the Sellers.

 

Part D- Documents to be delivered by the Buyer

 

1.A certified copy of the board minutes of the Buyer approving the purchase of
the Shares on the terms of this agreement and authorising the execution of this
agreement and authorising the Buyer to execute the Promissory Notes to the
Sellers and the Minority Shareholders and any other Agreed Form documents to
which the Buyer is a party.

 

2.A certified copy of the board minutes of Staffing 360 approving the purchase
by the Buyer of the Shares on the terms of this agreement, authorising the
execution of this agreement and any other Agreed Form documents to which it is a
party and authorising the issue of the Initial Buyer Shares.

 

3.The consultancy agreement referred to in paragraph 2 of Part A of this
Schedule duly executed by the Company.

 

4.The settlement agreements referred to in paragraphs paragraph 3 and 4 of Part
A of this Schedule duly executed by the Company.

 

5.A copy of the stock certificates from Vstock showing the issue of the Initial
Buyer Shares as set out in Part 2 of Schedule 1.

 

6.Letters to each of the Optionholders from Staffing 360, the Buyer and the
Company in the Agreed Form terminating his/her options in the shares of the
Company and agreeing the conditional award of shares to him/her in the capital
of Staffing 360, each letter duly executed by Staffing 360 and the Buyer.

 



 70 

 

 

Schedule 9 – the property

 

 

 

Property address: Part Ground Floor, No.3 Building,1-5 London Wall, London EC2
Date of lease: Undated Parties:

The Mayor and Commonality and Citizens of the City of London Trustees of the
Vridgw Ouses Estates

 

The JM Group (IT Recruitment) Limited

 

Term: 25 June 2012 to 24 June 2017 Rent: £116,812 per annum Service charge:
£41,250 per annum Insurance rent: £2,292 per annum Any other
outgoings/liaibilities (excluding business rates) None (save for utilities and
contents insurance)

 



 71 

 

 

Schedule 10 – tax schedule

 

Part A - Definitions and Interpretation

 

1.DEFINITIONS

 

For the purposes of this Schedule, the following words and expressions will have
the following meanings:

 

Accounts means the Accounts, but excluding all notes to them (if any);

 

Accounts Relief means any amount which is treated as Relief in the Completion
Accounts whether in accordance with the law or otherwise and whether it appears
or is treated as an asset in the Completion Accounts or has been taken into
account in reducing or eliminating any provision for Tax in the Completion
Accounts or reducing or eliminating a provision which but for that amount being
so treated or appearing as a Relief would have been made in the Completion
Accounts;

 

Buyer's Group means the Buyer and any subsidiaries and subsidiary undertakings
from time to time of the Buyer and any holding company and parent undertaking
from time to time of the Buyer and any subsidiaries and subsidiary undertakings
from time to time of any such holding company or parent undertaking, and member
of the Buyer's Group will be construed accordingly;

 

Buyer's Relief means:

 

(a)any Relief arising to any Group Company which arises as a consequence of or
by reference to an Event occurring after Completion (and where that Relief
arises by reference to a Tax period which is current at the time of Completion,
it will be apportioned partly to the period before Completion and partly to the
period after Completion on a time basis or such other basis as is just and
reasonable (Post Completion Relief)); or

 

(b)any Relief which arises to any member of the Buyer's Group, other than any
Group Company;

 

CAA means the Capital Allowances Act 2001;

 

Claim for Tax means any notice, demand or assessment issued or action taken by
or on behalf of any Tax Authority and/or the compilation and submission of any
return information or computation to any Tax Authority from which it appears
that any Group Company or any member of the Buyer's Group is or may be placed
under a Tax Liability in respect of which the Buyer has or is likely to have a
claim against the Founders under this agreement;

 

Completion Accounts means the Completion Accounts, but excluding any notes;

 

CTA 2009 means the Corporation Tax Act 2009;

 

CTIP means the Corporation Tax (Instalment Payment) Regulations 1998;

 



 72 

 

 

Event means any transaction, deed, act, event, fact, circumstance or omission
(in each case, whether or not carried out by any Group Company and whether or
not any Group Company is a party to it), and without limitation, will include:

 

(a)entry into of the agreement, satisfaction of any conditions subject to which
the agreement is made and Completion;

 

(b)transfer of value, death of any person, the appointment of any receiver or
liquidator and the winding-up or migration of any company, trust or person;

 

(c)the earning, receipt or accrual of any income, profits or gains;

 

(d)the incurring of any loss or expenditure;

 

(e)the declaration, making or payment of any dividend or other distribution; and

 

(f)the expiry of any period, the formation or the change of any intention, the
ceasing to be a member of any group or connected or associated with or under the
control of any person for the purposes of any Tax or to be resident or managed
from any jurisdiction;

 

FA means the Finance Act;

 

Group Relief means:

 

(a)relief surrendered or claimed pursuant to Part 5 of the Tax Act;

 

(b)any Taxation refund surrendered or claimed pursuant to section 963 of the Tax
Act;

 

(c)eligible unrelieved foreign Tax surrendered or claimed pursuant to the Double
Taxation Relief (Surrender of Relievable Tax Within a Group) Regulations 2001;

 

(d)any Relief obtained as a result of an election made jointly with another
company pursuant to section 171A or 179A of the TCGA or pursuant to section 792
of the CTA 2009;

 

(e)advance corporation tax capable of being surrendered or claimed pursuant to
Regulation 13 of the Corporation Tax (Treatment of Unrelieved Surplus Advance
Corporation Tax) Regulations; or

 

(f)any other Relief available between members of a group for Tax purposes;

 

ICTA means the Income and Corporation Taxes Act 1988;

 

IHTA means the Inheritance Tax Act 1984;

 

ITA means the Income Tax Act 2007;

 

ITEPA means the Income Tax (Earnings & Pensions) Act 2003;

 

PAYE means the mechanism prescribed by the Tax Statutes for the collection of
Tax and sums to which Part 11 of ITEPA (pay as you earn) and regulations made or
deemed to be made thereunder apply and Class 1 and Class 1A contributions
referred to in section 1(2) of the Social Security Contributions and Benefits
Act 1992 (outline of contributory system);

 

profits includes profits, gains, income, earnings, receipts, value and any other
amount or element (whether real, notional or deemed) on, or in respect of or by
reference to which any Tax is liable to be assessed or charged or is payable;

 



 73 

 

 

Relief means any right to repayment of any Tax or set-off or any relief,
exemption, loss, allowance, set-off or credit in respect of any Tax or any
pre-payment of any Tax or any deduction from income, profits or gains for the
purposes of any Tax;

 

Saving means the reduction in any actual liability of any Group Company in
respect of Tax (for which the Founders would not have otherwise been liable
under this Tax Covenant) through the use of a Relief arising solely as a result
of a Tax Liability in respect of which the Sellers have made payment in full
under this Tax Covenant;

 

Tax or Taxation means all forms of taxation, and all duties, imports, levies,
withholdings or liability whether past or present and whether imposed in the
United Kingdom or elsewhere in each case in the nature of taxation and without
limitation includes:

 

(a)in the United Kingdom, income tax, liability under the Pay As You Earn
system, corporation tax, capital gains tax, value added tax, repayment or
claw-back of recovered input tax, inheritance tax, development land tax,
national insurance contributions, stamp duty, stamp duty reserve tax, customs
and other import and export duties and business rates;

 

(b)outside the United Kingdom, taxes on gross or net income, profits or gains,
receipts, sales, use, occupation, franchise, value added, wealth, health,
welfare, environmental, import, export and personal property;

 

(c)any other taxes, levies, duties, rates, contributions, charges, imposts,
deductions, withholdings similar to, corresponding with or replacing or replaced
by any of them; and

 

(d)any settlement payment, penalty, fine, surcharge or interest payable in
addition to or in connection with or pursuant to any legislation or regulations
in respect of or any return or information required to be compiled or maintained
or provided to any Tax Authority in connection with any of them;

 

Tax Authority means, in the United Kingdom, HM Revenue & Customs, the Assets
Recovery Agency, any officer or inspector of any of them and outside the United
Kingdom, without limitation, any federal, governmental, regulatory or statutory
body and any local, district or municipal authority competent to impose and/or
collect and/or administer any Tax;

 

Tax Covenant means the covenants set out in paragraph 1 of Part B of this
Schedule;

 

Tax Statutes means any primary or secondary statute, instrument, enactment,
order, law, by-law or regulation making any provision for or in relation to Tax;

 

Tax Warranties means the warranties set out in Part C of this Schedule;

 

TCGA means the Taxation of Chargeable Gains Act 1992;

 

TIOPA means the Taxation (International and other Provisions) Act 2010;

 

TMA means the Taxes Management Act 1970;

 

Unavailability means in relation to the whole or any part of any Relief, the
unavailability, non-existence, reduction, loss, claw-back, disallowance or
cancellation of that Relief and Unavailable will be construed accordingly;

 



 74 

 

 

VAT means value added tax as provided for by VATA and legislation amending
and/or supplementing the same; and

 

VAT Mitigation Scheme means any arrangements to avoid, postpone, mitigate, or
otherwise reduce the Company's liability to collect, or to pay, or increase the
Company's recovery of amounts in respect of VAT, including, but not limited to,
the arrangements referred to in clause 5.2 of the Agreement for the Provision of
Temporary Recruitment Services between JM Contracts and Aon Limited dated 3
September 2007.

 

VATA means the Value Added Tax Act 1994.

 

2.INTERPRETATION

 

2.1References to Events on or before any date or to the occurrence of or result
of any Event on or before any date will include two or more Events or the
combined result of two or more Events whether or not the second or any of the
subsequent Events have occurred or are deemed to have occurred after that date.

 

2.2References to Event includes any Event deemed to have occurred for the
purposes of any Tax.

 

2.3References to income, profits or gains earned, accrued or received on or
before Completion will include income or profits or gains which are deemed
and/or treated to have been earned, accrued or received at or before that date
for the purposes of any Taxation and/or the Accounts and/or the Completion
Accounts, as the context requires;

 

2.4References to Tax will include:

 

2.4.1any Tax which is payable or demanded or assessed on any person other than
any Group Company or any member of the Buyer's Group, whether or not the Tax is
assessed in the name of any Group Company or member of the Buyer's Group and
which or an amount equivalent to which is recoverable by that person from any
Group Company or member of the Buyer's Group;

 

2.4.2any amount in respect of any Tax that any Group Company or any member of
the Buyer's Group is liable to pay or account for or for which a demand or
assessment is made against it whether or not on the basis that it was liable or
entitled to deduct that amount from a payment (whether actual or deemed) made by
or through it;

 

2.4.3any liability to or demand for or assessment in respect of any Tax whether
or not the same is the primary liability of any Group Company or any member of
the Buyer's Group and whether or not any Group Company or member of the Buyer's
Group has or may have a right of reimbursement against any other person;

 

2.4.4any amounts demanded or assessed or payable as if they were recoverable as
a Tax;

 

2.4.5any amounts demanded or assessed or payable by way of any security to any
Tax Authority; and

 

2.4.6any amounts demanded or assessed or payable in respect of or on account of
any Tax.

 

2.5References to Tax Liability will mean:

 



 75 

 

 

2.5.1any liability to make an actual payment of Tax (other than stamp duty as
provided for by the Stamp Act 1891 and legislation amending or supplementing it)
(Actual Tax Liability);

 

2.5.2the:

 

(a)Unavailability of any Accounts Relief;

 

(b)utilisation or setting-off against or in calculating any Actual Tax Liability
for which the Buyer would have had a claim against the Sellers under this
agreement of any Accounts Relief or any Buyer's Relief,

 

and in such a case the amount of the Relief so Unavailable or utilised or
set-off will be treated for the purposes of this Schedule as a Tax Liability of
the relevant Group Company or of the relevant member of the Buyer's Group,
unless that Relief would have operated as a deduction from or as a set-off
against gross income, profits or gains, in which case, in the case of the
Unavailability of the Relief the Tax Liability will be equal to the amount of
Tax which would, on the basis of the standard rates of Tax current at the date
of this agreement and on the assumption that there were available adequate
income profits and gains, have been saved on utilisation of the Relief if it
were not Unavailable and in the case of the utilisation or the setting-off of
the Relief, the Tax Liability will be equal to the amount of the Actual Tax
Liability which would have arisen but for that utilisation or setting-off of the
Relief;

 

2.5.3any liability of any Group Company to make a payment pursuant to an
indemnity, guarantee, warranty, representation or covenant entered into or made
before Completion under which the relevant company has agreed or is liable to
meet or pay a sum equivalent to or by reference to another person's liability to
Tax, in which case the amount of that liability will be the amount of the Tax
Liability; and

 

2.5.4any mortgage or charge or power of sale by a Tax Authority over any shares
in or assets of any Group Company in connection with any Tax arising or any Tax
deemed to arise as a consequence of or in connection with or by reference to any
transfer of value made or occurring on or before Completion and for the purposes
of this agreement the Tax will be deemed to arise as a consequence of and at the
time of the transfer of value and section 213 of the IHTA will not apply and the
amount of the Tax together with all interest fines and penalties payable in
connection with it will be the amount of the Tax Liability.

 

2.6In determining for the purposes of this Schedule whether a charge on or power
to sell, mortgage or charge any of the shares in or assets of any Group Company
exists at any time, the fact that any amount of Taxation is not yet payable or
may be paid by instalments will be disregarded and that amount of Taxation will
be treated as becoming due and the charge or power to sell, mortgage or charge
as arising on the date of the transfer of value or other Event on or in respect
of which that Taxation becomes payable or arises.

 

2.7Any liability of any Group Company to any interest, fine, penalty or
surcharge will be deemed to arise as a result of an Event occurring on or before
Completion to the extent that it relates to any Tax Liability in respect of
which a claim may be made against the Founders under the Tax Covenant or to any
failure to comply with any reporting or other obligation relating to that Tax
Liability.

 

2.8Any stamp duty which is chargeable on any instrument or, in the case of an
instrument which is outside the United Kingdom, any stamp duty which would be
chargeable on the instrument if it were brought into the United Kingdom, in
either case, which confers any right or title on any Group Company or in the
enforcement or production of which any Group Company is interested and any
interest, fines or penalties relating to that stamp duty will all be deemed to
be a liability of any Group Company which arose at the date of execution of the
instrument whether or not that instrument is or was submitted for stamping.

 



 76 

 

 

2.9Any payments made pursuant to this Schedule will, so far as permissible by
law, be treated as an adjustment to the consideration paid by the Buyer for the
Shares under this agreement, provided that this paragraph 2.9 will not operate
in any way to limit the liability of the Founders under this Schedule or deem
the consideration paid for the Shares to be less than zero.

 

2.10Unless the context requires otherwise, references to clauses are references
to clauses in this agreement, references to Schedules are references to the
Schedules of this agreement, references to Parts are references to Parts of this
Schedule and references to paragraphs in any Part are references to paragraphs
in that Part.

 

Part B- Tax Covenant

 

1.COVENANTS

 

1.1Subject to the applicable limitations set out in Schedule 7, the Founders
severally covenant with the Buyer that the Founders will at all times, as
directed by the Buyer, pay to the Buyer or any Group Company an amount equal to:

 

1.1.1any Actual Tax Liability of any Group Company that arises directly or
indirectly as a result or by reference to any Event occurring wholly or partly
on or before Completion or in respect of or by reference to any income, profits
or gains earned, accrued or received on or before Completion;

 

1.1.2any Tax Liability falling within any of paragraphs 2.5.2 to 2.5.4 (both
inclusive) of Part A of this Schedule;

 

1.1.3any Actual Tax Liability of any Group Company arising as a consequence of
any Group Company being treated for any Tax purposes as a member of the same
group as any other body corporate or otherwise connected or associated with any
person for any Tax purposes at any time before Completion, in each case other
than with any member of the Group;

 

1.1.4any Actual Tax Liability arising as a consequence of any change in the
accounting bases or policies adopted by any Group Company, to the extent that
such change is necessary for the Group Company to comply with UK GAAP, and was
not previously so compliant;

 

1.1.5any Actual Tax Liability of any Group Company which is a liability for
interest or penalties relating to any amount of corporation tax treated by the
CTIP as due and payable on a date on or before Completion; and

 

1.1.6the amount of any reasonable costs and expenses reasonably and properly
incurred by any Group Company or the Buyer in connection with any such Tax
Liability or the Claim for Tax relating to it or in connection with any claim
under this Schedule.

 

1.2Subject to the applicable limitations set out in Schedule 7, the Founders
severally covenant with the Buyer to pay to the Buyer or at the Buyer's
direction, any Group Company, an amount equal to any stamp duty which is charged
on any document belonging to any Group Company or in the case of any document
which is held outside the United Kingdom to the order of any Group Company
(whether contingently or otherwise), any stamp duty which would be charged if
the document were brought into the United Kingdom, which is necessary to
establish the title of any Group Company to any asset or in the enforcement or
production of which any Group Company is or would be interested, and any
interest fines and penalties relating to that stamp duty.

 



 77 

 

 

1.3Subject to the applicable limitations set out in Schedule 7, the Founders
severally covenant with the Buyer to pay to the Buyer or at the Buyer's
direction, any Group Company or any member of the Buyer's Group, an amount equal
to any Actual Tax Liability (including a liability to secondary national
insurance contributions) of any Group Company and/or any member of the Buyer's
Group arising in connection with or in respect of:

 

1.3.1any Tax that arises in respect of the VAT Mitigation Scheme;

 

1.3.2any Tax that the Company becomes liable to pay by reason of any failure to
make full and proper deductions in respect of any employment Tax.

 

1.3.3the receipt by the Buyer (or any Group Company or any member of the Buyer's
Group, as the case may be) of any amounts payable under this paragraph 1.3 later
than the time when the Actual Tax Liability in question arises;

 

1.3.4any actual or deemed payment of any emolument or the provision of any
benefit on or after Completion by any person other than any Group Company to any
past or current employee or director of any Group Company or any of their
dependants; and

 

1.3.5the exercise after Completion of any option granted (or deemed to have been
so granted) before Completion by virtue of any person's directorship, office or
employment with any Group Company, the sale of shares or other assets received
on the exercise of the option, or the variation of any rights or obligations
attaching to that option or the shares or other assets received on the exercise
of the option; and

 

1.3.6the sale of any shares or securities received or deemed to be acquired
before Completion by virtue of any person's directorship, office or employment
with any Group Company (or deemed to have been so received) or the variation of
any rights or obligations attaching to those shares or securities.

 

2.DATE FOR PAYMENT

 

2.1The Sellers will make payment in full of all amounts payable under this
Schedule on whichever is the later of either the expiry of a period of five
Business Days after service of a notice containing a written demand in respect
of a claim for which the Sellers are liable under this Schedule or the due date
in accordance with paragraph 2.2 of this Part B.

 

2.2The due date for payment will be:

 

2.2.1in a case which involves an Actual Tax Liability, five Business Days before
the Actual Tax Liability becomes due and payable without incurring the risk of
any interest fines or penalties or taking into account any right to postpone
payment or to make payments by instalments;

 



 78 

 

 

2.2.2in a case which would have involved an Actual Tax Liability but for the
setting off of any Relief, five Business Days before the date which would be the
due date referred to in paragraph 2.2.1 of this Part B but for the setting off
of the Relief unless the Relief was a right to repayment of Tax, in which case
the earlier of that date and the date on which the repayment would have been
due; or

 

2.2.3in any other case the date of demand for the payment.

 

2.3In the event of there being any permitted assignment of the benefit of the
whole or any part of this agreement by the Buyer, the maximum amount payable
pursuant to this Schedule to any assignee of that benefit will not exceed the
amount which would have been payable to the Buyer if there had been no such
assignment.

 

3.EXCLUSIONS AND LIMITATIONS

 

3.1The covenants contained in paragraph 1 above shall not cover any Tax
Liability to the extent that:

 

3.1.1specific provision or reserve (other than a provision for deferred tax) in
respect of the liability is made or reflected in the Completion Accounts; or

 

3.1.2such Tax Liability was discharged on or before Completion; or

 

3.1.3it arises or is increased as a result only of any change in the law of Tax
(other than a change targeted specifically at countering a tax avoidance scheme)
announced and coming into force after Completion (whether relating to rates of
Tax or otherwise) or the withdrawal of any extra-statutory concession previously
made by a Taxation Authority (whether or not the change purports to be effective
retrospectively in whole or in part); or

 

3.1.4it would not have arisen but for a change after Completion in the
accounting bases, practices, methods or policies upon which the Company or any
Subsidiary values its assets (other than a change made in order to comply with
UK GAAP); or

 

3.1.5it would not have arisen but for a voluntary act, transaction or omission
of any Group Company or the Buyer:

 

(a)outside the ordinary course of business after Completion;

 

(b)which could reasonably have been avoided;

 

(c)which the Buyer was aware or ought reasonably to have been aware would give
rise to the Tax Liability or other liability in question; or

 

3.1.6any Relief (other than a Buyer's Relief) is actually available to a Group
Company at no cost to the Group to relieve or mitigate the Tax giving rise to
the Tax Liability in question; or

 

3.1.7it arises as a result of a failure on the part of the Buyer, the Company or
any Subsidiary to discharge any liability within a reasonable time after the
Founders have made any payment to the Buyer in respect of that liability under
the terms of this Tax Covenant; or

 



 79 

 

 

3.1.8it arises or is increased as a result of the failure by the Company, any
Subsidiary, the Buyer or any other member of the Buyer's Group to make any
claim, election, surrender or disclaimer or to give any notice or consent to or
do any other thing, the making, giving or doing of which was permitted by law
and which is taken into account in the Completion Accounts and which is duly set
out in the Disclosure Letter; or

 

3.1.9for the period for 1 September 2015 to 31 October 2015, it is attributable
to the Group ceasing to be entitled to the small companies' rate of corporation
tax as a result of being treated as associated with any member of the Buyer's
Group; or

 

3.1.10it arises because of the withdrawal of or amendment to, after Completion,
any claim for capital allowances submitted by the Company or any Subsidiary
before Completion (save for where such withdrawal or amendment has been made at
the Sellers' request); or

 

3.1.11it arises or is increased as a result of the assignment of the benefit in
whole or part of this agreement.

 

3.2For the purposes of paragraph 3.1.5 an act will not be regarded as voluntary
if undertaken pursuant to a legally binding obligation entered into by the
Company or any Subsidiary on or before Completion or imposed on the Company or
any Subsidiary by any legislation whether coming into force before, on or after
Completion or for the purpose of avoiding or mitigating any interest on late
payment of Tax or a penalty imposable by such legislation, or if carried out at
the written request of the Sellers or pursuant to an obligation of the Buyer
under this Agreement.

 

4.CLAIMS FOR TAX

 

4.1If the Buyer or any Group Company receives a Claim for Tax which is likely to
give rise to a liability of the Sellers under this Tax Covenant, the Buyer shall
(or shall procure that the relevant Group Company shall) as soon as reasonably
practicable give notice of such Claim for Tax to the Sellers.

 

4.2If the Sellers indemnify the relevant Group Company and the Buyer to the
reasonable satisfaction of the Buyer against all losses, costs, damages and
expenses (including interest on overdue Tax and additional Tax) which may be
incurred as a result, and, in a case where an appeal cannot be made without an
amount of Tax being paid to the Tax Authority, the Sellers pay such amount of
Tax to the Buyer, the Buyer shall (and shall procure that the relevant Group
Company shall) in accordance with any reasonable instructions of the Sellers
promptly given by notice to the Buyer seek to avoid, dispute, resist, appeal,
compromise or defend such Claim for Tax provided always that:

 

4.2.1the Buyer and the relevant Group Company shall be free to take such action
as they may in their absolute discretion think fit and without prejudice to
their rights and remedies under this schedule if, having given the Sellers
notice pursuant to paragraph 4.1 the Buyer has not, within 15 Business Days of
service of such notice received instructions from the Sellers, in accordance
with the provisions of this paragraph 4.2 to resist the Claim for Tax;

 

4.2.2the Buyer and the relevant Group Company shall not be obliged to comply
with any instruction of the Sellers which involves contesting any Claim for Tax
before any court or other appellate body unless the Sellers provide the Buyer
with the written opinion of tax counsel of at least seven years’ call in the
relevant practice area to the effect that such contest will, on the balance of
probabilities, be successful;

 



 80 

 

 

4.2.3the Buyer and the relevant Group Company shall not in any event be obliged
to comply with any instruction of the Sellers to make a settlement or compromise
of a Claim for Tax which is the subject of a dispute or agree any matter in the
conduct of such dispute which is likely materially to increase the future
liability of the relevant Group Company or the Buyer or any other member of the
Buyer’s Group in respect of Tax or which the Buyer considers will be materially
prejudicial to the business or Tax affairs of the relevant Group Company or any
other members of the Buyer’s Group; or

 

4.2.4the Buyer and the relevant Group Company shall be entitled to admit,
compromise, settle, discharge or otherwise deal with a Claim for Tax on such
terms as it, in its absolute discretion, thinks fit:

 

(a)if the deadline prescribed by Tax Legislation for making an appeal against
the Claim for Tax or any decision of a court or tribunal in respect of such
Claim for Tax has expired;

 

(b)if any action or step is taken or legal proceedings are commenced to put any
of the Sellers into bankruptcy or appoint an interim receiver pursuant to
section 286 Insolvency Act 1986 or to enter into arrangements with their
creditors pursuant to part VIII Insolvency Act 1986;

 

(c)the Sellers confirm in writing that they accept the Claim for Tax; or

 

(d)(d) the Claim for Tax involves written allegations made by any Tax Authority
of any fraud on behalf of a Group Company before Completion.

 

4.3Neither the relevant Group Company nor the Buyer shall be required to
delegate the conduct of any action to be taken to the Sellers or any
professional adviser or agent of the Sellers.

 

4.4The Buyer shall keep the Sellers informed of the progress of any dispute or
appeal of any Claim for Tax conducted by the Buyer at the request of the Sellers
and shall provide the Sellers with copies of all material correspondence and
other documents relating to such dispute or appeal.

 

4.5The provisions of this paragraph 4 shall apply mutatis mutandis to any Claim
for Tax or breach of Warranty which is likely to give rise to a claim under the
Tax Warranties.

 

5.SAVINGS

 

If (at the Sellers' request and expense) the auditors for the time being of the
Company or any Subsidiary determine that the Company or the relevant Subsidiary
has obtained a Saving, the Buyer shall as soon as reasonably practicable
thereafter repay to the Sellers, after deduction of any amounts then due by the
Sellers, the lesser of:

 

5.1the amount of the Saving (as determined by the auditors) less any costs
incurred by the Buyer, the Company or the relevant Subsidiary; and

 



 81 

 

 

5.2the amount paid by the Sellers under paragraph 2 in respect of the Tax
Liability which gave rise to the Saving less any part of that amount previously
repaid to the Sellers under any provision of this Tax Covenant or otherwise.

 

6.RECOVERY FROM THIRD PARTIES

 

6.1If the Buyer or the relevant Group Company recovers from any other person
(including a Tax Authority but excluding the Buyer, any member of the Buyer's
Group or any officer or employee of any such company) any amount which is
referable to a Tax Liability in respect of which the Sellers have made a payment
under this Schedule, the Buyer will repay to the Sellers the lesser of:

 

6.1.1the sum recovered (less any reasonable costs and expenses properly incurred
by the relevant Group Company and/or the in recovering that sum and any tax
payable on the receipt of the same save to the extent that amount has already
been made good by the Sellers under paragraph 6.2); and

 

6.1.2the amount paid by the Sellers in respect of the Tax Liability in question.

 

6.2If the Buyer or the relevant Group Company becomes aware that it is entitled
to recover any amount mentioned in paragraph 6.1, the Buyer will as soon as
reasonably practicable give notice of that fact to the Sellers and provided that
the Sellers indemnify the Buyer or the relevant Group Company to the reasonable
satisfaction of the Buyer against all losses, costs, damages and expenses
(including additional Tax) which may be incurred thereby, the Buyer shall
procure that the relevant Group Company shall take such action as the Sellers
may reasonably and promptly request to effect such recovery and shall keep the
Sellers fully informed the progress of any action taken.

 

6.3The action which the Sellers may request the Company to take under paragraph
6.2 does not include:

 

6.3.1any action which the Buyer considers to be materially prejudicial to the
business or Tax affairs of the Buyer and/or the relevant Group Company or any
other members of the Buyer’s Group; or

 

6.3.2allowing the Sellers to undertake conduct of any action necessary to effect
the recovery of the amount in question.

 

7.DEDUCTIONS, WITHHOLDINGS AND TAX

 

With reference to any payments made under this Part:

 

7.1save only as may be required by law all sums payable by one party (the
“payor”) to another party (the “recipient”) shall be paid free of all deductions
or withholdings whatsoever or of any rights of counterclaim or set-off;

 

7.2If any deduction or withholding is required by law to be made from any
payment, or (if ignoring any available Relief) the recipient is subject to Tax
in respect of any payment, the payor, subject to the limitations contained in
this agreement, shall pay such additional sum as is necessary to ensure that the
net amount received and retained by the recipient (after taking account of such
deduction or withholding or Tax) will leave the recipient with the same amount
as it would have been entitled to receive in the absence of any such requirement
to make a deduction or withholding for or payment of Tax.

 



 82 

 

 

Part C- Tax Warranties

 

1.ACCOUNTS

 

1.1The Company has no liability in respect of Taxation (whether actual or
contingent) in respect of income, profits or gains arising before the Accounts
Date or in respect of any Event occurring before the Accounts Date that is not
fully provided for in the Accounts.

 

1.2The amount of the provision for deferred Taxation contained in the Accounts
was, at the date the Accounts were prepared, adequate and fully in accordance
with accountancy practices generally accepted in the United Kingdom and commonly
adopted by companies carrying on business similar to those carried on by the
Company.

 

2.EVENTS SINCE THE ACCOUNTS DATE

 

Since the Accounts Date:

 

2.1.1the Company has not been involved in any Event occurring outside of the
ordinary course of its business;

 

2.1.2no accounting period of the Company has ended for the purposes of Taxation;
and

 

2.1.3no disposal of any capital asset has taken place or other event occurred
which will or may have the effect of crystallising a liability to Taxation which
has not and would have been included in the provision for deferred Taxation
contained in the Accounts if such a disposal or other event had been planned or
predicted at the date on which the Accounts were drawn up.

 

3.ADMINISTRATION

 

3.1The Company has duly and punctually paid all Tax which it has become liable
to pay or for which it has become liable to account and is under no liability
(and has not within the six years before the date of this agreement been liable)
to pay any penalty, fine, surcharge or interest in connection with any Tax and
there is no Tax the payment of which has been postponed by agreement with the
relevant Tax Authority or by virtue of any right under the Tax Statutes or the
practice of any Tax Authority.

 

3.2In the six years to Completion, the Company has within the relevant time
limits correctly made all returns (including any land transaction returns),
computations, elections, statements, registrations, notices and payments and
provided all other information required to be provided by the Company under the
Tax Statutes. All those returns, computations, elections, statements,
registrations, notices and information made or provided by the Company are
complete, up-to-date and correct in all material respects and remain valid and
leave no material matter unresolved.

 

3.3In the six years to Completion, the information provided by the Company in or
with any return was sufficient for the officer of the relevant Tax Authority to
be reasonably expected to be aware (within the relevant time limits) of any
under assessment or excessive Relief made or granted or which could be made or
granted as a consequence of that return.

 

3.4True, complete and accurate details of all returns and payments in respect of
Tax the Company is required to make and all other information the Company is
required to provide after Completion in respect of all Events occurring on or
before Completion or in respect of any period which began before and is not
ended at Completion are set out in the Disclosure Letter with express reference
to this paragraph.

 



 83 

 

 

3.5All Tax Liabilities of the Company arising in respect of all periods ending
on or before the Accounts Date have been agreed with the relevant Tax Authority.
None of the tax returns filed by the Company are or contain information which is
only provisional.

 

3.6The Disclosure Letter, specifically by reference to this paragraph provides
details of:

 

3.6.1all corporate tax returns of the Company which have been filed but have not
become final;

 

3.6.2in respect of the tax returns referred to in paragraph 3.6.1, any
amendment, enquiry, discovery, assessment or discovery determination which has
been made by any Tax Authority;

 

3.6.3all agreements, concessions or other arrangements currently subsisting
which have been made with or by any Tax Authority in respect of the Company; and

 

3.6.4true, complete and accurate details of all agreements and arrangements
under which any payment may be made or deemed to be made by or through the
Company after Completion where the Company would be legally obliged or entitled
to make any withholding in respect of any Tax.

 

3.7There is no existing dispute between the Company and any Tax Authority nor
has the Company within the past 24 months been subject to any routine visit or
audit by any Tax Authority and as far as the Founders are aware there are no
circumstances that are likely to give rise to such dispute or make it likely
that such a visit, audit, investigation or discovery will be made.

 

3.8In the six years to Completion, the Company has not been the subject of an
investigation or discovery by any Tax Authority and as far as the Founders are
aware there are no facts that are likely to cause such an investigation.

 

3.9The Company has complied with all requirements made by any Tax Authority.

 

3.10The Company has obtained all such consents and clearances from Tax
Authorities it was required by law to obtain.

 

3.11All particulars provided to any Tax Authority in connection with the
application for any consent, ruling or clearance on behalf of the Company or
affecting the Company fully and accurately disclosing all facts and
circumstances material to the decision of the Tax Authority and any transaction
for which any consent, ruling or clearances has been obtained has been carried
into effect only in accordance with the terms of the relative application and
consent, ruling or clearance.

 

3.12All elections and claims in respect of Tax made by the Company have been
made correctly and any transaction that is affected by the election or claim has
been carried into effect only in accordance with the terms of the election or
claim.

 

3.13All claims, rulings, elections, consents and clearances, the making of which
has been taken into account in the Accounts have been made and remain valid and
effective.

 



 84 

 

 

3.14In the six years to Completion, the Company has made all such deductions and
withholdings from payments made or received or which are deemed to have been
made or received by or through it before Completion, as are required to be made
or it is entitled to make by law and the Company has, if required by law to do
so, accounted to the relevant Tax Authority for the Tax so deducted or withheld.

 

3.15In the past six years the Company has not paid or been required to pay any
amount to any Tax Authority by way of security for the purposes of any Tax and
the Sellers are not aware of any circumstances which could result in the Company
being required to make any such payment.

 

3.16No person has been appointed as an agent of the Company for any purposes in
respect of any Tax where the termination of that appointment would require a
notification to be made to a Tax Authority.

 

3.17The Company has not entered into any agreement or arrangement under which
the Company could become liable to pay to any person any sum equal to or
calculated by reference to a Tax liability of that or any other person.

 

4.RECORDS

 

4.1The Company has, in respect of its assets, all such records as the Company
would reasonably require to ascertain any Tax liability of the Company or any
member of the Buyer's Group which could arise on the disposal of any one or more
of those assets and all those records are compiled and stored in an organised
manner.

 

4.2The Company has, in respect of all Events occurring on or before Completion,
all such records as the Company may reasonably require to ascertain any Tax
liability of the Company which could arise as a consequence of any one or more
of those Events or which it or any member of the Buyer's Group may reasonably
require to complete, accurately and within the applicable time limits, any
return or provide any document or information any of them may be required by law
to make or provide in respect of any one or more of those Events and all those
records are compiled and stored in an organised manner.

 

4.3The Company has maintained all such records as it is required to have
maintained by law.

 

5.GROUPS

 

5.1The Disclosure Letter contains full particulars of:

 

5.1.1all groups and consolidated groups for Taxation purposes and fiscal unities
of which the Company is, or has been, a member within the last seven years;

 

5.1.2every agreement relating to the use of Group Relief or allowance to which
the Company is, or has been, a party within the last seven years; and

 

5.1.3any arrangements for the payment of group Taxation liabilities to which the
Company has ever been party.

 

5.2All claims made by the Company for Group Relief or allowance were valid when
made and have been or will be allowed by way of relief from or allowance or
credit against Tax. All arrangements entered into by the Company in relation to
groups and consolidated groups for Tax purposes and fiscal unities were valid
when made and will be valid up to Completion. The Company has met all procedural
and other requirements of all Taxation Statutes in respect of those claims,
unities or groups.

 



 85 

 

 

5.3The Company is not and never has been a party to a group payment arrangement
in respect of any Tax.

 

5.4The Company will not become liable for any Tax or no Accounts Relief or
Buyer's Relief could become Unavailable as a consequence of the Company ceasing
to be associated or connected to any person or ceasing to be a member of any
group or consortium or ceasing to be a direct or indirect subsidiary of any
company as a consequence of the entry into of this agreement and/or the
satisfaction of any conditions subject to which this agreement is entered into
and/or Completion.

 

5.5Neither the execution nor completion of this agreement, nor any other event
since the Accounts Date, will result in the clawback or disallowance of any
Group Relief or allowance previously given.

 

6.REVENUE EXPENDITURE SINCE THE ACCOUNTS DATE

 

All expenditure of a revenue nature which the Company has incurred since the
Accounts Date or which it may incur under any subsisting commitment, will be
deductible as a trading expense of a trade carried on by the Company.

 

7.INTANGIBLE ASSETS AND INTELLECTUAL PROPERTY

 

7.1For the purposes of this paragraph 7, references to intangible fixed assets
means intangible fixed assets, goodwill and intellectual property.

 

7.2The Disclosure Letter sets out the amount of expenditure on each of the
intangible fixed assets of the Company and provides the basis on which any
deduction or allowance relating to that expenditure has been taken into account
in the Accounts or, in relation to expenditure incurred since the Accounts Date,
will be available to the Company. No circumstances have arisen since the
Accounts Date by reason of which that basis might change.

 

8.ANTI-AVOIDANCE

 

8.1The Disclosure Letter set out full details of all and any schemes or
arrangements entered into by the Company for the reduction, recovery, mitigation
or deferral of any Tax.

 

8.2The Company has not been a party to any scheme or arrangement designed wholly
or mainly for the purposes of avoiding or deferring Tax.

 

8.3The Company has not done or been a party to any Event for the purposes of
evading any Tax Liability of the Company or any other person or in the knowledge
that any Tax Liability arising from the Event will be evaded and there is no
agreement or arrangement under which it could be required to do or be a party to
such an Event. The reference to evasion of Tax in this paragraph includes a
reference to dishonesty or recklessly obtaining any payment or credit in respect
of any Tax from any other person (including a Tax Authority) in circumstances
where the Company or the relevant taxpayer was or is not entitled by law to the
payment or credit and dishonestly or recklessly producing, furnishing or sending
any document for the purposes of deceiving any person (including any Tax
Authority) in respect of any Tax Liability or to obtain any payment or credit in
respect of any Tax.

 



 86 

 

 

8.4The Company has never entered into or been party to or otherwise been
concerned with any Event as a result of which any provision of Part 5 of the
Income Tax (Trading and Other Income) Act 2005 or Part 13 of the ITA applied,
applies or may apply.

 

8.5The Company has not been a party to, or acted as a promoter of, any
notifiable arrangements or notifiable proposals within the meaning of section
306 of the FA 2004.

 

8.6In respect of every transaction or series of transactions under which the
Company is an affected person within the meaning of Part 4 of the TIOPA and in
respect of which those provisions permit HM Revenue & Customs to make
adjustments to provisions made:

 

8.6.1provision between it and other affected persons is not susceptible to
adjustment by HM Revenue & Customs; and

 

8.6.2the Company has prepared and retained all such documentation as it
necessary or reasonable to identify the terms of the transactions and the
methodology used in arriving at arm's length terms for such transactions.

 

8.7The Company is not party to any transaction or series of transactions which
it has accounted for in such a way that the provisions of section 996 of the
ICTA could apply in relation to that transaction or transactions.

 

8.8The Company is not a party to any lease to which the provisions of sections
228A-228G of the CAA could apply.

 

8.9The Company has not been a party to any designated scheme or notifiable
scheme within the meaning of Schedule 11A to the VATA.

 

8.10The Company has not, at any time, been a party to or otherwise involved in a
transaction or series of transactions in relation to which advisers considered
that there was a risk that the Company could be liable to Tax as a result of the
principles in W.T. Ramsey Limited v IRC (54 TC 101) or Furniss v Dawson (55 TC
324), as developed in subsequent cases, or as a result of the principles in
Halifax (C-255/02) as developed in subsequent cases.

 

9.TRANSFER PRICING

 

9.1The Company has not entered into any agreements or arrangements in respect of
or in connection with which it could be deemed for Tax purposes to have received
income profits or gains or paid expenses which are greater than or less than the
actual amounts paid or received by the Company pursuant to those agreements or
arrangements.

 

9.2In relation to each transaction for the supply of goods or services or the
lending or borrowing of money into which the Company has entered with a party
with which it was connected, the Company has full contemporaneous documentary
evidence of the process used to establish that arm's length terms applied.

 

10.STAMP TAXES

 

10.1All documents which are necessary to establish the title to the Company to
any asset owned by the Company on or before Completion or in the enforcement or
production of which the Company may be interested and which, in the United
Kingdom or elsewhere, either attract stamp duty, stamp duty land tax, transfer
tax, registration tax or some equivalent form of Tax or require to be stamped
with a particular stamp denoting that no duty is chargeable or that the document
has been produced to the appropriate Tax Authority have been properly stamped.

 



 87 

 

 

10.2Neither entering into this agreement nor Completion will result in the
withdrawal of any stamp duty, transfer tax or registration tax relief granted on
or before Completion which will affect the Company.

 

11.OVERSEAS

 

11.1The Company is and has always been resident solely in the country of its
incorporation for Tax purposes and has never had any liability to pay Tax to a
Tax Authority other than in the country of its incorporation and is not and
never has been a representative for the purposes of any Tax for any person and
there is no agreement or arrangement under which it would become such a
representative.

 

11.2The Company does not have or has never had a permanent establishment, branch
or agency or any presence for the purposes of any Tax outside its country of
incorporation, and is not a member of a partnership resident in a country other
than the same country as the Company.

 

11.3There are no arrangements under which the Company could be liable for any
Tax in respect of or in connection with any actual or deemed income profits or
gains of any connected or associated person of the Company where that person is
not resident or incorporated in the same country as the Company.

 

12.SHARE OPTION SCHEMES

 

12.1The Company does not operate any approved or unapproved share option or
profit sharing schemes and is not a participating company for the purposes of
any such scheme.

 

13.EMPLOYMENT TAXES

 

13.1So far as the Founders are aware, there are no agreements or arrangements
under which any director or employee of the Company or any person providing
services to the Company indirectly through another company or otherwise may
receive any payment emolument or benefit in kind from any person other than the
Company which could result in the Company being liable for any Tax.

 

13.2No past present or future employee or officer of the Company has been issued
with any shares or securities in respect of which the Company may have any Tax
liability as a consequence of any dealings, transactions, variations or
reorganisations of those shares or securities or any variations of any
restrictions attaching to those shares or the shares ceasing to be subject to
restrictions at any time on or after this agreement.

 

13.3All employees, directors, or other persons engaged by any Group Company are
engaged directly as employees and not as consultants.

 

13.4The Company has properly operated the PAYE system, making such deductions
and payments of Tax as required by law from all payments to or treated as made
to employees, ex-employees, officers and ex-officers of it and punctually
accounted to HM Revenue & Customs for all that Tax and all returns required
pursuant to section 684 of the ITEPA and regulations made thereunder have been
punctually made and are accurate and complete in all respects.

 

13.5The Disclosure Letter contains full details of PAYE settlement agreements
entered into and all dispensations obtained by the Company and all details of
any visit from the Audit Office of HM Revenue & Customs within the last six
years including full details of any settlement made pursuant to it.

 



 88 

 

 

13.6The Company has not made any payment to or provided any benefit for any
officer or employee or ex-officer or ex-employee of it which is not allowable as
a deduction in calculating the profits of the Company for Taxation purposes.

 

13.7The Company has complied with section 421J of the ITEPA.

 

13.8The Company does not participate in a scheme under section 713 of the ITEPA.

 

13.9The Company has not made any payment to which section 225 and 226 of the
ITEPA apply.

 

13.10The Company is not and never has been either a contractor or a
sub-contractor for the purposes of Chapter III of Part III of the FA 2004.

 

13.11The Company has paid all national insurance contributions for which it is
liable and has kept proper books and records relating to the same and has not
been a party to any scheme or arrangement to avoid any liability to account for
primary or secondary national insurance contributions.

 

13.12There are no trusts or other arrangements in place, whether funded or
established by the Company or of which the Founders are aware, under which any
employees or former employees of the Company or any persons associated with
those employees or former employees can obtain a benefit in any form.

 

13.13The Company is not a MSC provider within the meaning of section 61B of the
ITEPA.

 

13.14The Company has fully complied with its obligations under Chapter 7 of Part
2 of the ITEPA.

 

13.15The Company has fully complied with its obligations under Section 716B of
the ITEPA.

 

13.16The Company has complied with its reporting requirements under the Income
Tax (Pay As You Earn)(Amendments No.2) Regulations 2015.

 

14.STATUS OF THE COMPANY

 

14.1The Company is not and has at no time been an investment company nor an
investment trust company for the purposes of the Tax Statutes.

 

15.CORPORATION TAX

 

15.1All losses of the Company made since the Accounts Date or which are an
Accounts Relief are trading losses and are available to be carried forward and
set off against income from the same trade in succeeding periods and are agreed
with HM Revenue & Customs.

 

15.2The Company has not since the Accounts Date made and is under no obligation
under which it is, or at any time may become, liable to make any payment of an
income nature which has not been and will or may not be allowable in full for
corporation tax purposes or which may be disallowed as a deduction, as a set-off
or as a charge on income or otherwise be unrelieved for corporation tax purposes
by reason of the provisions of sections 54, 82, 1301 or 443 of the CTA 2009 or
sections 189 or 777 to 779 of the Tax Act or Part 19 of the Tax Act or Part 4 of
the TIOPA or otherwise.

 



 89 

 

 

15.3The Company has not during the period beginning six years before Completion
discontinued a trade in circumstances such that its closing trading stock and
work in progress falls to be valued at open market value as provided for in
section 164(4) of the CTA 2009.

 

15.4No change of ownership of the Company has taken place in circumstances such
that Part 14 of the Tax Act (change in ownership of company; disallowance of
trading losses) has been or may be applied to deny relief for a loss or losses
or an excess charge or charges incurred by the Company and, within the period of
three years ending with the date of this agreement, there has been no cessation
or major change in the nature or conduct of any trade or business carried on by
the Company, nor has the scale of the activities in any trade or business
carried on by it at any time become small or negligible for the purposes of
those sections.

 

15.5Neither the Company nor any associated company of it owns any intangible
asset which was acquired from another company which was at the time a member of
a group of companies for the purposes of section 780 of the CTA 2009.

 

15.6Neither the Company nor any company which was a member of the same group of
companies as it at the relevant time has made any claim under sections 754 to
763 inclusive or section 777 of the CTA 2009.

 

16.CORPORATION TAX – DISTRIBUTIONS

 

16.1The Company has not:

 

16.1.1been concerned with or involved in any distribution for the purposes of
Chapter 5 of Part 23 of the Tax Act (demergers);

 

16.1.2at any time repaid or redeemed or agreed to repay or redeem any shares of
any class of its share capital or otherwise reduced or agreed to reduce its
share capital or any class thereof or issued any share capital as paid up
otherwise than by the receipt of new consideration (as defined in section 1115
of the Tax Act); or

 

16.1.3issued any security now outstanding in such circumstances or which is of
such a character that the interest payable in respect thereof falls to be
treated as a distribution under Chapter 2 of the Tax Act.

 

16.2Since the Accounts Date no dividend has been declared or paid and no
distribution or deemed distribution for Tax purposes has been made or declared
or agreed to be made by the Company.

 

17.CORPORATION TAX – LOAN RELATIONSHIPS

 

The Company is not and has never been a party to any loan relationship within
the meaning of Parts 5 or 6 of the CTA 2009.

 

18.CORPORATION TAX - INSTALMENT PAYMENTS

 

The Company is not under any obligation to pay corporation tax in instalments
and as far as the Founders are aware, there are no circumstances which could
cause it to be required to pay corporation tax in instalments.

 

19.DERIVATIVE CONTRACTS

 



 90 

 

 

19.1The Disclosure Letter contains full particulars of every derivative contract
within the meaning of Part 7 of the CTA 2009 to which the Company is or has
since the commencement date of that legislation been a party.

 

19.2In respect of all derivative contracts within the meaning of Part 7 of the
CTA 2009 to which it is or has been a party, the Company has at all times
applied an authorised accounting method as specified in Chapter 3 of Part 7 of
the CTA 2009.

 

19.3The Company has not entered into any transactions to which the provisions of
sections 693 to 695 of the CTA 2009 could apply.

 

19.4The Company has never entered into any derivative contracts with
non-residents to which section 696 of the CTA 2009 could apply.

 

19.5The Company is not and has never been party to any derivative contract with
an unallowable purpose as defined in section 690 of the CTA 2009.

 

20.CAPITAL ALLOWANCES

 

No capital allowances have ever been claimed or been available to claim by the
Company under the CAA.

 

21.CHARGEABLE GAINS

 

21.1The value in or adopted for the purposes of the Accounts of each of the
assets of the Company on the disposal of which a chargeable gain or allowable
loss could arise does not exceed the amount that would be deductible as a cost
or expense in calculating the chargeable gain.

 

21.2No agreement or arrangement is in existence under which the Company could
make a disposal and in respect of that disposal the amount of consideration in
money it would receive, at the time of the making of the disposal, would be less
than the amount the Company would be treated as having received for the purposes
of calculating its chargeable gain in respect of that disposal.

 

21.3The Company has not incurred a capital loss in respect of any disposal on or
after the Accounts Date the availability of which as a Relief could be
restricted.

 

21.4The Company is not party to any arrangements where it could be liable for
capital losses the availability of which as a Relief could be restricted.

 

21.5There has not accrued any gain in respect of which the Company is or may be
liable to corporation tax by virtue of the provisions of section 13 of the TCGA.

 

21.6The Company has not disposed of or acquired any asset in circumstances
falling within section 17 of the TCGA and is not entitled to any capital loss to
which section 18(3) of the TCGA may apply.

 

21.7The Company has not at any time made a claim under sections 23, 24 or 280 of
the TCGA.

 

21.8The Company has not been a party to or involved in any scheme or arrangement
whereby the value of any asset has been materially reduced such that on a
disposal of the asset by it sections 29 to 34 of the TCGA may apply.

 



 91 

 

 

21.9The Company has not at any time received or become entitled to receive any
capital distribution for the purposes of section 122 of the TCGA.

 

21.10No part of the consideration given by the Company for a new holding of
shares (within the meaning of section 126 of the TCGA) will be disregarded by
virtue of section 128(2) of the TCGA.

 

21.11The Company has not been a party to or involved in any share for share
exchange or any scheme of reconstruction or amalgamation such as are mentioned
in sections 135, 136 or 139 of the TCGA under which shares or debentures have
been issued or any transfer of assets has been effected.

 

21.12Neither the Company nor any company which was a member of the same group of
companies as the Company at the relevant time has made any claim under sections
152 to 157 inclusive of the TCGA.

 

21.13The Company has not received any asset by way of gift or by way of bargain
not at arm's length to which sections 165, 282 or 125 of the TCGA has applied or
could apply.

 

21.14No loss which has arisen or may arise on the disposal by the Company of
shares in or securities of any company is liable to be disallowed in whole or in
part by virtue of sections 176 or 177 of the TCGA, nor does the Company own any
asset in respect of which Schedule 7A to the TCGA applies.

 

21.15The Company has not ceased to be a member of a group of companies for the
purposes of section 179 of the TCGA otherwise than as part of a merger to which
section 181 of the TCGA applied.

 

21.16The Company does not own any asset which was acquired from another company
which was at the time a member of a group of companies for the purposes of
section 179 of the TCGA.

 

21.17The Company is not liable and no circumstances exist whereby it may become
liable to be assessed to any Tax under the provisions of sections 189 or 190 of
the TCGA.

 

21.18No gain chargeable to corporation tax will accrue to the Company on the
disposal or satisfaction of a debt by reason of section 251 of the TCGA.

 

21.19The Company does not own any asset in respect of which Schedule 2 to, or
section 35 of, the TCGA has or may have effect.

 

21.20The Company has not entered into a transaction to which sections 140A and
140C, 171, 242(2) or 247-248 of the TCGA could apply.

 

21.21The Company does not own, nor has it owned, any asset on the disposal of
which paragraph 2 of Schedule 3 to the TCGA would apply.

 

21.22The Company does not hold any asset on the disposal of which Schedule 4 to
the TCGA may apply.

 

21.23The Company does not own any assets which are wasting assets within the
meaning of section 44 of the TCGA and which do not qualify in full for an
allowance under the provisions of the CAA.

 



 92 

 

 

21.24No claim or election affecting the Company has been made (or assumed to be
made) under section 187 of the TCGA.

 

21.25The Company has not made a part disposal of any assets for the purposes of
section 42 of the TCGA.

 

21.26The Company has not, since the Accounts Date, appropriated any of its
assets to or from trading stock for the purposes of section 161 of the TCGA.

 

21.27No assessment in respect of a capital gain on the disposal of any asset
situated outside the UK or of unremittable overseas income has been postponed
under section 279 of the TCGA or section 1275 of the CTA 2009 in relation to the
Company.

 

21.28No capital loss has accrued to the Company that is a loss within the
meaning of either sections 8 or 16A of the TCGA.

 

21.29The Disclosure Letter gives details of any loss accruing to the Company in
respect of which notice needs to be, but has not been, given to an officer of HM
Revenue & Customs in order to be an allowable loss for the purposes of the TCGA.

 

22.CLOSE COMPANIES

 

22.1The Company is a close company as defined in section 439 of the Tax Act but
has never been a close investment-holding company as defined in section 34 of
the Tax Act.

 

22.2No distributions within section 1064 of the Tax Act or transfers of value
within section 94 of the IHTA have been made by the Company nor have such
distributions been made between the Accounts Date and Completion.

 

22.3No loan or advance within section 455 of the Tax Act has been made or agreed
to be made by the Company and it has not since the Accounts Date released or
written off, and there is no agreement or arrangement for the release or writing
off of the whole or part of the debt in respect of any such loan or advance.

 

23.GROUPS

 

23.1The Group together comprises a group for the purposes of Part 5 of the Tax
Act and, so far as the Founders are aware, there are no circumstances or
arrangements as a result of which any member of the Group will cease to form
part of that group.

 

23.2The Company has not entered into, or agreed to enter into, an election
pursuant to section 171A of the TCGA or pursuant to paragraph 16 of Schedule 26
to the FA 2008.

 

23.3Neither the execution nor completion of this agreement, nor any other event
since the Accounts Date, will result in any chargeable asset being deemed to
have been disposed of and re-acquired by the Company for Taxation purposes:

 

23.3.1under section 179 of the TCGA;

 

23.3.2under sections 345 and 346 of the CTA 2009;

 

23.3.3under sections 630-632 of the CTA 2009;

 



 93 

 

 

23.3.4under section 780 or 785 of the CTA 2009 (or under paragraph 58 to 60 of
Schedule 29 to the Finance Act 2002); or

 

23.3.5as a result of any other Event (as defined in the Tax Covenant) since the
Accounts Date.

 

23.4The Company has not made any election under section 179A of the TCGA or
section 792 of the CTA 2009 (or under paragraph 66 of Schedule 29 to the FA
2002).

 

23.5The Company does not have any unrelieved surplus advance corporation tax
eligible for carrying forward or has, in the seven years ending at Completion,
set surplus advance corporation tax against corporation tax which could be
displaced so as to give rise to a liability of the Company to make a payment of,
or in respect of, corporation tax.

 

23.6The Company has not:

 

23.6.1made any intra-group transfers of assets in circumstances such that the
Company could be regarded as realising a chargeable gain on the appropriation of
the asset to or from trading stock under section 173 of the TCGA; or

 

23.6.2incurred any liability or contingent liability under section 190 of the
TCGA (tax on non-resident company recoverable from another member of group or
from a controlling director).

 

23.7The Company is not party to any agreement or arrangements relating to Group
Relief and is not under any obligation under which it could be required to make
or receive any payments or surrender or claim any Reliefs pursuant to any
provisions relating to Group Relief.

 

24.INHERITANCE TAX

 

24.1The Company has not entered into any transaction which has or may give rise
to a direct or indirect charge to inheritance tax.

 

24.2None of the assets or shares of the Company are subject to an HM Revenue &
Customs charge within section 237 of the IHTA and no person has or may have the
power under section 212 of the IHTA to sell any of the assets or shares of the
Company.

 

24.3The Company is not entitled to an interest in possession in settled
property.

 

25.STAMP DUTY ETC

 

25.1The Company is not a party to any instruments (other than those which have
ceased to have any legal effect) which are outside the United Kingdom and would
attract stamp duty if they were brought into the United Kingdom.

 

25.2The Company has duly paid all stamp duty reserve tax for which it has at any
time been liable and since the Accounts Date, the Company has not incurred any
liability to, or been accountable for, any stamp duty reserve tax. There has
been no agreement within section 87(1) of the FA 1986 which could lead to the
Company incurring such a liability or becoming so accountable.

 

25.3No circumstances exist under which paragraphs 5 or 12 of Schedule 7 to the
FA 2003 (recovery of relief from another group company or controlling director)
could apply to the Company.

 



 94 

 

 

26.VALUE ADDED TAX

 

26.1The Company is registered for the purposes of the VATA and has made, given,
obtained and kept full, complete, correct and up-to-date records, invoices and
other documents appropriate or required for those purposes and is not in arrears
with any payments or returns due.

 

26.2The Company has not been:

 

26.2.1subject to any interest, forfeiture, surcharge or penalty;

 

26.2.2given any notice under sections 59, 59A or 64 of the VATA;

 

26.2.3given a warning within section 76(2) of the VATA; or

 

26.2.4required by HM Revenue & Customs to give security under paragraph 4 of
Schedule 11 to the VATA (power to require security and production of evidence).

 

26.3All supplies made by the Company are taxable supplies. The Company has not
been, or will not be, denied full credit for all input tax under sections 25 and
26 of the VATA 1994 (and regulations made under it) or for any other reasons.
All VAT paid or payable by the Company is input tax as defined in section 24 of
the VATA and regulations made under it.

 

26.4All VAT due and payable to HM Revenue & Customs has been declared and paid
in full.

 

26.5The Company has never been treated as a member of a group under section 43
of the VATA and no application has ever been made for it so to be treated.

 

26.6The Company does not own, or has at any time within the period of ten years
preceding the date of this agreement owned, any assets which are capital items
that are subject to the capital goods scheme under Part XV of the VAT
Regulations 1995.

 

26.7The Company has not entered into any self-billing arrangement (in the
circumstances provided in section 29 of the VATA) in respect of supplies made by
any other person, nor has it at any time agreed to allow any such person to make
out VAT invoices in respect of supplies made by the Company.

 

26.8Full details of any claim for bad debt relief under section 36 of the VATA
made by the Company have been Disclosed.

 

27.INDIRECT TAX

 

The Company is not, nor has it ever been, a registrable person for the purposes
of any Tax (other than VAT) administered by HM Revenue & Customs.

 

28.OVERSEAS ELEMENTS

 

28.1The Company is not holding, nor has it held in the past seven years, any
interest in any company the profits of which are, or have been, liable to the
CFC charge within Chapter 2 of Part 9A of the TIOPA or Chapter IV of Part XVII
of the ICTA. The Company does not have any material interest in an offshore fund
as defined in Part 1 of Schedule 22 to the Finance Act 2009.

 



 95 

 

 

28.2The Company has not received any foreign loan interest in respect of which
double taxation relief will, or may, be restricted under section 50 of the
TIOPA.

 

28.3The Company has not been a party to any transaction or arrangement whereby
it is, or may become, liable for Tax by virtue of sections 835U, 971 and 972 of
the ITA (or regulations made under them).

 

29.INTELLECTUAL PROPERTY

 

29.1The Company has not sold or agreed to sell any patent rights for a capital
sum which would be chargeable as income pursuant to section 912 of the CTA 2009.

 

29.2Since the Accounts Date the Company has not acquired or disposed of or
agreed to acquire or dispose of know-how (whether or not together with a trade
or part of a trade) in connection with which Chapter 13 of Part 3 of the CTA
2009 apply or may apply.

 

30.INTANGIBLE ASSETS

 

30.1No claims or elections have been made by the Company under Chapter 7 of Part
8 of the CTA 2009 or section 827 of the CTA 2009 in respect of any intangible
fixed asset of the Company.

 

30.2Since the Accounts Date:

 

30.2.1the Company does not own an asset which has ceased to be a chargeable
intangible asset in the circumstances described in section 859 of the CTA 2009;

 

30.2.2the Company has not realised or acquired an intangible fixed asset for the
purposes of Part 8 of the CTA 2009; and

 

30.2.3no circumstances have arisen which have required, or will require, a
credit to be brought into account by the Company on a revaluation of an
intangible fixed asset.

 

31.GENERAL

 

31.1The Company has not entered into any transaction to which the provisions of
sections 227 to 235 of the CTA 2009 have or could be applied.

 

31.2The Company has not at any time been a member of any European Economic
Interest Grouping (as defined in section 990 of the Tax Act) or other
unincorporated association.

 

31.3The Company:

 

31.3.1has not acquired any benefit under any policy of assurance otherwise than
as original beneficial owner;

 

31.3.2is not entitled to the benefit of any policy of insurance against risk of
damage to or loss of chargeable assets within section 204 of the TCGA; and

 

31.3.3has not acquired for a consideration in money or money's worth any policy
of assurance or contract for a deferred annuity on human life within the meaning
of section 210 of the TCGA.

 



 96 

 

 

31.4The Company is not bound by or party to any Tax indemnity, Tax sharing or
any Taxation allocation agreement in respect of which claims against the Company
would not be time barred.

 

Part D- Tax Administration

 

1.TAX RETURNS

 

1.1Subject to the provisions of this paragraph 1, the Buyer and the duly
approved agents of the Buyer will be responsible for, at the cost of the Buyer,
and have the conduct of preparing and submitting and dealing with all enquiries
and requisitions in respect of all Tax returns and associated computations of
the Group Companies for all Tax periods of the Group Companies ending on or
before Completion as required by law, provided that:

 

1.1.1all returns, computations, documents and substantive correspondence
relating to them will be submitted in draft form by the Buyer to the Sellers or
its duly authorised agents for comment at least within 30 Business Days before
they are submitted to the relevant Tax Authority;

 

1.1.2the Buyer will take into account all reasonable comments and suggestions
made by the Sellers;

 

1.2the Buyer undertakes to procure that the relevant Group Company will sign and
submit to the relevant Tax Authority all accurately completed Tax returns and
associated computations within the applicable time limits.

 

1.3This paragraph 1 will not apply to a Claim for Tax.

 



 97 

 

 

The parties have entered into this agreement on the date stated at the beginning
of it.

 

SIGNED by STUART MILTON

Signature

/s/ Stuart Milton

 

 

SIGNED by LOUISE SMITH

Signature

/s/ Louise Smith

 

 

SIGNED on behalf of HELPSONIC LIMITED PENSION FUND by St Cross Trustees Limited
in its capacity as independent trustee (acting by its duly authorised attorney)

Signature

/s/ Stuart Milton 

Authorised attorney

  Print name  Stuart Milton

 

 

SIGNED on behalf of HELPSONIC LIMITED PENSION FUND by Julia Milton in her
capacity as trustee (acting by her duly authorised attorney)

Signature

/s/ Stuart Milton

Authorised attorney

 

Print name  Stuart Milton

 

 

SIGNED on behalf of HELPSONIC LIMITED PENSION FUND by Stuart Milton as trustee

Signature

/s/ Stuart Milton

 

 

SIGNED on behalf of THE POPPY TRUST by Frazer Jackson Smith in his capacity as
trustee (acting by his duly authorised attorney)

Signature

/s/ Louise Smith

Authorised attorney

 

Print name  Louise Smith 

 



 98 

 

 

SIGNED on behalf of THE POPPY TRUST by Louise Smith as trustee

Signature 

/s/ Louise Smith

 

 

SIGNED on behalf of LONGBRIDGE RECRUITMENT 360 LIMITED

 

Signature

/s/ Brendan Flood

Director

 

Print name  Brendan Flood 

 

 

 

SIGNED on behalf of STAFFING 360 SOLUTIONS, INC.

 

Signature

/s/ Brendan Flood 

Director

 

Print name  Brendan Flood 

 



 99 

 